Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED

JOINT VENTURE

OPERATING AGREEMENT

by and among

CATERPILLAR INC.,

NAVISTAR, INC.

and

NC2 GLOBAL LLC

Dated as of September 9, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               PAGE   1.    GENERAL    1    1.1    Definitions    1    1.2   
Effective Date    1    1.3    Formation of the Company    2    1.4    Offices   
2    1.5    Term of Existence    2    1.6    Related Agreements    2    1.7   
Registered Office/Agent    3   2.    BUSINESS    4    2.1    Business Generally
   4    2.2    Business Plans    4    2.3    Operations in Core ROW Countries,
Legacy Countries, and other Non-Core ROW Countries    7    2.4    Formation of
Subsidiaries    20    2.5    Modifications to Structure    20   3.    CAPITAL
STRUCTURE; FINANCING; DISTRIBUTION POLICY    20    3.1    Initial Contributions;
Percentage Interests    20    3.2    Additional Contributions and Funding    21
  4.    MEMBERS    25    4.1    No Management by Members    25    4.2    Limited
Liability    25    4.3    Withdrawal or Resignation    25    4.4    Meetings   
25    4.5    Proxies    25    4.6    Action by Members without a Meeting    26
   4.7    Waiver of Notice    26    4.8    Actions Requiring Unanimous Member
Consent    26    4.9    Other Activities    27    4.10    Deficit Upon
Liquidation    27    4.11    Company Property; Membership Interests    27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

               PAGE   5.    BOARD OF REPRESENTATIVES    27    5.1    Board    27
   5.2    Chairman    27    5.3    Required Vote    28    5.4    Term and
Removal; Resignation of Representatives    28    5.5    Vacancies    28    5.6
   Authority of the Representatives    28    5.7    No Reimbursement for
Expenses or Compensation    28    5.8    Meetings    28    5.9    Action by
Written Consent    29    5.10    Waiver of Notice    29    5.11    Committees   
29    5.12    Limitation of Liability of Representatives    29    5.13   
Actions Requiring Majority Consent of Board    30    5.14    Indemnification of
Representatives, Officers, Employees and Other Agents    34    5.15    Control
of Certain Legal Proceedings    34   6.    OFFICERS    35    6.1   
Qualifications    35    6.2    Nomination and Appointment    35    6.3   
President    35    6.4    Chief Financial Officer    35    6.5    Vice
Presidents    36    6.6    Secretary    36    6.7    Treasurer    36    6.8   
Other Officers    36    6.9    Compensation; Reimbursement of Expenses    36   
6.10    General Counsel    37   7.    SECONDED PERSONNEL AND EMPLOYEES    37   
7.1    Initial Staffing Plan    37

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

               PAGE    7.2    Seconded Personnel    37    7.3    Employees    37
   7.4    Compensation    38    7.5    Management Positions    38    7.6   
Labor and Union Issues    38    7.7    Non-Hire    38   8.    PRODUCTS AND
SERVICES SOLD BY MEMBERS TO THE COMPANY    39    8.1    Generally    39    8.2
   Certain Principles    39   9.    JV TRUCK MODELS; MANUFACTURE AND ASSEMBLY OF
JV TRUCKS    40    9.1    JV Truck Models    40    9.2    Manufacture of JV
Trucks by Navistar    41    9.3    Establishment of JV Truck Assembly Facility
   41    9.4    JV Truck Components    41    9.5    Sales of Certain Medium Duty
Trucks and Heavy Duty Trucks in North America    42 10.    JV TRUCK REPLACEMENT
PARTS    42    10.1    Generally    42    10.2    Organization and Management   
45    10.3    Purchase and Distribution of JV Truck Replacement Parts    46   
10.4    Remanufacturing Services    48    10.5    Allocation of JV Truck
Replacement Parts Sold by the Company    49    10.6    Allocation of JV Truck
Components and JV Truck Replacement Parts that are Sourced by the Company from a
Member    49 11.    DISTRIBUTION AND SALES; JV DEALERS    49    11.1    Truck
Sales    49    11.2    Branding Strategy; Selection of JV Truck Models    56   
11.3    Selection of JV Dealers; Agreements with JV Dealers    56    11.4   
Marketing, Sales, and Dealer Support and Administrative Services    59    11.5
   Product Support Responsibilities    59    11.6    Financing    60

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

               PAGE 12.    SERVICE    60    12.1    Certification as Service
Providers    60    12.2    Training of JV Dealers    61    12.3    Service
Campaigns and Guidelines for Repair    61    12.4    Service Publications and
Technical Information    61 13.    WARRANTY    61    13.1    Generally    61   
13.2    Sales by the Members to the Company    61    13.3    Legacy Warranties
   62    13.4    Goodwill Policy    62    13.5    Warranty Administration    63
   13.6    Extended Warranty or Service Coverage    64 14.    INTELLECTUAL
PROPERTY RIGHTS    64    14.1    Members’ Intellectual Property Licenses    64
   14.2    Members’ Background Intellectual Property    64    14.3    Company
Intellectual Property    64    14.4    R&D; Development    65    14.5    Third
Party Infringement Claims    65    14.6    Post-Termination Ownership of Certain
Intellectual Property    65 15.    NON-COMPETITION COVENANTS    66    15.1   
Business    66    15.2    Contracts Restricting the Company    67    15.3   
Certain Exceptions to Non-Competition Covenants    67    15.4    Acquisition of
Publicly-Traded Securities    73    15.5    Member Acquisition    73    15.6   
Additional Agreements    75 16.    INDEMNIFICATION FOR DEALER LIABILITY    75   
16.1    Dealer Liability Indemnities    75    16.2    Indemnification Procedures
   75    16.3    Liability Insurance    76

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

               PAGE 17.    REPRESENTATIONS AND WARRANTIES    76    17.1   
Representations and Warranties of Members    76    17.2    Survival of
Warranties    78 18.    CAPITAL ACCOUNTS; DISTRIBUTIONS; TAX MATTERS; RECORDS   
78    18.1    Capital Account Maintenance    78    18.2    Capital Account
Balances    78    18.3    Allocation of Profits and Losses    79    18.4   
Distributions    79    18.5    Regulatory Allocations    80    18.6   
Section 704(c) of the Code; Other Tax Allocation Rules    82    18.7   
Allocation of Nonrecourse Liabilities    82    18.8    Partnership Treatment   
83    18.9    Tax Return    83    18.10    Tax Matters Partner; Tax Elections   
83    18.11    Accounting Records    84    18.12    Reports    84    18.13   
Other Tax Information    85    18.14    Sarbanes-Oxley Act; Internal Controls   
85    18.15    Tax Decisions by the Members    85 19.    TRANSFER OF MEMBERSHIP
INTERESTS    85    19.1    Restriction on Transfers    85    19.2    Permitted
Transfers to Subsidiaries    88    19.3    Absolute Prohibitions on Transfers   
88 20.    DISPUTES AND DEADLOCKS    88 21.    TERM; TERMINATION; DISTRIBUTIONS
ON TERMINATION    89    21.1    Term    89    21.2    Termination    89    21.3
   Dissolution and Liquidation    91    21.4    Proceeds in Liquidation    91   
21.5    Distribution of Assets on Dissolution of the Company    92

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

               PAGE    21.6    Buy-Out Interest Option and Buy/Sell Option    94
   21.7    Post-Termination Commercial Arrangements    99    21.8    Additional
Rights    106 22.    CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS    106    22.1   
Treatment of Confidential Information    106    22.2    Permitted Disclosures   
106    22.3    Disclosure Pursuant to Applicable Law    106    22.4    Survival
of Confidentiality Obligations    106    22.5    Non-Disclosure of Agreement;
Publicity    107    22.6    No License    107 23.    MISCELLANEOUS    107   
23.1    Disclaimer    107    23.2    Limitation of Damages    107    23.3   
Expenses    107    23.4    Force Majeure    107    23.5    Survival    108   
23.6    Further Actions and Assurances    108    23.7    Good Faith Reliance on
Terms of Agreement    108    23.8    Counterparts    108    23.9    Entire
Agreement    108    23.10    Succession and Assignment    108    23.11   
Amendments and Waiver    108    23.12    Applicable Law    109    23.13    Venue
   109    23.14    WAIVER OF JURY TRIAL    109    23.15    Specific Performance
   109    23.16    Determination of Fair Market Value    109    23.17   
Remedies Cumulative    110    23.18    Severability    110    23.19    No Third
Party Beneficiaries    110

 

-vi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

               PAGE    23.20    Construction    110    23.21    Headings    111
   23.22    Notices    111    23.23    Partition    112    23.24   
Incorporation of Exhibits    112 24.    DEFINITIONS    112

 

-vii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Certificate of Formation Exhibit B    Navistar Legacy Profit Amount
Calculation and Indexing Methodology

SCHEDULES

 

Schedule 2.3.5    Legacy Countries Schedule 3.1.2    Percentage Interest of each
Member Schedule 15.3.3.2    Existing Arrangements for Sales of Engine Parts

 

viii



--------------------------------------------------------------------------------

AMENDED AND RESTATED JOINT VENTURE OPERATING AGREEMENT

This Amended and Restated Joint Venture Operating Agreement (this “Agreement”)
is entered into as of September 9, 2009 (the “Effective Date”), by and among
Caterpillar Inc., a corporation incorporated under the laws of the State of
Delaware and having its principal place of business at 100 N.E. Adams Street,
Peoria, Illinois 61629 (“Caterpillar”), Navistar, Inc., a corporation
incorporated under the laws of the State of Delaware and having its principal
place of business at 4201 Winfield Road, Warrenville, Illinois 60555
(“Navistar”) (each of Caterpillar and Navistar, a “Member” and collectively the
“Members”), NC2 Global LLC, a limited liability company organized under the laws
of the State of Delaware and having its principal place of business at 27501
Bella Vista Parkway, Warrenville, Illinois 60555 (the “Company”) (each of
Caterpillar, Navistar, and the Company, a “Party” and collectively the
“Parties”).

RECITALS

WHEREAS, on April 3, 2009, Caterpillar and Navistar entered into a Truck
Business Relationship Agreement (together with the exhibits thereto, the “Truck
Business Relationship Agreement”), pursuant to which, among other things,
Caterpillar and Navistar agreed to form a joint venture company to conduct the
Business;

WHEREAS, pursuant to the Truck Business Relationship Agreement, on July 24,
2009, Caterpillar and Navistar caused there to be filed a Certificate of
Formation with the Secretary of State of the State of Delaware to form the
Company as a Delaware limited liability company under and pursuant to the Act,
and Caterpillar and Navistar were the sole members of the Company at the time of
its formation;

WHEREAS, the Company is currently governed by that certain Limited Liability
Company Operating Agreement of the Company, dated July 24, 2009 (the “Initial
Operating Agreement”), by and among the Company and the Members; and

WHEREAS, pursuant to the authority under Section 10.1 of the Initial Operating
Agreement and the Truck Business Relationship Agreement, the Parties desire to
enter into this Agreement for the purpose of amending and restating the Initial
Operating Agreement, setting forth the respective rights, powers and interests
of the Members with respect to the Company and providing for the operation of
the Company from and after the Effective Date.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties hereby agree as follows:

1. GENERAL

1.1 Definitions. Unless otherwise defined herein, capitalized terms used in this
Agreement are defined in Section 24.

1.2 Effective Date. The provisions of this Agreement shall take effect on the
Effective Date.



--------------------------------------------------------------------------------

1.3 Formation of the Company. On July 24, 2009, Caterpillar and Navistar caused
the Company to be formed under the laws of the State of Delaware as a limited
liability company named NC2 Global LLC. All business of the Company shall be
conducted under that name or any fictitious name selected by the Board from time
to time upon Majority Consent; provided, that any such name reflects the
Company’s status as a limited liability company and is otherwise permitted by
applicable law. A copy of the Certificate of Formation of the Company is
attached as Exhibit A.

1.4 Offices. From and after the Effective Date, the principal office of the
Company shall be located at 27501 Bella Vista Parkway, Warrenville, Illinois
60555 or any other location or locations approved by the Board from time to time
upon Majority Consent. The Company shall qualify to do business or register as a
foreign limited liability company in each jurisdiction in which the Board deems
such qualification or registration to be necessary.

1.5 Term of Existence. The term of the existence of the Company shall be as
provided in Section 21.

1.6 Related Agreements. Each Party, as applicable, has executed and delivered,
as of the Effective Date, or has agreed upon the final form of, the agreements
or documents set forth in this Section 1.6 (collectively, the “Related
Agreements”) to which it is or shall be a party. Each Related Agreement that is
not executed and delivered on the Effective Date shall be executed and delivered
by the parties thereto, in the form thereof heretofore agreed to by the Parties,
at such time as is provided for under the terms of this Agreement.

 

  1.6.1 (i) a Master Component Supply Agreement between the Company (on the one
hand) and Caterpillar or Navistar (on the other hand), in each case, whereby the
Company agrees to purchase and such Member agrees to sell the JV Truck
Components, JV Truck Replacement Parts and other products described therein;
(ii) a Master Component Supply Agreement between Navistar and Caterpillar,
whereby Navistar agrees to purchase and Caterpillar agrees to sell the JV Truck
Components, JV Truck Replacement Parts and other products described therein;
(iii) a Master Component Supply Agreement between the Company (on the one hand)
and Caterpillar or Navistar (on the other hand), in each case, whereby the
Company agrees to sell and such Member agrees to purchase the replacement parts
described therein; and (iv) a Master Component Supply Agreement between the
Company (on the one hand) and Caterpillar and Navistar (on the other hand), in
each case, whereby the Company agrees to sell and such Member agrees to purchase
the components, replacement parts and other products described therein (each
such agreement, a “Master Component Supply Agreement”);

 

  1.6.2 the Master Terms for Purchased Services between the Company (on the one
hand) and Caterpillar or Navistar (on the other hand), in each case, whereby
such Member agrees to provide certain services to the Company (each such
agreement, a “Master Terms for Purchased Services”);

 

2



--------------------------------------------------------------------------------

  1.6.3 an Intellectual Property License Agreement between the Company (on the
one hand) and Navistar or Caterpillar or any of their Affiliates (on the other
hand), in each case, whereby such Member agrees to license the Intellectual
Property described therein to the Company (each such agreement, an “Intellectual
Property License Agreement”);

 

  1.6.4 a Trademark License Agreement between the Company (on the one hand) and
Navistar or Caterpillar (on the other hand), in each case, whereby such Member
agrees to license the trademarks described therein to the Company (each such
agreement, a “Trademark License Agreement”);

 

  1.6.5 an Intellectual Property License Agreement between the Company or one of
its direct or indirect wholly owned subsidiaries (on the one hand) and Navistar
or Caterpillar or any of their Affiliates (on the other hand), in each case,
whereby the Company or such subsidiary grants such Member a royalty-bearing
license to utilize the Intellectual Property described therein (each such
agreement, a “Royalty-Bearing IP License Agreement”);

 

  1.6.6 a Master Development Services Agreement between the Company (on the one
hand) and Navistar or Caterpillar (on the other hand), in each case, whereby
such Member agrees to perform development work that is funded in its entirety by
the Company (each such agreement, a “Master Development Services Agreement”);

 

  1.6.7 a Truck Sales Agreement between Navistar and the Company setting forth
terms and conditions of the production and sale of JV Trucks by Navistar to the
Company (the “Truck Sales Agreement”);

 

  1.6.8 an Employee Secondment Agreement between the Company (on the one hand)
and Caterpillar or Navistar (on the other hand), in each case, whereby such
Member agrees to second certain employees to the Company (each such agreement,
an “Employee Secondment Agreement”);

 

  1.6.9 an Intercompany Promissory Note between the Company (on the one hand)
and Caterpillar or Navistar (on the other hand), in each case, setting forth
terms and conditions of any intercompany loans by such Member to the Company
(each such agreement, an “Intercompany Promissory Note”); and

 

  1.6.10 a Sharing Agreement between Caterpillar and Navistar (the “Sharing
Agreement”).

1.7 Registered Office/Agent. The registered office of the Company in the State
of Delaware is located at 1209 Orange Street, New Castle County, Wilmington,
Delaware 19801. The registered agent of the Company for service of process at
such address is The Corporation Trust Company. The registered office and
registered agent of the Company may be changed by the Board at any time in
accordance with the Act upon Majority Consent.

 

3



--------------------------------------------------------------------------------

2. BUSINESS

2.1 Business Generally. Subject to the terms and conditions of this Agreement,
the scope of the business of the Company shall be (a) developing, designing,
testing, manufacturing, assembly, branding, marketing, selling (including
providing purchase financing to customers), and distributing and providing
product support for (including providing JV Truck Replacement Parts and service
for) JV Trucks, in each case for all market segments (including Governmental COE
Customers and Governmental Conventional Customers as set forth in
Section 11.1.3; provided, however, that the scope of the business shall not
include the sale of vehicles (including military vehicles, tactical vehicles,
COTS vehicles with military features, COTS vehicles and related parts, and Mine
Resistant Ambush Protected vehicles) to military customers (including sales
through sales and resale agents, procurement agents, prime contractors, and
subcontractors where such sales are for use exclusively by military customers),
(b) all things incidental thereto or connected therewith to the extent permitted
under the Act and not in conflict with the terms of this Agreement (the
activities described in clauses (a) and (b), collectively, the “Business”), and
(c) to the extent approved by the Board upon Majority Consent such other
business that a limited liability company organized in Delaware may lawfully
conduct and that is not otherwise in conflict with the terms of this Agreement.
Except as set forth in Sections 2.3.7, 2.3.8 and 10.1.12 of this Agreement or as
approved by the Board upon Majority Consent, the Company shall sell JV Trucks
and JV Truck Replacement Parts solely in the ROW. It is the intent of each of
the Parties that the Business be conducted in accordance with the timetables and
schedules set forth in this Agreement (including the Annual Business Plans and
the Rolling Business Plans of the Company, as such plans are described in
Section 2.2). The Company shall conduct the Business in full compliance with all
applicable laws, Caterpillar’s Worldwide Code of Conduct, Navistar’s Code of
Conduct and the terms and conditions of this Agreement and the Related
Agreements. For purposes of the preceding sentence, if there is any
inconsistency between Caterpillar’s Worldwide Code of Conduct and Navistar’s
Code of Conduct, the Board shall resolve such discrepancy.

2.2 Business Plans.

 

  2.2.1

Annual Business Plan. The Parties have heretofore agreed to the initial Annual
Business Plan (covering the period from the Effective Date through and until
October 31, 2010) (as may be modified, amended or supplemented by the Members in
accordance with this Agreement, the “Initial Annual Business Plan”). The Parties
agree and acknowledge that although the Initial Annual Business Plan covers the
remaining portion of the 2009 Fiscal Year and the 2010 Fiscal Year, all
subsequent Annual Business Plans shall cover one (1) full Fiscal Year. Not later
than sixty (60) calendar days prior to the end of each Fiscal Year (other than
the 2009 Fiscal Year), the President shall cause to be prepared and shall
present to the Board a business plan (the “Annual Business Plan”) for the
succeeding Fiscal Year. Each Annual Business Plan (including both the Initial
Annual Business Plan and each subsequent Annual Business Plan) shall contain,
inter alia, (a) pro forma financial statements (projected profit and loss,
balance sheet, and changes in financial position) for the succeeding Fiscal
Year, (b) projected expenditures (expense and capital) for the succeeding Fiscal
Year, (c) financing plans, cash requirements, loan commitments (each, an “Annual
Business Plan Loan Commitment”) and Capital Contribution commitments (each, an
“Annual

 

4



--------------------------------------------------------------------------------

 

Business Plan Capital Contribution Commitment”) for the succeeding Fiscal Year,
(d) projected distributions for the succeeding Fiscal Year, (e) the amount of
money to be spent by the Company on research and development and Intellectual
Property development activities for the succeeding Fiscal Year, (f) decision
rules regarding the timing and allocation of resources of Navistar or the
Company, as applicable (in the case of Navistar, subject to Section 9.2.2), for
the manufacture or assembly by Navistar or the Company, as applicable, of
(i) Caterpillar Truck Models and (ii) Navistar Truck Models, which shall be
consistent with achieving the timelines and milestones set forth in such Annual
Business Plan, and (g) such other relevant reports and topics as are set forth
in the Initial Annual Business Plan. The Members shall be obligated to fund the
Annual Business Plan Loan Commitments and the Annual Business Plan Capital
Contribution Commitments in proportion to their respective Percentage Interests
at the time such loan or Capital Contribution is required to be funded by such
Annual Business Plan, except to the extent the Board determines by Majority
Consent that such Annual Business Plan Loan Commitments or Annual Business Plan
Capital Contribution Commitments shall be funded in a different proportion.
Other than with regard to the Initial Annual Business Plan, each Annual Business
Plan shall be subject to the approval of the Board upon Majority Consent. If
Caterpillar, Navistar and their respective Representatives, as applicable, fail
to mutually agree upon and adopt an Annual Business Plan for the Company and a
Rolling Business Plan for the Company prior to the first day of the Fiscal Year
to be covered by such plans, the Company shall continue operating under this
Agreement under that portion of the Rolling Business Plan most recently approved
by the Board upon Majority Consent that relates to such Fiscal Year (and such
portion of the Rolling Business Plan most recently approved by the Board shall
be deemed to be the Annual Business Plan for such Fiscal Year). Any approved
Annual Business Plan shall not be changed, except upon Majority Consent of the
Board. The President shall analyze any variance between the actual and planned
performance under the Annual Business Plan, and report to the Board the results
of such analysis, promptly after the end of each fiscal quarter.

 

  2.2.2

Five-Year Business Plan. Concurrently with the preparation of the Annual
Business Plan for each Fiscal Year, the President shall cause to be prepared and
shall present to the Board a five (5) year rolling business plan (the “Rolling
Business Plan”) of which the first year shall be the Annual Business Plan for
such Fiscal Year. Each Rolling Business Plan shall contain, inter alia, (a) pro
forma financial statements (projected profit and loss, balance sheet, and
changes in financial position) for the succeeding five (5) Fiscal Year period,
(b) projected expenditures (expense and capital) for the succeeding five
(5) Fiscal Year period, (c) financing plans, cash requirements, loan commitments
and Capital Contribution commitments for the succeeding five (5) Fiscal Year
period, (d) projected distributions for the succeeding five (5) Fiscal Year
period, (e) the amount of money to be spent by the Company on research and
development and Intellectual Property development activities

 

5



--------------------------------------------------------------------------------

 

for each Fiscal Year in the succeeding five (5) Fiscal Year period, and (f) such
other relevant reports and topics as are set forth in the initial Rolling
Business Plan (as may be modified, amended or supplemented by the Members in
accordance with this Agreement, the “Initial Rolling Business Plan”). The
Members shall be obligated to fund (i) (A) the loan commitments scheduled to
occur during the first thirty-six (36) months in the Initial Rolling Business
Plan and (B) the loan commitments scheduled to occur during the first three
(3) Fiscal Years in each other Rolling Business Plan approved by Majority
Consent of the Board (each such loan, a “Three-Year Business Plan Loan
Commitment”) and (ii) (A) the Capital Contribution commitments scheduled to
occur during the first thirty-six (36) months in the Initial Rolling Business
Plan and (B) the Capital Contribution commitments scheduled to occur during the
first three (3) Fiscal Years in each other Rolling Business Plan approved by
Majority Consent of the Board (each such Capital Contribution, a “Three-Year
Business Plan Capital Contribution Commitment”), in the case of each of clauses
(i) and (ii), in proportion to their respective Percentage Interests at the time
such loan or Capital Contribution is required to be funded by such Rolling
Business Plan, except to the extent the Board determines by Majority Consent
such Three-Year Business Plan Loan Commitments or Three-Year Business Plan
Capital Contribution Commitments shall be funded in a different proportion.
Other than with regard to the Initial Rolling Business Plan adopted by the
Parties concurrent with the execution of this Agreement, each Rolling Business
Plan shall be subject to the approval of the Board upon Majority Consent. If the
Board fails to adopt a new Rolling Business Plan upon Majority Consent prior to
the first day of the five (5) Fiscal Year period to be covered by such Rolling
Business Plan, the Company shall continue operating under the Rolling Business
Plan most recently approved by the Board upon Majority Consent (i.e., the
existing Rolling Business Plan shall continue as a four (4) year rolling
business plan, with the first year being deemed (but not for purposes of
determining whether a Company Deadlock exists with respect to Section 5.13.1 or
for purposes of Section 21.2.5(a)) to be the Annual Business Plan, and so forth
for subsequent years), it being understood that only the funding amounts for the
first thirty-six (36) months of a Rolling Business Plan will be binding on the
Members. Any approved Rolling Business Plan shall not be changed, except upon
Majority Consent of the Board. The Parties have heretofore agreed to the Initial
Rolling Business Plan (covering the period from the Effective Date until
October 31, 2013). The Parties agree and acknowledge that although the Initial
Rolling Business Plan covers both the remaining portion of the 2009 Fiscal Year
and the succeeding four (4) Fiscal Year period ending on October 31, 2013, all
subsequent Rolling Business Plans shall cover five (5) full Fiscal Year periods.
For the avoidance of doubt, the Members shall be obligated to fund the loan
commitments and the Capital Contribution commitments set forth in the Initial
Rolling Business Plan for the period from the Effective Date through the date
that is thirty-six (36) months after the Effective Date.

 

6



--------------------------------------------------------------------------------

  2.2.3 Efforts to Adopt Annual Business Plan and Rolling Business Plan. Each of
Caterpillar and Navistar shall cause its respective Representatives to, subject
to the second and third sentences of Section 5.12, meet and seek in good faith
to adopt, prior to the commencement of each Fiscal Year, an Annual Business Plan
for such Fiscal Year and a Rolling Business Plan of which the first year shall
be the Annual Business Plan, as provided in Section 2.2.2.

2.3 Operations in Core ROW Countries, Legacy Countries, and other Non-Core ROW
Countries.

 

  2.3.1 Commencement of Operations; Required Governmental Filings and Consents.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not commence sales or other operations in any ROW country unless and until all
notices, reports, applications, and other filings required to be made prior to
the commencement of such operations by the Company in such ROW country with, and
all consents, registrations, approvals, permits, clearances and authorizations
required to be obtained prior to the commencement of such operations by the
Company from, any governmental authority having jurisdiction in such ROW country
in connection with the transactions and other matters contemplated by this
Agreement and the Related Agreements shall have been made or obtained (as the
case may be).

 

  2.3.2 Branding Strategy; JV Truck Models; JV Dealer Selection. As noted in
greater particularity in this Section 2.3, and subject to the terms of
Sections 2.3.5 and 2.3.6, the Company shall not commence the sale of JV Trucks
or JV Truck Replacement Parts in any ROW country unless the Board has approved,
by Majority Consent, (a) the Company’s branding strategy with respect to such
ROW country, (b) a list of those particular Navistar Truck Models (if any) and
Caterpillar Truck Models (if any) to be sold by the Company in such ROW country
(together with an introduction date for each such model) and (c) the selection
of the JV Dealer(s) with respect to such ROW country.

 

  2.3.3 Core ROW Countries.

 

  2.3.3.1

Notwithstanding anything in this Agreement to the contrary, the Members agree
and acknowledge that between the Effective Date and the Core ROW Country Launch
Date Navistar shall be entitled to sell Medium Duty Trucks, Heavy Duty Trucks,
and replacement parts therefor in the Core ROW Countries pursuant to
Section 15.3.8.5 and all profits and losses arising from such business
operations from the Effective Date through the Core ROW Country Launch Date
shall remain with and be for the account of Navistar. Accordingly, following the
Effective Date, the Company shall concentrate on preparing to sell JV Trucks and
JV Truck Replacement Parts in Russia, Australia (including sales of replacement
parts to Nationwide Hire in Australia solely for use

 

7



--------------------------------------------------------------------------------

 

in Medium Duty Trucks and Heavy Duty Trucks sold by Navistar to Nationwide Hire
prior to the Core ROW Country Launch Date), and, subject to Section 2.3.3.3,
South Africa beginning on the Core ROW Country Launch Date.

 

  2.3.3.2 Immediately following the Core ROW Country Launch Date, (i) the
Company shall begin to conduct the Business in the Core ROW Countries, except as
provided in Section 2.3.3.3 and Sections 15.3.8.6 through 15.3.8.9, and (ii) the
Company shall begin to sell replacement parts to Nationwide Hire in Australia
solely for use in Medium Duty Trucks and Heavy Duty Trucks sold by Navistar to
Nationwide Hire prior to the Core ROW Country Launch Date.

 

  2.3.3.3 The Company shall not commence the sale of any JV Trucks or JV Truck
Replacement Parts in South Africa until the closing of the transactions
contemplated by that certain Stock Purchase Agreement by and among the Company,
International of Mexico Holding Corporation, Caterpillar and Navistar, dated as
of the Effective Date (the “NITSA Acquisition Agreement”). In the event the
NITSA Acquisition Agreement is terminated for any reason, the Company shall, and
Navistar shall cause Navistar International Trucks South Africa (Proprietary)
Limited (“NITSA”) to, as soon as reasonably practicable thereafter, negotiate
and seek to enter into a mutually-acceptable asset purchase agreement between
NITSA and a newly-formed, wholly-owned direct or indirect subsidiary of the
Company to purchase the agreed NITSA assets (the “NITSA Asset Acquisition
Alternative”), for a purchase price equal to (i) such assets’ book value, less
the amount of the aggregate profit, if any, earned by NITSA from the conduct of
its business during the period from the signing of such asset purchase agreement
until the closing of the NITSA Asset Acquisition Alternative, or, alternatively,
(ii) such assets’ book value, plus the amount of the aggregate loss, if any,
incurred by NITSA from the conduct of its business during the period from the
signing of such asset purchase agreement until the closing of the NITSA Asset
Acquisition Alternative. Until the closing of the NITSA Asset Acquisition
Alternative, NITSA will continue to conduct the Business in South Africa
pursuant to Section 15.3.8.6 and, subject to the purchase price provision in the
immediately preceding sentence, all profits and losses arising from such
business operations shall remain with and be for the account of NITSA and shall
not be transferred to the Company. The Company shall not commence the sale of
any JV Trucks or JV Truck Replacement Parts in South Africa until the date (the
“NITSA Business Acquisition Date”) that is the earlier of (a) closing of the
transactions contemplated by the NITSA Acquisition Agreement and (b) the closing
of the NITSA Asset Acquisition Alternative.

 

8



--------------------------------------------------------------------------------

  2.3.3.4 The Company shall not commence the sale of any JV Trucks or JV Truck
Replacement Parts in Brazil, Turkey or China (other than sales in Turkey or
China similar to those conducted by Navistar prior to the Core ROW Country
Launch Date) until the Board has finalized and adopted, by Majority Consent,
(a) the Company’s branding strategy with respect to such Core ROW Country, (b) a
list of those particular Navistar Truck Models (if any) and Caterpillar Truck
Models (if any) to be sold by the Company in such Core ROW Country (together
with an introduction date for each such model), and (c) the selection of the JV
Dealer(s) with respect to such Core ROW Country. The Members and the
Representatives shall meet and seek in good faith to, in cooperation with the
President and other management personnel of the Company, as soon as practicable
after the Effective Date and before the Core ROW Country Launch Date, agree upon
updated, more detailed versions of the Initial Annual Business Plan and the
Initial Rolling Business Plan incorporating the items described in the
immediately preceding sentence with respect to Brazil, Turkey and China, which
versions shall supersede and replace the Initial Annual Business Plan and the
Initial Rolling Business Plan in the forms agreed to by the Members on the
Effective Date. Notwithstanding the foregoing, (i) the Company shall operate in
accordance with the Initial Annual Business Plan and the Initial Rolling
Business Plan, and (ii) the Members shall be obligated to fund the Capital
Contribution Commitments and Loan Commitments set forth in the Initial Annual
Business Plan and in the Initial Rolling Business Plan for the period from the
Effective Date through the date that is thirty-six (36) months after the
Effective Date unless and until such commitments are superseded and replaced by
more detailed versions of such plans.

 

  2.3.3.5 Within six (6) months following the NITSA Business Acquisition Date,
the Company shall, or it shall cause one of its direct or indirect wholly owned
subsidiaries to, purchase from Navistar and its Affiliates pursuant to the
applicable Master Component Supply Agreement all new and unused inventory owned
by Navistar or its Affiliates and then held for use in connection with NITSA’s
business at (i) International Industria Automotiva da America do Sul Ltd.
(IIAA), up to a maximum aggregate book value of $4,500,000 U.S. Dollars, or
(ii) Rollins Moving and Storage, Inc., with a principal place of business at
1900 E. Leffel Lane, Springfield, OH 45505, or its subcontractors, up to a
maximum aggregate book value of $1,200,000 U.S. Dollars, but in both cases,
excluding any inventory that is in excess of NITSA’s twelve (12) month demand
forecast (excluding all-time buys or runs) or that is Obsolete, damaged or
defective.

 

9



--------------------------------------------------------------------------------

  2.3.4 China. Without limiting the generality of Section 2.3.3, the Members and
the Representatives shall meet and seek in good faith to, in cooperation with
the President and other management personnel of the Company, as soon as
practicable after the Effective Date, prepare and agree upon a business plan for
the Company for the development, manufacture, sale, and distribution of Medium
Duty Trucks, Heavy Duty Trucks, and replacement parts therefor in China and the
export of such products from China to other ROW countries (the “China Business
Plan”) that (a) is based on reasonable assumptions and thorough, reliable market
research, (b) identifies a Chinese truck manufacturer with which the Company
shall seek to cooperate in executing such business plan, (c) contains, inter
alia, (i) pro forma financial statements (projected profit and loss, balance
sheet, and changes in financial position) for the succeeding five (5) Fiscal
Year period and (ii) projected expenditures (expense and capital) for the
succeeding five (5) Fiscal Year period, and (d) can reasonably be expected to
yield an internal rate of return for the Company that is mutually agreeable to
each of the Members in its sole discretion. Once the China Business Plan is
adopted by the Board by Majority Consent, the Members and the Representatives
will meet and seek in good faith to, in cooperation with the President and other
management personnel of the Company, incorporate and expand upon such plan in
the next Annual Business Plan and Rolling Business Plan of the Company (such
that the next Annual Business Plan and Rolling Business Plan of the Company
contain Capital Contribution Commitments and Loan Commitments pertaining to the
Company’s contemplated operations in China).

 

  2.3.5

Legacy Countries. Notwithstanding anything to the contrary in this Agreement,
following the Effective Date Navistar shall be entitled to continue to sell
Medium Duty Trucks, Heavy Duty Trucks, and replacement parts therefor in each
Legacy Country consistent with past practice prior to the Effective Date (but
subject to Navistar’s export parts policy to be implemented on October 1, 2009);
provided, however, that Navistar shall cease all such sales in each Legacy
Country, and the Company shall commence sales of JV Trucks and JV Truck
Replacement Parts in such Legacy Country, upon the earlier to occur of the
following dates (such date, the “Legacy Country Commencement Date”): (a) the
second (2nd) anniversary of the Core ROW Country Launch Date, and (b) such date
as determined by the Board by Majority Consent. For the avoidance of doubt, if,
on or before the Legacy Country Commencement Date with respect to any Legacy
Country, the Board has not yet adopted by Majority Consent a version of that
portion of the Initial Rolling Business Plan pertaining to such Legacy Country
(including the Company’s branding strategy for such Legacy Country, a list of
those particular Navistar Truck Models (if any) and Caterpillar Truck Models (if
any) to be sold by the Company in such Legacy Country (together with an
introduction date for each such model), and the selection of the JV Dealer(s)

 

10



--------------------------------------------------------------------------------

 

with respect to such Legacy Country) that is more detailed than as set forth in
the Initial Rolling Business Plan, the Company shall adhere to the plan set
forth in the Initial Rolling Business Plan. Notwithstanding the foregoing or any
other provision of this Agreement (including Section 11.3), if, on or before the
Legacy Country Commencement Date with respect to any Legacy Country, the Board
has not yet selected, by Majority Consent, the JV Dealer(s) for such Legacy
Country, the Company shall seek to enter into JV Dealer sales and service
agreements with the existing Navistar dealers in such Legacy Country to sell in
such Legacy Country all JV Trucks and JV Truck Replacement Parts sold by
Navistar in such Legacy Country immediately prior to the Legacy Country
Commencement Date until such selection is made. From and after the Legacy
Country Commencement Date, neither Navistar nor its 5% Affiliates (excluding the
Mahindra JV) shall sell any Medium Duty Trucks, Heavy Duty Trucks or replacement
parts therefor in such Legacy Country; provided, however, that until such time
as the Rolling Business Plan adopted by the Board provides for the sale of JV
Trucks and JV Truck Replacement Parts in such Legacy Country, the Company shall
be required to sell to the former Navistar dealers in such Legacy Country,
Medium Duty Trucks, Heavy Duty Trucks, and replacement parts therefor consistent
with past practice prior to the Legacy Country Commencement Date.

 

  2.3.5.1

The Members have agreed to an aggregate baseline amount of profits for the
Legacy Countries equal to $37,437,000, which amount shall be indexed in
accordance with the procedures and methodologies set forth in Part I of Exhibit
B for each Fiscal Year (or portion thereof) occurring during the period from the
Core ROW Country Launch Date to (and including) the fifth (5th) anniversary of
the Core ROW Country Launch Date (such amount, as indexed, the “Baseline Legacy
Profit Amount”).

 

  2.3.5.2

For the Legacy Countries, during the period from the Core ROW Country Launch
Date to (but not including) the Legacy Country Commencement Date with respect to
each such Legacy Country, the Company shall provide Navistar with Marketing
Services in support of sales by Navistar of Medium Duty Trucks, Heavy Duty
Trucks, and replacement parts therefor in such Legacy Country. In exchange for
such Marketing Services, with respect to each Fiscal Year (or portion thereof)
occurring during the period from the Core ROW Country Launch Date to (but not
including) the earlier of (x) the second (2nd) anniversary of the Core ROW
Country Launch Date, and (y) the date on which the Company has commenced sales
of JV Trucks and JV Truck Replacement Parts in all of the Legacy Countries, if
the Company Legacy Profit Amount is more than zero (i.e., a Company profit), and

 

11



--------------------------------------------------------------------------------

  2.3.5.2.1 if the Navistar Legacy Profit Amount exceeds the Baseline Legacy
Profit Amount, the Company shall be entitled to receive from Navistar a payment
of cash equal to the amount by which the Navistar Legacy Profit Amount exceeds
the Baseline Legacy Profit Amount;

 

  2.3.5.2.2 if the Navistar Legacy Profit Amount is lower than the Baseline
Legacy Profit Amount, but the sum of the Navistar Legacy Profit Amount plus the
Company Legacy Profit Amount exceeds the Baseline Legacy Profit Amount, then
Navistar shall be entitled to receive from the Company distributions in an
amount equal to the difference between (x) the Baseline Legacy Profit Amount,
minus (y) the Navistar Legacy Profit Amount;

 

  2.3.5.2.3 if the sum of the Navistar Legacy Profit Amount plus the Company
Legacy Profit Amount is equal to or lower than the Baseline Legacy Profit
Amount, then Navistar shall be entitled to receive from the Company
distributions in an amount equal to the Company Legacy Profit Amount; or

 

  2.3.5.2.4 notwithstanding the foregoing, if the Navistar Legacy Profit Amount
is less than zero (i.e., a Navistar loss), then only this Section 2.3.5.2.4
shall apply, and Navistar shall be entitled to receive from the Company
distributions in an amount equal to the Company Legacy Profit Amount but not to
exceed the Baseline Legacy Profit Amount.

 

  2.3.5.3

With respect to each Fiscal Year (or portion thereof) occurring during the
period from the Core ROW Country Launch Date to (but not including) the earlier
of (x) the second (2nd) anniversary of the Core ROW Country Launch Date, and
(y) the date on which the Company has commenced sales of JV Trucks and JV Truck
Replacement Parts in all of the Legacy Countries, if the Company Legacy Profit
Amount is less than zero (i.e., a Company loss), and

 

  2.3.5.3.1

if the sum of the Navistar Legacy Profit Amount plus the Company Legacy Profit
Amount exceeds the Baseline Legacy Profit Amount, then the Company shall be
entitled to receive from Navistar a payment of cash equal to (x) the amount by
which the Navistar Legacy Profit Amount plus the

 

12



--------------------------------------------------------------------------------

 

Company Legacy Profit Amount exceeds the Baseline Legacy Profit Amount, plus
(y) the amount by which the Company Legacy Profit Amount is less than zero
(i.e., the amount of the Company loss); or

 

  2.3.5.3.2 if the sum of the Navistar Legacy Profit Amount plus the Company
Legacy Profit Amount is equal to or lower than the Baseline Legacy Profit
Amount, then the Company shall be entitled to receive from Navistar a payment of
cash equal to the amount by which the Company Legacy Profit Amount is less than
zero (i.e., the amount of the Company loss).

 

  2.3.5.4

With respect to each Fiscal Year (or portion thereof) occurring during the
period from the earlier of (x) the second (2nd) anniversary of the Core ROW
Country Launch Date, and (y) the date on which the Company has commenced sales
of JV Trucks and JV Truck Replacement Parts in all of the Legacy Countries to
(but not including) the tenth (10th) anniversary of the Core ROW Country Launch
Date, if the Company Legacy Profit Amount

 

  2.3.5.4.1 is equal to or less than the Baseline Legacy Profit Amount, then
(subject to Sections 2.3.5.6 and 2.3.5.7) Navistar shall be entitled to receive
from the Company distributions in an amount equal to the Company Legacy Profit
Amount;

 

  2.3.5.4.2 exceeds the Baseline Legacy Profit Amount, then (subject to Sections
2.3.5.6 and 2.3.5.7) Navistar shall be entitled to receive from the Company
distributions in an amount equal to the Baseline Legacy Profit Amount, and the
Company shall retain all profits in excess of the Baseline Legacy Profit Amount;
or

 

  2.3.5.4.3 is less than zero, then such loss shall be borne by the Company.

 

  2.3.5.5

For purposes of Sections 2.3.5.2, 2.3.5.3 and 2.3.5.4, with respect to each
Fiscal Year (or portion thereof) occurring during the period from the Core ROW
Country Launch Date to (but not including) the tenth (10th) anniversary of the
Core ROW Country Launch Date, the Members shall determine, in accordance with
the procedures and methodologies set forth in Part III of Exhibit B, (a) no
later than thirty (30) calendar days following the issuance of

 

13



--------------------------------------------------------------------------------

 

unaudited financial statements for each fiscal quarter in such Fiscal Year, the
actual Navistar Legacy Profit Amount (if any) and the actual Company Legacy
Profit Amount (if any, the “Actual Quarterly Company Legacy Profit Amount”)
during such quarter period from sales of JV Trucks and JV Truck Replacement
Parts in the Legacy Countries during such quarter period and (b) no later than
ninety (90) calendar days following the end of such Fiscal Year (or portion
thereof), the actual Navistar Legacy Profit Amount (if any, the “Actual Annual
Navistar Legacy Profit Amount”) and the actual Company Legacy Profit Amount (if
any, the “Actual Annual Company Legacy Profit Amount”) during such Fiscal Year
(or portion thereof) from sales of JV Trucks and JV Truck Replacement Parts in
the Legacy Countries during such Fiscal Year (or portion thereof). Subject to
Section 2.3.5.6, all distributions and payments required by Sections 2.3.5.2,
2.3.5.3, and 2.3.5.4 shall be made no later than fifteen (15) days from the
receipt of an invoice following the determination of the Actual Annual Navistar
Legacy Profit Amount and the Actual Annual Company Legacy Profit Amount.

 

  2.3.5.6

With respect to each fiscal quarter (other than the last fiscal quarter) in each
Fiscal Year (or portion thereof) occurring during the period from the earlier of
(x) the second (2nd) anniversary of the Core ROW Country Launch Date, and
(y) the date on which the Company has commenced sales of JV Trucks and JV Truck
Replacement Parts in all of the Legacy Countries to (but not including) the
tenth (10th) anniversary of the Core ROW Country Launch Date, if the Actual
Quarterly Company Legacy Profit Amount for such quarter period plus any Actual
Quarterly Company Legacy Profit Amounts for prior quarter periods in such Fiscal
Year that were not distributed to Navistar pursuant to this Section 2.3.5.6
(such amount, the “Aggregate Actual Quarterly Company Legacy Profit Amount”)
equals or exceeds $10,000,000, then within fifteen (15) days from the Company’s
receipt of Navistar’s invoice following the determination of such Actual
Quarterly Company Legacy Profit Amount the Company shall distribute to Navistar
the Aggregate Actual Quarterly Company Legacy Profit Amount (any such
distribution, a “Quarterly Distribution”); provided, however, that the amount of
such Quarterly Distribution shall be reduced by an amount so that when such
Quarterly Distribution is aggregated with any prior Quarterly Distributions to
Navistar in such Fiscal Year such Quarterly Distribution will not result in
Navistar receiving from the Company an aggregate amount of Quarterly
Distributions in such Fiscal Year in excess of the Baseline Legacy Profit
Amount.

 

14



--------------------------------------------------------------------------------

  2.3.5.7 For purposes of this paragraph, the amount equal to the Actual Annual
Company Legacy Profit Amount less the sum of all Quarterly Distributions to
Navistar pursuant to Section 2.3.5.6 in a Fiscal Year, if any, shall hereinafter
be referred to as the “Adjusted Annual Company Legacy Profit Amount”.
Notwithstanding anything to the contrary in this Agreement, all annual
distributions to Navistar required by Sections 2.3.5.4 and 2.3.5.5 shall be
determined using the Adjusted Annual Company Legacy Profit Amount; provided,
however, that if the Adjusted Annual Company Legacy Profit Amount is a negative
number, then the Company shall be entitled to receive from Navistar, and
Navistar shall be required to make to the Company no later than fifteen
(15) days from Navistar’s receipt of the Company’s invoice following such
determination, a payment of cash equal to the absolute value of the Adjusted
Annual Company Legacy Profit Amount.

 

  2.3.6 Non-Core ROW Countries other than Legacy Countries.

 

  2.3.6.1 The Company shall not commence the sale of JV Trucks or JV Truck
Replacement Parts in any Non-Core ROW Country other than the Legacy Countries
until the Board approves, by Majority Consent, (a) the Company’s branding
strategy with respect to such ROW country, (b) a list of those particular
Navistar Truck Models (if any) and Caterpillar Truck Models (if any) to be sold
by the Company in such ROW country (together with an introduction date for each
such model), and (c) the selection of the JV Dealer(s) with respect to such ROW
country.

 

  2.3.6.2 Notwithstanding Section 2.3.6.1, if the Company has an opportunity to
make a one-time sale of JV Trucks or JV Truck Replacement Parts in any ROW
country in which the Company is not otherwise systematically conducting any
operations or sales, the Company may make such sale; provided, however, that
Majority Consent of the Board shall be required for the Company to make such
sale if doing so would require the incurrence of costs and expenses (other than
expenditures to purchase inventory of JV Trucks and JV Truck Replacement Parts)
of more than $100,000 and such costs and expenses are not already specifically
provided for in an Annual Business Plan (it being understood that, for purposes
of this proviso, the amount of such costs and expenses shall be deemed to
include all costs and expenses incurred by the Company with respect to all
one-time sales made by the Company in any ROW country pursuant to this
Section 2.3.6.2 during the twelve (12) month period preceding the date on which
the Board is presented with the subject one-time sale opportunity); provided,
further, however, that, for the avoidance of doubt, if such sale occurs in a
Legacy Country, such sale shall be included in the Company Legacy Profit Amount
for the quarterly period in which such sale was made.

 

15



--------------------------------------------------------------------------------

  2.3.7 Sales of Medium Duty COE Trucks.

2.3.7.1 It is the intention of the Members that the Company be in the business
of developing, designing, testing, manufacturing, assembly, branding, marketing,
selling (including providing purchase financing to customers), and distributing
and providing product support for (including providing JV Truck Replacement
Parts and service for), Medium Duty COE Trucks throughout the ROW. Each Member
will use its good faith efforts to make this a successful segment of the
Company’s Business throughout the ROW. Notwithstanding the foregoing, on or
about four (4) years following the Effective Date, Caterpillar will declare its
intention, determined in its sole discretion, as to whether Caterpillar desires
the Company to remain in or exit the Medium Duty COE Truck Business in the ROW.
If Caterpillar declares that it wants the Company to remain in the Medium Duty
COE Truck Business in the ROW, then the Company shall continue in such business.
If Caterpillar declares that it wants the Company to exit the Medium Duty COE
Truck Business in the ROW, then the Company’s Medium Duty COE Truck Business
shall continue for an additional two (2) years, during which time the Members
will (i) continue to explore ways to make the Company’s Medium Duty COE Truck
Business acceptable to both Members, determined in their sole discretion, and
(ii) develop and implement strategies to exit such business. Unless the Board
agrees otherwise by Majority Consent, upon the expiration of such two (2) year
period, (i) the Company shall cease being in the Medium Duty COE Truck Business
in the ROW, (ii) the non-competition and exclusivity provisions of this
Agreement, including Sections 9.5, 11.1 and 15.1, shall cease and be of no
further force or effect with respect to the Medium Duty COE Truck Business,
(iii) Navistar and its Affiliates shall be permitted to sell Navistar-branded
Medium Duty COE Trucks through Navistar-branded JV Dealers, including those
Affiliated with Caterpillar dealers (provided that Navistar pays Caterpillar a
marketing services fee (not to exceed 3% of dealer net sales) as determined by
Caterpillar solely in connection with sales of Navistar-branded Medium Duty COE
Trucks through Navistar-branded JV Dealers Affiliated with Caterpillar dealers),
and (iv) the Board by Majority Consent may determine to sell, distribute or
dispose of all Company Intellectual Property and other assets solely to the
extent related to the Company’s Medium Duty COE Truck Business.

2.3.7.2 Notwithstanding anything in this Agreement to the contrary, until such
time as the Mahindra JV Agreement is amended to permit the Company to market,
sell and distribute Medium Duty COE Trucks in regions of the ROW other than COE
China, Central America and South America, the Company shall not be permitted to
market, sell or distribute, or provide product support for, Medium Duty COE
Trucks anywhere in the world other than COE China, Central America and South
America. Prior to commencing sales of Medium Duty COE Trucks in COE China,
Central America or South America, the President shall prepare and present to the
Board a separate business case for the sale of such trucks in such territories.
The commencement of sales of Medium Duty COE Trucks in COE China, Central
America or South America shall require the Majority Consent of the Board;
provided, however, that, notwithstanding anything to the contrary in this
Agreement, Navistar may, following notice to and discussion by the Board (but
without a requirement for Board approval), commence developing, designing,
testing, manufacturing, assembly, branding, marketing, selling, and

 

16



--------------------------------------------------------------------------------

distributing and providing product support for (including providing replacement
parts and service for), Navistar-branded (but not Mahindra-branded or Mahindra
JV-branded) Medium Duty COE Trucks for sale solely through Navistar dealers and
Navistar-branded JV Dealers that are not Affiliated with Caterpillar dealers in
those Legacy Countries listed on Schedule 2.3.5 that are located in Central
America or South America and may continue such activities for the period of time
permitted under Section 2.3.5 (provided that such Navistar-branded Medium Duty
COE Trucks may not use a cab developed or designed by JAC Co. Ltd or its
Affiliates or any other Chinese company that enters into a joint venture or
similar relationship with the Company, without prior approval by the Board with
Majority Consent).

2.3.7.3 Caterpillar shall not be permitted to develop, design, test,
manufacture, assemble, brand, market, sell or distribute, or provide product
support for, North American Medium Duty COE Trucks in North America except
through the Company.

2.3.7.4 Navistar shall be permitted to engage, for its own account, in
developing, designing, testing, servicing, manufacturing, assembly, branding,
marketing, selling and distributing, and providing product support for, and
managing the replacement parts business relating to, North American Medium Duty
COE Trucks sold in North America (either, at its option, directly or indirectly
by contracting with any Person, including the Company, to perform one or more of
such activities), it being understood that, irrespective of whether Navistar
performs any or all of such activities directly or indirectly by contracting
with another Person, (i) such North American Medium Duty COE Trucks shall not
constitute a JV Truck Model, such related replacement parts shall not constitute
JV Truck Replacement Parts and such activities to the extent relating to such
North American Medium Duty COE Trucks or related replacement parts shall not be
deemed to be included in the Business, and (ii) all revenues, expenses, profits
and losses arising from such North American Medium Duty COE Trucks or related
replacement parts sold in North America and the conduct of such activities by
Navistar shall be entirely for the account of Navistar (and not for the Company
or Caterpillar). Navistar may, at its option, require the Company to perform
some or all of the development, designing, testing, manufacturing, and assembly
of such North American Medium Duty COE Trucks pursuant to a development services
agreement and a truck sales agreement (as applicable), in the forms to be agreed
to by both Members, which forms shall be substantially similar to the Master
Development Services Agreement and the Post-Termination Truck Sales Agreement
respectively, as well as a post-termination North America COE development
services agreement and a post-termination North America COE truck sales
agreement, and the Parties hereby agree to negotiate in good faith regarding the
pricing terms thereof; provided, however, that the terms of any such development
services agreement shall provide that Navistar shall own all rights to any
Intellectual Property developed thereunder.

2.3.7.5 Neither Member shall sell unique replacement parts for the other
Member’s brand of Heavy Duty COE Trucks in North America to any Navistar or
Caterpillar (as applicable) dealer. Navistar shall adopt and implement policies,
processes, and systems to (i) monitor, to the extent practicable, the end-user
customers to which replacement parts for Navistar-branded North American Medium
Duty COE Trucks are sold, and (ii) encourage Navistar’s dealers to sell such
replacement parts to end-user customers for use only in trucks other than
Caterpillar-branded Vocational Heavy Duty COE Trucks in North America. If, at
any time during the term of this Agreement, Caterpillar reasonably believes in
good faith that

 

17



--------------------------------------------------------------------------------

Navistar’s dealers have, in fact, sold such replacement parts to end-user
customers for use in Caterpillar-branded Vocational Heavy Duty COE Trucks in
North America, (A) the Members shall cooperate with each other in furtherance of
investigating such matter and, subject to applicable law, taking appropriate
corrective actions, and (B) in the event that a material amount of such sales
did, in fact, occur, bring such matter to the Board to determine any appropriate
remediation action it deems necessary.

 

  2.3.8 Sales of Heavy Duty COE Trucks.

2.3.8.1 Subject to the terms set forth in this Section 2.3.8, Navistar may at
anytime require the Company to develop, design, test, manufacture, and assemble
Heavy Duty COE Trucks and replacement parts therefor for, and sell to, Navistar
for re-sale in North America. In such event, subject to the terms set forth in
this Section 2.3.8, Caterpillar may at anytime thereafter require the Company to
develop, design, test, manufacture, and assemble Vocational Heavy Duty COE
Trucks and replacement parts therefor for, and sell to, Caterpillar for re-sale
in North America; provided, however, that such Vocational Heavy Duty COE Trucks
must be appropriately brand differentiated from the Heavy Duty COE Trucks being
sold by Navistar in North America. Notwithstanding the foregoing, (i) upon Board
approval with Majority Consent or (ii) in the event that the market share of
Vocational Heavy Duty COE Trucks (but only with respect to the high cab over
engine segment) is equal to or greater than ten percent (10%) of the total
market share of Vocational Heavy Duty Trucks in North America (as determined
using independent third party market share data), subject to the terms set forth
in this Section 2.3.8, Caterpillar may at anytime thereafter require the Company
to develop, design, test, manufacture, and assemble Vocational Heavy Duty COE
Trucks and replacement parts therefor for, and sell to, Caterpillar for re-sale
in North America; provided, however, that such Vocational Heavy Duty COE Trucks
must be appropriately brand differentiated from any Heavy Duty COE Trucks being
sold by Navistar in North America. Notwithstanding anything to the contrary in
this Agreement, Caterpillar and its Affiliates shall not sell any Vocational
Heavy Duty COE Truck to military customers (including sales through sales and
resale agents, procurement agents, prime contractors, and subcontractors where
such sales are for use exclusively by military customers) anywhere in the world.

2.3.8.2 None of Navistar, Caterpillar or any of their 5% Affiliates may
(i) develop or design Heavy Duty COE Trucks for sale in North America except
through the Company or (ii) manufacture, assemble, brand, market, sell,
distribute, or provide product support for, any Heavy Duty COE Trucks in North
America that were not developed and designed by or through the Company. Such
Heavy Duty COE Trucks shall not constitute a JV Truck Model and related
replacement parts therefor shall not constitute JV Truck Replacement Parts and
such activities to the extent relating to such Heavy Duty COE Trucks or related
replacement parts shall not be deemed to be included in the Business, and
(ii) all revenues, expenses, profits and losses arising from such Heavy Duty COE
Trucks or related replacement parts sold in North America and the conduct of
such activities by such Member shall be entirely for the account of such Member
(and not for the Company or the other Member).

2.3.8.3 In addition to the development and designing of such Heavy Duty COE
Trucks, such Member may, at its option, require the Company to also perform some
or all of the testing, manufacturing, and assembly of such Heavy Duty COE Trucks
pursuant to a

 

18



--------------------------------------------------------------------------------

development services agreement and a truck sales agreement (as applicable), in
the forms to be agreed to by the Members, which forms shall be substantially
similar to the Master Development Services Agreement and the Post-Termination
Truck Sales Agreement, respectively, as well as a post-termination North America
COE development services agreement and a post-termination North America COE
truck sales agreement, and shall provide pricing terms of Cost-plus-2.5% (except
for development services, which shall be priced at Cost-plus-5%); provided,
however, that the terms of any such development services agreement shall provide
that such Member shall own all rights to any Intellectual Property developed
thereunder; provided, further, however, that the Company may perform such
services for Caterpillar only for Vocational Heavy Duty COE Trucks. If such
Member requires the Company to perform some or all of the testing,
manufacturing, and assembly of such Heavy Duty COE Trucks pursuant to this
Section 2.3.8, and such activities require the use of any machinery, equipment
or tooling that is not already owned by the Company, then at the option of such
Member, (a) the Company shall lease such machinery, equipment and tooling from a
third party, and such Member shall reimburse the Company for all costs and
expenses incurred in connection with such lease or (b) such Member shall lease
such machinery, equipment and tooling to the Company (at no cost or expense to
the Company).

2.3.8.4 In the event that the Company desires to sell or distribute a
Caterpillar Truck in the ROW that has been developed and designed for
Caterpillar in North America, Navistar shall sell such Caterpillar Trucks to the
Company for re-sale in the ROW pursuant to and upon the terms (including price)
set forth in the Truck Sales Agreement.

2.3.8.5 Notwithstanding any other provision of this Agreement, without the
Majority Consent of the Board, Navistar shall not sell, contribute, license or
otherwise provide any Intellectual Property related exclusively to the Global
Eagle cab (or any successor cab) to any third party (including the Mahindra JV)
for use in connection with developing, designing, testing, manufacturing,
assembly, branding, marketing, selling, or distributing any Medium Duty COE
Trucks or Heavy Duty COE Trucks in the ROW.

2.3.9 Mahindra JV Royalties. If Navistar or any of its Affiliates is
contractually obligated pursuant to the Mahindra JV Agreement and actually pays
the Mahindra JV royalties as a direct result of the sale and distribution by the
Company of Medium Duty COE Trucks in the ROW, the Company shall reimburse
Navistar on an annual basis (within thirty (30) calendar days following the
Company’s receipt of reasonably satisfactory evidence from Navistar verifying
such payment) for fifty-one percent (51%) of such royalties actually paid by
Navistar to the Mahindra JV during the prior fiscal year of the Mahindra JV.

2.3.10 Mahindra JV Replacement Parts. Navistar shall use its commercially
reasonable efforts to (i) limit the Mahindra JV’s sales of replacement parts for
Medium Duty Trucks and Heavy Duty Trucks in the ROW to those that are reasonable
in relation to the volume of Medium Duty Trucks and Heavy Duty Trucks sold by
the Mahindra JV prior to such replacement parts sales, and (ii) cause the
Mahindra JV to adopt and implement policies, processes and systems to
(x) monitor, to the extent practicable, the end-user customers to which such
replacement parts are sold, and (y) encourage the Mahindra JV’s dealers to sell
such replacement parts to end-user customers for use only in Medium Duty Trucks
and Heavy Duty Trucks sold by the Mahindra JV in the ROW. If, at any time during
the term of this Agreement, Caterpillar reasonably believes in

 

19



--------------------------------------------------------------------------------

good faith that the Mahindra JV’s dealers have, in fact, sold such replacement
parts to end-user customers for use in trucks other than as permitted above,
(A) the Members shall cooperate with each other, and Navistar shall use its
commercially reasonable efforts to cause the Mahindra JV to cooperate with the
Members, in furtherance of investigating such matter and, subject to applicable
law, taking appropriate corrective actions, and (B) in the event that a material
amount of such sales did, in fact, occur, bring such matter to the Board to
determine any appropriate remediation action it deems necessary.

2.4 Formation of Subsidiaries. The Parties agree and acknowledge that, under
certain circumstances, upon Majority Consent of the Board in accordance with
Section 5.13.25, the Company may cause direct or indirect wholly owned
subsidiaries of the Company to be organized under the laws of the United States
or any other jurisdiction. For purposes of this Agreement, the business and
affairs of the Company shall be deemed to include the business and affairs of
each such subsidiary, and any reference in this Agreement to the Company shall
be deemed to include all of its direct and indirect wholly owned subsidiaries
(unless the context explicitly requires a different interpretation). The
governing documents of each such subsidiary shall be drafted in such a manner so
as to effectively provide that the business and affairs of such subsidiary shall
be managed in accordance with the provisions of this Agreement as if such
business and affairs were the business and affairs of the Company.

2.5 Modifications to Structure. In determining the scope of the Business under
Section 2.1 and in preparing any Annual Business Plan or any Rolling Business
Plan under Section 2.2, each of Caterpillar and Navistar shall cause its
respective Representatives to use their commercially reasonable efforts to adapt
the structure and manner in which the Company does business to take into account
evolving legal, regulatory, and business considerations affecting the Company or
either Member, including changes that are needed by either Member, so long as
the costs of any such change are borne (a) solely by either Member, as
applicable (in the case of a benefit to only such Member) or (b) proportionately
by both Members (in the case of a benefit to both Members), and the aggregate
economic interests of the Members are not altered as a result of such structure.
Without limiting the generality of the foregoing, the Parties shall cooperate in
determining whether, in certain circumstances, the Company should arrange for
separate and distinct legal entities to conduct (i) that portion of the Business
relating to all or any part of developing, designing, testing, manufacturing,
assembly, branding, marketing, selling, and distributing JV Trucks (on the one
hand) and (ii) the provision of product support and other services relating to
JV Trucks (on the other hand).

3. CAPITAL STRUCTURE; FINANCING; DISTRIBUTION POLICY

 

3.1 Initial Contributions; Percentage Interests.

 

  3.1.1 Each of Caterpillar and Navistar (i) shall be obligated to make a cash
Capital Contribution to the Company on September 10, 2009, in an amount equal to
one-half of all Annual Business Plan Capital Contribution Commitments scheduled
to occur on such date, and (ii) shall be obligated to make an additional cash
Capital Contribution to the Company on the Core ROW Country Launch Date in an
amount equal to one-half of all Annual Business Plan Capital Contribution
Commitments scheduled to occur on such date (or such other amount as may be
agreed by the Unanimous Consent of the Members).

 

20



--------------------------------------------------------------------------------

  3.1.2 Each Member’s percentage interest (the “Percentage Interest”) in the
Company, calculated based solely on such Member’s Capital Contribution
(excluding any Capital Contribution made by Navistar pursuant to
Section 2.3.5.3), shall initially be the amount set forth opposite such Member’s
name on Schedule 3.1.2, as may be amended, modified, or supplemented from time
to time pursuant to the terms of this Agreement with Unanimous Consent of the
Members.

 

3.2 Additional Contributions and Funding.

 

  3.2.1 No Obligation. Except (a) as set forth in Section 2.2, this Section 3.2,
Section 5.13.34, or the Initial Annual Business Plan, (b) for any Capital
Contribution Commitments or Loan Commitments for the period from the Effective
Date through the first thirty-six (36) months following the Effective Date,
(c) for any Capital Contribution Commitments or Loan Commitments set forth in
any Annual Business Plan, or (d) for any Capital Contribution Commitments or
Loan Commitments set forth in any Rolling Business Plan (in the case of each of
clauses (c) and (d), as approved by the Board upon Majority Consent), or as
approved by the Board upon Majority Consent, no Member shall be obligated or
permitted to make any additional Capital Contribution or to loan any funds to
the Company.

 

  3.2.2 Majority Consent; Annual Business Plan. The Board, upon Majority
Consent, may require the Members to make a Capital Contribution to the Company
or loan funds (pursuant to the terms of the Intercompany Promissory Note) to the
Company on a pro rata basis in accordance with the Percentage Interest of each
Member or, as applicable, on some other basis as determined by the Board by
Majority Consent. Furthermore, any amount that is required to be provided to the
Company as a Capital Contribution Commitment or Loan Commitment pursuant to an
Annual Business Plan or a Rolling Business Plan shall be funded by the Members
on a pro rata basis in accordance with the Percentage Interest of each Member at
the time such funding is required by such Annual Business Plan or such Rolling
Business Plan, except to the extent the Board determines by Majority Consent
such amount shall be funded in a different proportion (it being understood that
such amount shall be funded as a Capital Contribution unless the Board
determines by Majority Consent that such amount shall be funded as a loan).

 

  3.2.3 Failure to Fund Approved Capital Contribution Commitment or Loan
Commitment. If a Member fails to fund a Capital Contribution Commitment or a
Loan Commitment that is required to be funded by such Member pursuant to this
Agreement, then the following provisions of this Section 3.2.3 shall apply:

 

21



--------------------------------------------------------------------------------

3.2.3.1 with regard to the non-defaulting Member’s Capital Contribution
Commitment or Loan Commitment, no later than the date that is ten (10) calendar
days following the date on which such Capital Contribution Commitment or Loan
Commitment was required to be funded (the “Required Funding Date”), the
non-defaulting Member shall have the option, exercisable in its sole discretion,
to take any of the following actions:

3.2.3.1.1 in the case of a Loan Commitment, requiring the Company to return to
such non-defaulting Member the amount of such Loan Commitment that such
non-defaulting Member so funded to the Company pursuant to the terms of this
Agreement, it being understood that the amount so returned shall include both
the principal amount of the loan and the interest accrued under the terms of
applicable Intercompany Promissory Note through the date of payment, and such
Intercompany Promissory Note shall be cancelled upon the receipt of such amount
by such non-defaulting Member;

3.2.3.1.2 in the case of a Loan Commitment, leaving in the Company the entire
amount of such Loan Commitment already funded to the Company pursuant to the
terms of this Agreement (in which case each of the Intercompany Promissory Notes
pertaining to such Loan Commitment shall remain in full force and effect in
accordance with their terms);

3.2.3.1.3 in the case of a Capital Contribution Commitment, requiring the
Company to return to such non-defaulting Member the entire amount of such
Capital Contribution Commitment that it so funded to the Company; and

3.2.3.1.4 in the case of a Capital Contribution Commitment, leaving in the
Company the entire amount of any portion of such Capital Contribution Commitment
already funded to the Company by such non-defaulting Member, for credit to such
non-defaulting Member’s Capital Account, and the Percentage Interests of each
Member shall be adjusted in the manner described in Section 3.2.6 based on the
Fair Value of the Company as of the Required Funding Date; and

3.2.3.2 with regard to the defaulting Member’s Capital Contribution Commitment
or Loan Commitment, at any time following the date that is ten (10) calendar
days following the Required Funding Date, the non-defaulting Member shall have
the option, exercisable in its sole discretion, to take one or none of the
following actions (it being understood that the non-defaulting Member shall not
be entitled to take any of the following actions if such non-defaulting Member
took any of the actions described in Section 3.2.3.1.1 or Section 3.2.3.1.3):

3.2.3.2.1 with the consent of the defaulting Member, making a loan (a “Member
Loan”) to the defaulting Member (in an amount equal to the defaulting Member’s
Capital Contribution Commitment or Loan Commitment), which such loan shall bear
an interest rate of fifteen percent (15%), mature on the two-year anniversary of
the Required Funding Date and otherwise contain terms that are substantially
similar to the terms set forth in the Intercompany Promissory Note in order

 

22



--------------------------------------------------------------------------------

to enable the defaulting Member to make such required Capital Contribution
Commitment or Loan Commitment to the Company, and if the defaulting Member does
not repay such loan in accordance with its terms, at the lending Member’s
option, (a) the lending Member shall be entitled to terminate this Agreement in
accordance with Section 21.2.4, or (b) such loan shall convert into a Capital
Contribution by the lending Member to the Company, creditable to such lending
Member’s Capital Account, and the Percentage Interests of each Member shall be
adjusted in the manner described in Section 3.2.6 based on the Fair Value of the
Company as of the maturity date of such Member Loan; and

3.2.3.2.2 making directly to the Company, for credit to such non-defaulting
Member’s Capital Account, a Capital Contribution in the amount of such
defaulting Member’s required Capital Contribution Commitment or Loan Commitment,
and the Percentage Interests of each Member shall be adjusted in the manner
described in Section 3.2.6 based on the Fair Value of the Company as of the time
at which such Capital Contribution is made (such contributing Member referred to
as the “Contributing Member” and each such contribution, a “Substitute
Contribution”); provided, however, if the non-Contributing Member (the
“Non-Contributing Member”) fails to, within two (2) years following the Required
Funding Date pertaining to such Capital Contribution Commitment or Loan
Commitment, exercise its option to purchase, pursuant to Section 3.2.5, that
portion of the Membership Interest of the Contributing Member pertaining to such
Contributing Member’s Substitute Contribution, then the Contributing Member
shall be entitled to terminate this Agreement in accordance with Section 21.2.4.

For the avoidance of doubt, a defaulting Member’s failure to fund a Capital
Contribution Commitment or a Loan Commitment that is required pursuant to this
Agreement shall not, in and of itself, constitute a Material Breach, and the
non-defaulting Member shall not be entitled to terminate this Agreement in
accordance with Section 21.2.4 with respect to such failure to fund such
particular Capital Contribution Commitment or Loan Commitment; provided, that
the foregoing shall not prohibit the non-defaulting Member from exercising its
rights under, as applicable, (i) clause (a) or clause (b) of Section 3.2.3.2.1
above, or (ii) the proviso in Section 3.2.3.2.2 above.

 

  3.2.4 Funding Methodology. Each Member required under Sections 3.2.2 or
5.13.34, any Annual Business Plan or Rolling Business Plan (in each case as
approved by the Board upon Majority Consent, other than with regard to the
Initial Annual Business Plan and the Initial Rolling Business Plan, in each case
as of the Effective Date), or otherwise by the Board upon Majority Consent to
make a contribution of cash to the capital of the Company or to loan funds to
the Company, as applicable, shall transfer to the Company’s account an amount in
cash (by wire transfer of immediately available funds) equal to the Percentage
Interest of such Member (or such other amount determined by Majority Consent of
the Board expressed as a percentage), multiplied by the aggregate amount
required to be contributed or loaned, as applicable, to the Company on the date
specified in the applicable Annual Business Plan, the Rolling Business Plan, or
otherwise by the Board upon Majority Consent.

 

23



--------------------------------------------------------------------------------

  3.2.5 Purchase Option. If a Contributing Member makes a Capital Contribution
pursuant to Section 3.2.3.2.2, the Non-Contributing Member shall have the right
to, at any time prior to the two-year anniversary of the Required Funding Date
associated with such Substitute Contribution, exercisable by giving written
notice to the Company and the Contributing Member (the “Exercise Notice”), elect
to purchase that portion of the Contributing Member’s Membership Interest
pertaining to such Contributing Member’s Substitute Contribution for the
Repurchase Price on the terms and conditions set forth in this Section 3.2.5
(the “Purchase Option”). If the Non-Contributing Member does not exercise the
Purchase Option within the time period set forth in the preceding sentence and
then consummate such Purchase Option in accordance with this Section 3.2.5, the
Contributing Member shall be entitled to terminate this Agreement in accordance
with Section 21.2.4. If the Non-Contributing Member exercises the Purchase
Option, the Members shall use commercially reasonable efforts to consummate the
closing of the transactions contemplated by such Purchase Option no later than
thirty (30) calendar days following the date of delivery of the Exercise Notice,
at which such closing the Non-Contributing Member shall pay to the Contributing
Member an amount in cash equal to the Repurchase Price and automatically and
without any action on the part of the Members or the Company, the Contributing
Member’s Substitute Contribution shall be cancelled and deleted from such
Contributing Member’s Capital Account.

 

  3.2.6 Percentage Interest Adjustment. For purposes of adjusting the Percentage
Interest of each Member under Section 3.2.3:

3.2.6.1 the defaulting Member shall have a Percentage Interest immediately
following such adjustment equal to the percentage determined by dividing (a) the
product of (i) its Percentage Interest immediately prior to such adjustment and
(ii) the Fair Value of the Company immediately prior to such adjustment, by
(b) the sum of (i) Fair Value of the Company immediately prior to such
adjustment and (ii) the amount of the Capital Contribution made by the
non-defaulting Member at the time of such adjustment; and

3.2.6.2 the non-defaulting Member shall have a Percentage Interest equal to one
hundred percent (100%) less the amount determined in Section 3.2.6.1.

Upon the consummation of an exercise of the Purchase Option pursuant to
Section 3.2.5, if applicable, the defaulting Member’s Percentage Interest shall
be adjusted to reflect such purchase, and the non-defaulting Member’s Percentage
Interest shall be adjusted to reflect the deletion of the Substitute
Contribution from the non-defaulting Member’s Capital Account as provided in
Section 3.2.5.

 

24



--------------------------------------------------------------------------------

4. MEMBERS

4.1 No Management by Members. Except as expressly set forth in the Act or this
Agreement, the Members shall not have any vote or take any part in the control
or management of the Business or have any authority or power to act for or on
behalf of the Company in any manner whatsoever.

4.2 Limited Liability. No Member shall be obligated or liable to the Company,
any creditor of the Company, or any other Person, for any Liabilities or debts
of the Company, whether arising in contract, tort, or otherwise, solely by
reason of being a Member, except as specifically set forth herein or as
otherwise agreed to in writing by such Member. Except as required by law, no
Member shall be liable to the Company, any other Member, any creditor of the
Company, or any other Person for the repayment of amounts received from the
Company. The failure of the Company to observe any formalities or requirements
relating to the exercise of its powers or management of its Business or affairs
under this Agreement or the Act shall not be grounds for imposing personal
liability on the Members or the Representatives for Liabilities or debts of the
Company, whether arising in contract, tort, or otherwise, solely by reason of
being a Member or Representative.

4.3 Withdrawal or Resignation. Except as provided in Section 19 or 21, no Member
shall have the right to withdraw or resign as a Member. No Member shall take any
voluntary action that would result in dissolution of the Company pursuant to the
Act.

4.4 Meetings. Regular meetings of the Members may be held without notice at such
time and at such place as shall from time to time be determined by the Members
by Unanimous Consent. The Company may, but shall not be required to, hold an
annual meeting of the Members. The President or any Representative, unless
otherwise prescribed by law, may call special meetings of the Members for any
purpose. Unless otherwise determined by the Members by Unanimous Consent, all
meetings of the Members shall be held at the Company’s principal place of
business. Members may participate in any regular or special meeting of the
Members by means of conference telephone or similar communications equipment
pursuant to which all Persons participating in the meeting can hear each other
or by any other means permitted by the Act, and such participation shall
constitute presence in person at such meeting. Except as provided herein,
written notice stating the place, day, and hour of a special meeting of the
Members and the purpose or purposes for which the meeting is called shall be
delivered not less than ten (10) or more than sixty (60) calendar days before
the date of a special meeting to each Member, subject to such shorter notice as
an emergency situation shall reasonably dictate. No actions other than those
specified in the notice may be considered at a special meeting of the Members
unless such consideration is approved by Unanimous Consent of the Members.
Notwithstanding anything to the contrary in this Agreement, if all of the
Members shall meet at any time and place and determine by Unanimous Consent to
hold a meeting at such time and place, such meeting shall be valid without call
or notice, and at such meeting any lawful action may be taken. Accurate minutes
of any meeting of the Members shall be taken and filed with the minute books or
other records of the Company. Promptly thereafter, the Secretary shall provide a
copy of such minutes to the Members.

4.5 Proxies. At all meetings of the Members, a Member may vote in person or by
proxy executed in writing by the Member or by a duly authorized
attorney-in-fact. Such proxy shall be filed with the Secretary of the Company
before or at the time of the meeting.

 

25



--------------------------------------------------------------------------------

4.6 Action by Members without a Meeting. Any action required or permitted to be
taken at a meeting of the Members may be taken without a meeting if the action
is authorized or approved by a written consent describing the action taken,
signed by all Members, and delivered to the Company for inclusion in the minute
books or for filing with the Company records. A written consent may be delivered
by fax or other electronic means and there shall be no requirement for
maintaining original executed counterparts in the minute books or other records
of the Company. Any such action by written consent shall be sent to each Member
within five (5) calendar days after the consent is executed and filed in the
minute books or with the Company records.

4.7 Waiver of Notice. When any notice of a meeting of the Members is required to
be given to any Member, a waiver thereof in writing signed by or on behalf of
the Member entitled to such notice, whether before, at, or after such meeting,
or such Member’s presence at such meeting, shall be equivalent to the giving of
such notice.

4.8 Actions Requiring Unanimous Member Consent. Notwithstanding anything to the
contrary in this Agreement, no decisions or actions involving the Company as
enumerated below shall be made or taken, as applicable, without Unanimous
Consent of the Members:

 

  4.8.1 except as otherwise set forth in this Agreement, (a) the sale or
issuance to any Person (including any Member or its Affiliates) of any equity
interests in the Company or options to purchase equity interests in the Company
(or any other securities, options, warrants, debentures, or other rights to
acquire, or that are convertible into, equity interests in the Company), or
(b) the adjustment of the Percentage Interests held by the Members;

 

  4.8.2 except as provided in Section 19.2, the admittance of new Members;

 

  4.8.3 the place and time of Member meetings held without notice;

 

  4.8.4 except as provided in Section 21, the voluntary liquidation,
dissolution, or winding up of the Company or the initiation of any bankruptcy
proceedings involving the Company;

 

  4.8.5 any merger, consolidation, or conversion of the Company with or into any
other Person, or, except as provided in Section 21, the Transfer (by lease,
assignment, sale, or otherwise), or proposal to Transfer, all or substantially
all of the Company’s assets in a single transaction or through a series of
related transactions;

 

  4.8.6 any change in the size of the Board;

 

  4.8.7 any amendment of this Agreement or the Certificate of Formation of the
Company attached as Exhibit A;

 

  4.8.8 any action by the Company to modify, amend, terminate, or replace, or
grant any waiver under, any of the Related Agreements;

 

26



--------------------------------------------------------------------------------

  4.8.9 the registration of any securities of the Company with the U.S.
Securities and Exchange Commission or the listing of any securities of the
Company on any stock exchange or over-the-counter market;

 

  4.8.10 any action by the Members taken without a meeting of the Members;

 

  4.8.11 the extension of the term of this Agreement pursuant to Section 21.1;

 

  4.8.12 any other decision of the Company set forth in this Agreement expressly
requiring Unanimous Consent of the Members; and

 

  4.8.13 the agreement or commitment to do any of the foregoing.

4.9 Other Activities. Subject to Section 15, each Member and its Affiliates may
engage in or possess an interest in all business ventures of every nature and
description, independently or with others, even if such activities compete
directly with the business of the other Member and its Affiliates, and neither
the Company nor the other Member shall have any rights by virtue of this
Agreement in and to such independent ventures or the income or profits derived
from them.

4.10 Deficit Upon Liquidation. Upon liquidation as provided in Section 21, none
of the Members shall be liable to the Company for any deficit in its Capital
Account, nor shall such deficits be deemed assets of the Company.

4.11 Company Property; Membership Interests. All property owned by the Company,
whether real or personal, tangible or intangible, and wherever located, shall be
deemed to be owned by the Company and no Member, individually, shall have any
ownership of such property. The Membership Interests shall constitute personal
property.

5. BOARD OF REPRESENTATIVES

5.1 Board. Except as otherwise set forth in this Agreement, the Business and
affairs of the Company shall be managed by or under the exclusive direction of
the Board. The Board shall consist of eight (8) Representatives, four (4) of
whom shall be appointed by Caterpillar (which appointees shall not be an officer
or employee of the Company or an employee of Caterpillar or one of its
Affiliates who is seconded to the Company), and four (4) of whom shall be
appointed by Navistar (which appointees shall not be an officer or employee of
the Company or an employee of Navistar or one of its Affiliates who is seconded
to the Company). Each Representative shall be authorized to act on behalf of the
Member appointing such Representative for all purposes of this Agreement, and
all actions taken by such Representative shall be binding on such Member.
Caterpillar’s initial appointees shall be George Harold Taylor, Jr., Douglas Ray
Oberhelman, Bradley L. Halverson and Gary Albert Stroup. Navistar’s initial
appointees shall be Dee Kapur, Philip Christman, Matthew Foulston and Eric Tech.
Each of the Representatives shall be authorized to appoint a proxy to
participate for him or her on all actions of the Board. Any such proxy shall be
filed with the Secretary at or prior to the meeting at which any action is taken
pursuant to such proxy.

5.2 Chairman. The initial chairman of the Board shall serve from the Effective
Date through (but not including) the one (1) year anniversary of the Core ROW
Country Launch Date. Each

 

27



--------------------------------------------------------------------------------

subsequent chairman of the Board shall serve a twelve (12) month term. The
initial chairman of the Board shall be Douglas Ray Oberhelman. The next chairman
of the Board shall be, in Navistar’s discretion, one of the four
(4) Representatives appointed by Navistar with respect to such period.
Caterpillar and Navistar shall thereafter rotate each twelve (12) month term in
determining which of its respective four (4) Representatives shall serve as
chairman of the Board. The role of the chairman is to chair the meetings of the
Board.

5.3 Required Vote. The affirmative vote of a majority of all of the
Representatives comprising the Board (and not, for the avoidance of doubt, a
majority only of the Representatives in attendance at a particular Board
meeting) shall be the act of the Board, unless the vote of a greater proportion
of the Representatives comprising the Board is otherwise required by this
Agreement or the Act.

5.4 Term and Removal; Resignation of Representatives.

 

  5.4.1 Term and Removal. Representatives shall serve in such capacity until
their death, disability, resignation, or removal. The Member appointing a
Representative shall at any time be entitled to remove and replace such
Representative, with or without cause. The Member replacing such Representative
shall promptly deliver a copy of the notice of such removal and replacement to
such Representative, the Board and the other Member. Removal shall be effective
upon receipt of the written notice of such removal by each of such
Representative, the Board and the other Member.

 

  5.4.2 Resignation. Any Representative may resign at any time by giving written
notice to the Board and each Member. The resignation of any Representative shall
take effect upon receipt of such notice by the Board and each Member or at such
later time as shall be specified in the notice.

5.5 Vacancies. If a vacancy occurs as a result of the death, disability,
resignation, or removal of a Representative, the Member appointing such
Representative shall promptly, and in any event no later than the next regularly
scheduled meeting, appoint a replacement Representative.

5.6 Authority of the Representatives. Unless authorized to do so by this
Agreement or by the Board in accordance with the provisions of this Agreement,
no Representative shall have any power or authority to bind the Company in any
way, to act as an agent of the Company, to pledge the Company’s credit, or to
render the Company liable for any purpose.

5.7 No Reimbursement for Expenses or Compensation. The Representatives shall not
be entitled to reimbursement from the Company for costs and expenses incurred in
connection with the management of the Company and in attending Board meetings.
Such expenses may be reimbursed by the Member appointing such Representatives,
in the sole discretion of such Member. The Representatives shall not receive any
compensation or salaries from the Company for performing their duties.

5.8 Meetings. Unless otherwise agreed to by the Board by Majority Consent,
regular meetings of the Board shall be held bi-monthly, and all such meetings
shall be held at the Company’s principal place of business or at such other
place determined by the Board by

 

28



--------------------------------------------------------------------------------

Majority Consent. Representatives may participate in any regular or special
meeting of the Board by means of conference telephone or similar communications
equipment pursuant to which all Persons participating in the meeting can hear
each other or by any other means permitted by the Act, and such participation
shall constitute presence in person at such meeting. Unless otherwise prescribed
by law, special meetings of the Board shall be held whenever called by any
Representative. Written notice stating the place, day, and hour of a special
meeting and the purpose or purposes for which the meeting is called shall be
delivered not less than forty-eight (48) hours before the time of a special
meeting to each Representative, subject to such shorter notice as an emergency
situation shall reasonably dictate. No actions other than those specified in the
notice may be considered at a special meeting of the Board unless such
consideration is approved by Majority Consent of the Board. Notwithstanding
anything to the contrary in this Agreement, if all of the Representatives shall
meet at any time and place and determine by Majority Consent to hold a meeting
at such time and place, such meeting shall be valid without call or notice, and
at such meeting any lawful action may be taken. Accurate minutes of any meeting
of the Board shall be taken and filed with the minute books or other records of
the Company. Promptly thereafter, the Secretary shall provide a copy of such
minutes to the Members.

5.9 Action by Written Consent. Any action required or permitted to be taken at a
meeting of the Board, or of any committee thereof, may be taken without a
meeting if the action is authorized or approved by a written consent describing
the action taken, signed by all of the Representatives comprising the Board, and
delivered to the Company for inclusion in the minute books or for filing with
the Company records. A written consent may be delivered by fax or other
electronic means and there shall be no requirement for maintaining original
executed counterparts in the minute books or other records of the Company.

5.10 Waiver of Notice. When any notice of a meeting of the Board is required to
be given to any Representative, a waiver thereof in writing signed by the
Representative entitled to such notice, whether before, at, or after such
meeting, or such Representative’s presence at such meeting, shall be equivalent
to the giving of such notice.

5.11 Committees. By a resolution adopted with Majority Consent of the Board, the
Board may designate such committees as the Board shall determine and shall
prescribe the manner in which proceedings of such committees shall be conducted.
The provisions of this Agreement with respect to notice and conduct of meetings
of the Board shall govern meetings of committees of the Board. In resolutions
adopted with Majority Consent of the Board authorizing any committee, the Board
shall specify the authority of any such committee, subject to any limitations
imposed by the Act.

5.12 Limitation of Liability of Representatives. The Liabilities and debts of
the Company, whether arising in contract, tort, or otherwise, shall be solely
the Liabilities and debts of the Company, and no Representative shall be
obligated personally for any such Liability or debt of the Company solely by
reason of being a Representative, except as otherwise required by law. No
Representatives shall owe a fiduciary duty to the Company or to a Member not
appointing such Representative, except for the implied contractual covenant of
good faith and fair dealing provided for under the Act. Without limiting the
generality of the foregoing, except as otherwise required by the Act or any
other applicable law, in taking any action with respect to the

 

29



--------------------------------------------------------------------------------

Company (including determining whether to vote in favor of or against a matter
requiring Majority Consent of the Board), each Representative is obligated to
consider only the interests of the Member that appointed such Representative to
the Board.

5.13 Actions Requiring Majority Consent of Board. Notwithstanding anything to
the contrary in this Agreement, no decisions or actions involving the Company
enumerated below (other than any such decision that is already provided for in
this Agreement or in any Related Agreement) shall be made or taken, as
applicable, without Majority Consent of the Board:

 

  5.13.1 other than with regard to the Initial Annual Business Plan and the
Initial Rolling Business Plan, in each case as of the Effective Date, adoption
of each Annual Business Plan and each Rolling Business Plan and all changes
thereto, including all changes to the Initial Annual Business Plan and the
Initial Rolling Business Plan contemplated by Section 2.3.3;

 

  5.13.2 any change in the policy of the Company relating to distributions to
the Members, including any amendment to or modification of Section 18;

 

  5.13.3 the declaration of any distribution to the Members not in accordance
with the Company’s policy relating to distributions to the Members or any of the
provisions of this Agreement;

 

  5.13.4 other than with respect to Related Agreements, which are addressed in
Section 4.8.8, any transaction or series of related transactions between the
Company (on the one hand) and Caterpillar or Navistar or one of their respective
Affiliates (on the other hand) (including the entering into, amendment or
modification of any agreement between the Company and Caterpillar, Navistar, or
one of their respective Affiliates);

 

  5.13.5 except as set forth in Section 5.14, any transaction or series of
related transactions between the Company (on the one hand) and any
Representative or officer or employee of the Company (on the other hand)
(including the entering into, amendment or modification of any agreement between
the Company and any Representative or officer or employee of the Company),
except, with respect to officers and employees of the Company, for any
employment agreement, employee benefit plan or any other arrangement relating to
their employment;

 

  5.13.6 capital expenditures that would result (together with any prior capital
expenditures in any Fiscal Year) in the relevant amount set forth in the Annual
Business Plan being exceeded by more than ten percent (10%) of such amount in
such Fiscal Year;

 

  5.13.7 any lease of personal property by the Company that would result
(together with any prior leases in any Fiscal Year) in the relevant amount set
forth in the Annual Business Plan being exceeded by more than ten percent
(10%) of such amount in such Fiscal Year;

 

30



--------------------------------------------------------------------------------

  5.13.8 except as set forth in Section 21, any disposition of assets by the
Company (including by lease from the Company), other than the sale or lease of
JV Trucks and JV Truck Replacement Parts in the ordinary course of business,
that would result (together with any prior dispositions in any Fiscal Year) in
the relevant amount set forth in the Annual Business Plan being exceeded by more
than ten percent (10%) of such amount in such Fiscal Year;

 

  5.13.9 any pledge or hypothecation of, or grant of any lien or other
encumbrance on, assets of the Company (together with any such prior pledges,
hypothecations, liens, or other encumbrances) for an aggregate consideration in
excess of $100,000;

 

  5.13.10 except as set forth in Sections 3.2 and 5.13.34, any arrangement
relating to the creation of indebtedness of the Company for borrowed money
(other than trade payables in the ordinary course of business) (a) that
(together with any prior indebtedness) would result in the relevant aggregate
indebtedness amount set forth in the Annual Business Plan being exceeded, or
(b) on terms materially different than the terms for such indebtedness
contemplated by the Annual Business Plan;

 

  5.13.11 any real property leasehold commitment, contract, agreement, or other
arrangement involving consideration or the creation of a liability, contingent
or otherwise, that (together with any prior payments of consideration or
incurrence of liability in any Fiscal Year under any such commitment, contract,
agreement, or other arrangement) would result in the relevant amount set forth
in the Annual Business Plan being exceeded by more than ten percent (10%) of
such amount in such Fiscal Year;

 

  5.13.12 except as expressly provided in this Agreement (including Section 14),
the entering into of any contract by the Company relating to the licensing or
transfer of ownership of, or granting of rights to, any Intellectual Property of
the Company to another Person (other than a direct or indirect wholly owned
subsidiary of the Company);

 

  5.13.13 subject to Section 6, the appointment or removal of the President, the
CFO, the Secretary, or any other officer designated by the Board (which
designation, in any case, shall be pursuant to Section 6.2);

 

  5.13.14 any guarantee of the payment of any money by or debt of, or the
performance of any other obligation of, another Person, in excess of $50,000,
individually or in the aggregate;

 

  5.13.15 except as set forth in Section 5.15, the waiver, release, or
abandonment of any legitimate right or claim against any Person (including any
Member or Affiliate thereof) potentially liable to the Company for an amount in
excess of $250,000;

 

31



--------------------------------------------------------------------------------

  5.13.16 except as set forth in Section 5.15, the initiation or settlement, or
any material decision relating to the prosecution or defense, of any lawsuit,
arbitration, administrative proceeding, or other legal claim involving an amount
at issue in excess of $250,000;

 

  5.13.17 the grant of any general power of attorney or other unlimited
authority to act on behalf of or in the name of the Company;

 

  5.13.18 the Gross Asset Value of any in-kind contribution made in lieu of cash
as consideration for an equity interest in the Company;

 

  5.13.19 the redemption, purchase, or other acquisition of any outstanding
equity interest in the Company;

 

  5.13.20 the execution, modification, extension, renewal, or termination of any
material contract, lease, or other agreement outside the ordinary course of
business of the Company;

 

  5.13.21 any material change in the nature or scope of the Business conducted
by the Company, including the commencement of any new line of business or the
conduct of any business not contemplated by this Agreement;

 

  5.13.22 the delegation by the Board of any of its powers (provided, that such
delegation shall not relieve the Board of its obligations with respect thereto);

 

  5.13.23 other than with respect to the consummation of the transactions
contemplated by the NITSA Acquisition Agreement, the purchase or other
acquisition or the sale or other disposition of any equity or debt securities of
another Person, or the entering into of a joint venture, partnership, or similar
arrangement between the Company and another Person;

 

  5.13.24 other than with respect to the NITSA Asset Acquisition Alternative,
the purchase or other acquisition of all or substantially all of the assets, or
any line of business, of another Person;

 

  5.13.25 the establishment of any direct or indirect subsidiary of the Company,
or the issuance, Transfer, pledge, or encumbrance of any equity or debt
securities of any direct or indirect subsidiary of the Company;

 

  5.13.26 any change in the Company’s name or use of a fictitious name;

 

  5.13.27 the establishment, approval, or material modification of any benefit
or incentive plans for employees of the Company;

 

  5.13.28 any decision related to the compensation of any officer set forth in
Section 6 who is an employee of the Company (and not an employee of Caterpillar,
Navistar, or one of their Affiliates who is seconded to the Company);

 

32



--------------------------------------------------------------------------------

  5.13.29 except as set forth in Section 11.1, the direct sale of JV Trucks by
the Company to any Person other than JV Dealers and, to the extent permitted
pursuant to Section 11.1.3, Governmental COE Customers and Governmental
Conventional Customers;

 

  5.13.30 any loans or advances made by the Company in excess of $50,000,
individually or in the aggregate, including intercompany loans and advances to
Caterpillar or Navistar;

 

  5.13.31 except as provided in this Agreement, in the Initial Annual Business
Plan, in the Initial Rolling Business Plan, or in any subsequent Annual Business
Plan or any subsequent Rolling Business Plan adopted by Majority Consent of the
Board, the commencement of the manufacture or assembly of any JV Trucks by the
Company and the selection of any location for any JV Truck Assembly Facility;

 

  5.13.32 the establishment or modification of JV Truck product development
plans (including the attributes and characteristics of current and potential JV
Trucks and the objectives relating thereto, the timing of the development of
such JV Trucks, and the funding and other resources necessary for the
development of such JV Trucks);

 

  5.13.33 the establishment or material modification of the terms of the
Company’s standard warranties;

 

  5.13.34 any requirement that the Members make loans or additional Capital
Contributions to the Company in addition to those Capital Contribution
Commitments and Loan Commitments set forth in the Initial Annual Business Plan,
the Initial Rolling Business Plan, or any subsequent Annual Business Plan or any
subsequent Rolling Business Plan adopted by Majority Consent of the Board;

 

  5.13.35 the entering into of any futures trading, swap, financial derivative,
or other hedging arrangement;

 

  5.13.36 subject to Section 18.12, (a) the selection, change or termination of
the Company’s independent auditor, (b) the selection or material change of the
accounting methods, methodologies, practices, procedures, or policies utilized
by the Company (except for those changes that are required by any new accounting
standards or any regulatory requirements), and (c) the approval of the annual
financial statements for the twelve (12) month period ended at the end of each
Fiscal Year and the financial statements for the twelve (12) month period ended
each December 31;

 

  5.13.37 any action, decision, or election made by the Members in connection
with taxes (including the preparation and filing of the Company’s federal and
state income tax returns, or in directing the actions of the Tax Matters
Partner) to the extent the Members do not otherwise agree pursuant to
Section 8.2.10 and Article 18;

 

33



--------------------------------------------------------------------------------

  5.13.38 the establishment of any account with any bank or other financial
institution to hold the funds and securities of the Company;

 

  5.13.39 any other decisions of the Company set forth in this Agreement
expressly requiring Majority Consent of the Board;

 

  5.13.40 take any action expressly prohibited to be taken by the Company under
the Mahindra Waiver; and

 

  5.13.41 the agreement or commitment to do any of the foregoing.

5.14 Indemnification of Representatives, Officers, Employees and Other Agents.
The Company shall indemnify and hold harmless the Representatives, officers,
employees (including employees of Caterpillar, Navistar, or one of their
Affiliates who are seconded to the Company), and other agents of the Company
(each an “Indemnitee”) against any Liabilities arising out of any claim, demand,
action, suit, or proceeding related to the performance or non-performance of any
act concerning the Business or the activities of the Company, if (a) such
Indemnitee acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Company (subject to the provisions of
Section 5.12), (b) such Indemnitee’s action or inaction does not constitute
recklessness, and (c) with respect to any criminal action or proceeding, had no
reasonable cause to believe that his or her conduct was unlawful. The
termination of any action, suit, or proceeding by judgment, order, settlement,
or conviction, or upon a plea of nolo contendere or its equivalent, shall not,
of itself, create a presumption (i) that such Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company, (ii) that such Indemnitee’s action
or inaction constitutes recklessness, or (iii) with respect to any criminal
action or proceeding, that such Indemnitee had reasonable cause to believe that
his or her conduct was unlawful. Any expenses covered by the foregoing
indemnification shall be paid by the Company in advance of the final disposition
of such action, suit, or proceeding; provided, that it appears reasonably likely
in the good faith judgment of the Board (as determined by Majority Consent) that
such Indemnitee is or shall be entitled to indemnification, and provided further
that such Indemnitee agrees to repay such amounts if it is ultimately determined
that he or she is not entitled to be indemnified.

5.15 Control of Certain Legal Proceedings. Notwithstanding anything to the
contrary in this Agreement (including Section 5.13.15 and Section 5.13.16), the
initiation, prosecution, settlement, and defense of any lawsuit, arbitration,
administrative proceeding, or other legal claim by a Member or any of its
Affiliates against or involving the Company or any of its direct or indirect
wholly owned subsidiaries or by the Company or any of its direct or indirect
wholly owned subsidiaries against or involving a Member or any of its Affiliates
shall be controlled solely by the Representatives appointed to the Board by the
other Member. Such Representatives shall have the right, to the exclusion of the
other Representatives, (a) to manage and control any such lawsuit, arbitration,
administrative proceeding, or other legal claim, and (b) to direct the officers
and employees of the Company with respect to any such lawsuit, arbitration,
administrative proceeding, or other legal claim.

 

34



--------------------------------------------------------------------------------

6. OFFICERS

6.1 Qualifications. Each officer of the Company shall be a natural person. An
officer need not be a resident of the State of Delaware. No officer of the
Company shall be a Representative. Each of the President and the Chief Financial
Officer (“CFO”) shall dedicate all of his business time and attention to the
business and affairs of the Company.

6.2 Nomination and Appointment. The officers of the Company shall consist of a
President, a CFO, a Secretary, and such other officers as determined by the
Board by Majority Consent. Subject to the selection process set forth in this
Section 6.2 with respect to the President, the CFO, and the Secretary, all
officers shall be appointed by the Board by Majority Consent. The initial
President, and each subsequent President, shall be nominated by the
Representatives appointed by Navistar. The initial CFO and Secretary, and each
subsequent CFO and Secretary, shall be nominated by the Representatives
appointed by Caterpillar. Each nominee for President, CFO and Secretary may be
(a) an employee of Navistar, Caterpillar, or the Company, or (b) any other
person. The appointment of a nominee to any officer position of the Company
(including any nominee for President, CFO or Secretary) shall be subject to the
Majority Consent of the Board, it being understood that each Representative may
withhold his approval in his discretion for the appointment of such nominee.
Except as otherwise determined by the Board by Majority Consent, each of the
President, the CFO and the Secretary shall serve in such office for a term of
three (3) years, or until his or her earlier death, disability, resignation, or,
upon the request of the Member nominating such officer, removal by the Board by
Majority Consent (it being understood that each Representative may withhold his
approval in his discretion for the removal of such officer). At the end of the
three (3) year term of service of each of the President, CFO and Secretary, the
Member’s Representatives responsible for selecting the nominee for such office
shall designate as the nominee for such office, in their discretion, either the
individual who then holds such office or another individual. If any individual’s
term of service as an officer expires prior to the approval of the reinstatement
of such individual to such office or the replacement of such individual with
another individual for such office, in each case, by the Board by Majority
Consent, all management vested in such office pursuant to this Agreement or
otherwise by the Board shall be vested in the Board until such reinstatement or
replacement is approved by the Board by Majority Consent.

6.3 President. The President shall be the chief executive officer of the
Company, and, under the direction and subject to the control of the Board, the
President in general shall, subject to Section 5, manage the Business and
affairs of the Company and shall see that all orders and resolutions of the
Board are carried into effect.

6.4 Chief Financial Officer. The CFO shall have the care and custody of all the
funds and securities of the Company. Subject to Section 5 and as may be
otherwise limited by the Board, the CFO may endorse checks, drafts, and other
instruments for the payment of money for deposit or collection when necessary or
proper and may deposit the same to the credit of the Company in such banks or
depositories as the Board may designate from time to time, and the CFO may
endorse all financial documents requiring endorsements for or on behalf of the
Company. The CFO may sign all receipts and vouchers for payments made to the
Company. The CFO shall render an account of his or her transactions to the Board
or President as the Board or President shall require from time to time. The CFO
shall enter regularly in the books to be kept by him or

 

35



--------------------------------------------------------------------------------

her for that purpose, a full and adequate account of all monies received and
paid by him or her on account of the Company. The CFO shall also perform, under
the direction and subject to the control of the Board and the President, such
other duties as may be assigned to him or her from time to time.

6.5 Vice Presidents. Any Vice President nominated and appointed by the Board
shall act subject to the direction and control of the President. Subject to
Section 5, each Vice President may execute and deliver any deeds, mortgages,
bonds, contracts, or other instruments that the Board or the President has
authorized to be executed and delivered, except in cases where the execution and
delivery thereof shall be expressly and exclusively delegated to another officer
of the Company by the Board or this Agreement, or where the execution and
delivery thereof shall be required by law to be executed and delivered by
another Person. In general, each Vice President shall perform all duties as may
be prescribed from time to time by the Board. Each Vice President shall consult
with the President in connection with the performance of his or her duties.

6.6 Secretary. The Secretary shall attend all meetings of the Members and of the
Board and record correctly the proceedings of such meetings and record all votes
in a minute book suitable for such purposes. The Secretary shall give, or cause
to be given, notice of all meetings of the Members and of the Board. The
Secretary shall attest with his or her signature all deeds, conveyances, or
other instruments requiring the seal of the Company. The Secretary shall keep in
safe custody the seal, if any, of the Company. The Secretary shall also perform,
under the direction and subject to the control of the Board, such other duties
as may be assigned to him or her from time to time.

6.7 Treasurer. Any Treasurer designated and appointed by the Board shall be
subject to the direction of the CFO and shall assist the CFO in the performance
of his or her duties. At the direction of the CFO or in the event of his or her
absence or disability, the Treasurer shall perform the duties of the CFO. The
Treasurer shall have custody of the Company funds and securities and shall keep
full and accurate accounts of receipts and disbursements in books belonging to
the Company and shall deposit all moneys and other valuable effects in the name
and to the credit of the Company in such banks or depositories as may be
designated by the CFO or the Board. The Treasurer shall disburse the funds of
the Company as may be ordered by the President, the CFO or the Board, taking
proper vouchers for such disbursements, and shall render to the Board at its
regular meetings or when the Board so requires, an account of all of the
Treasurer’s transactions and of the financial condition of the Company. The
Treasurer shall also perform such other duties as may be assigned to him or her
from time to time by the CFO or the Board.

6.8 Other Officers. In general, any other officer nominated and appointed by the
Board and not otherwise described in Sections 6.3 through 6.7 shall perform all
duties as may be prescribed from time to time by the Board and shall be subject
to the direction and control of the President in connection with the performance
of his or her duties.

6.9 Compensation; Reimbursement of Expenses. The salaries or other compensation
of each officer of the Company who is an employee of the Company (and not an
employee of Caterpillar, Navistar, or one of their Affiliates who is seconded to
the Company) shall be fixed

 

36



--------------------------------------------------------------------------------

from time to time by the Board, upon Majority Consent, as part of the Annual
Business Plan. The officers of the Company shall be entitled to prompt
reimbursement from the Company of all reasonable out-of-pocket expenses incurred
in the course of the performance of their duties.

6.10 General Counsel. The initial General Counsel, and each subsequent General
Counsel, shall be appointed by the Board by Majority Consent, it being
understood that each Representative may withhold his approval in his discretion
for any candidate for such position. The General Counsel may be an employee of
Navistar, Caterpillar or the Company. The initial General Counsel, and each
subsequent General Counsel, may be removed for cause by the Representatives
appointed by either Member, in which case the Board and the President shall
cause the General Counsel to be promptly removed. If the General Counsel is an
employee of Navistar or Caterpillar, the Board will establish guidelines with
respect to communications with legal counsel (whether outside or in-house) for
the Members.

7. SECONDED PERSONNEL AND EMPLOYEES

7.1 Initial Staffing Plan. The Company shall be staffed with personnel in
accordance with the Initial Staffing Plan agreed to by the Members (the “Initial
Staffing Plan”), which sets forth the name and job title of each salaried or
management seconded personnel of the Company. All subsequent staffing plans for
the Company (each a “Subsequent Staffing Plan”) shall be incorporated into the
Annual Business Plan and the Rolling Business Plan of the Company and shall
include (i) each salaried or management direct employee of the Company,
(ii) each salaried or management seconded personnel of the Company, and
(iii) the approximate number of hourly direct employees of the Company.

7.2 Seconded Personnel. Caterpillar and Navistar shall second, or cause their
respective Affiliates to second, to the Company such salaried and management
personnel in accordance with the Initial Staffing Plan and all Subsequent
Staffing Plans and pursuant to the terms of the applicable Employee Secondment
Agreement between the Company (on the one hand) and each of Caterpillar or its
Affiliates and Navistar or its Affiliates (on the other hand). All decisions
relating to the identification of any Member employee to be seconded to the
Company and the significant terms of such secondment arrangement (including the
date on which such employee’s secondment to the Company commences and the
duration of such secondment period), to the extent not already set forth in the
Initial Staffing Plan or a Subsequent Staffing Plan, or in the applicable
Employee Secondment Agreement, shall be determined by the Board by Majority
Consent.

7.3 Employees. The Company shall hire such employees in accordance with a
Subsequent Staffing Plan, as may be amended by the Board by Majority Consent. No
current employees of either Member shall become direct employees of the Company
on the Effective Date. All decisions relating to the hiring and employment terms
of the President or any Company employee who reports directly to the President
or whose annual base salary exceeds $150,000, to the extent not set forth in a
Subsequent Staffing Plan, shall be determined by the Board by Majority Consent.
The Board, by Majority Consent, shall develop rules and regulations pertaining
to its internal affairs and operations and the conduct of employees that shall
be compatible with those of Caterpillar and Navistar, and which rules and
regulations shall also

 

37



--------------------------------------------------------------------------------

apply to the seconded personnel. From and after the commencement of the
secondment period provided for in each Employee Secondment Agreement, if the
Company advertises any job opening that an employee of Caterpillar or Navistar
voluntarily applies for and fills, then upon filling such job opening, such
employee shall cease being an employee of Caterpillar or Navistar (as
applicable) and shall become a Company employee (it being understood, for the
avoidance of doubt, that any employee transfers described in this sentence shall
be separate and distinct from the secondment arrangement described in
Section 7.2).

7.4 Compensation. The Board shall, upon Majority Consent, develop and implement
the initial compensation plans applicable to Company employees and the initial
incentive compensation plans applicable to Company employees and Company
seconded personnel. All subsequent compensation plans for the Company shall be
incorporated into the Annual Business Plan and the Rolling Business Plan of the
Company. The compensation plans and the incentive compensation plans for the
Company employees shall be designed to focus Company employees on achieving the
business objectives of the Company. The incentive compensation plans for the
Company seconded personnel shall be designed to focus each seconded individual
on achieving both the business objectives of such individual’s employer (i.e.,
Caterpillar or Navistar, as applicable) and the business objectives of the
Company.

7.5 Management Positions. The Members agree to allocate certain initial Company
management positions in accordance with Section 6.2 and the Initial Staffing
Plan. Subject to Section 6.2, for subsequent appointments, the President shall
nominate replacements for these positions due to death, disability, resignation,
retirement, or termination, without regard to Member alignments, which
nominations shall be subject to the approval of the Board by Majority Consent.

7.6 Labor and Union Issues. Caterpillar and Navistar shall work to minimize the
influence of third parties in the Company work force. Neither Caterpillar nor
Navistar shall agree to any union agreement provisions that limit the ability of
either Member or the Company to operate independently. Caterpillar and Navistar
shall work together to coordinate all communication with unions that are related
to the formation of the Company.

7.7 Non-Hire.

 

  7.7.1 Without the prior written consent of Navistar, neither Caterpillar nor
any of its Affiliates shall, directly or indirectly, employ (a) any Navistar
employee who is seconded to the Company pursuant to the applicable Employee
Secondment Agreement during the period that such Navistar employee is seconded
to the Company, or (b) any Company employee during the period that such
individual is a Company employee; provided that, in the case of each of clauses
(a) and (b), neither Caterpillar nor any of its Affiliates shall be precluded
from hiring any such individual who (A) initiates discussions regarding such
employment, or (B) responds to any public advertisement, unless the
advertisement is undertaken with the intention of violating this Section 7.7.1,
placed by Caterpillar or one of its Affiliates.

 

38



--------------------------------------------------------------------------------

  7.7.2 Without the prior written consent of Caterpillar, neither Navistar nor
any of its Affiliates shall, directly or indirectly, employ (a) any Caterpillar
employee who is seconded to the Company pursuant to the applicable Employee
Secondment Agreement during the period that such Caterpillar employee is
seconded to the Company, or (b) any Company employee during the period that such
individual is a Company employee; provided that, in the case of each of clauses
(a) and (b), neither Navistar nor any of its Affiliates shall be precluded from
hiring any such individual who (A) initiates discussions regarding such
employment, or (B) responds to any public advertisement, unless the
advertisement is undertaken with the intention of violating this Section 7.7.2,
placed by Navistar or one of its Affiliates.

8. PRODUCTS AND SERVICES SOLD BY MEMBERS TO THE COMPANY

8.1 Generally. Each Member shall provide the Company with certain products and
services pursuant to the terms of one or more sales agreements and service
agreements. Certain of such agreements are being entered into by the Members and
the Company simultaneously with the execution and delivery of this Agreement
pursuant to Section 1.6, and certain of such agreements shall be entered into by
the Members and the Company following the Effective Date as and when approved by
the Board by Majority Consent. All such agreements shall follow the general
principles set forth in Section 8.2.

8.2 Certain Principles.

 

  8.2.1 The Company may purchase, in its discretion, completely built JV Trucks
and JV Truck Components that are part of knock-down kits for JV Trucks.

 

  8.2.2 Completely built JV Trucks shall be sold by Navistar to the Company
pursuant to the Truck Sales Agreement.

 

  8.2.3 JV Truck Components (whether or not part of a knock-down kit) and JV
Truck Replacement Parts shall be sold by each Member to the Company pursuant to
the applicable Master Component Supply Agreements, and the Company shall be
permitted to source components and parts from any Person, including third
parties or the Members.

 

  8.2.4 Costs and expenses associated with kitting a knock-down kit shall be
paid for by the Company.

 

  8.2.5 All research and development services and Mark-Up Engineering Services,
in each case, relating to product design and product development provided by a
Member shall be sold to the Company at Cost–plus-5%.

 

  8.2.6

Logistics services to be provided by Caterpillar Logistics Services, Inc. or its
subsidiaries (if and to the extent retained by the Company to perform such
services) shall be sold to the Company at prices that are negotiated by
Caterpillar Logistics Services, Inc. or its subsidiaries and the Company. If the

 

39



--------------------------------------------------------------------------------

 

Company does not retain Caterpillar Logistics Services, Inc. or its subsidiaries
to provide such services, the Company shall be permitted with the Majority
Consent of the Board to retain any other Person, including third parties, to
provide logistics services related to Caterpillar Brand JV Truck Replacement
Parts or Navistar Brand JV Truck Replacement Parts.

 

  8.2.7 The terms on which Caterpillar Financial shall provide financing
services in connection with the Company’s Business, if Caterpillar Financial is
retained by the Company to provide such services, will be negotiated by
Caterpillar Financial and the Company. The Company, with the Majority Consent of
the Board, may also retain other Persons, including third parties or Navistar or
one of its Affiliates, to provide financing services to or on behalf of the
Company or with respect to JV Trucks or JV Truck Replacement Parts.

 

  8.2.8 Any service not described in Sections 8.2.1 through 8.2.7 that is
rendered directly by a Member or any of its Affiliates to the Company shall be
sold to the Company at Cost-plus-2.5% to the extent permissible under applicable
law.

 

  8.2.9 All services that are purchased by a Member or any of its Affiliates
from a third party and then re-sold to the Company shall be so sold to the
Company on a pass-through basis without mark-up.

 

  8.2.10 Each of the principles set forth in this Section 8.2 and any dealings
or arrangements between the Members or any of their Affiliates and the Company
shall conform to the transfer pricing rules and guidelines (when applicable) and
any other applicable tax law. The Members jointly shall decide whether such
dealings and arrangements conform and shall provide recommendations to meet the
requirements of such rules and guidelines. The Parties will use their
commercially reasonable efforts to source services and goods in such a manner as
to reduce or eliminate intercompany mark-ups for cross border services and
goods.

9. JV TRUCK MODELS; MANUFACTURE AND ASSEMBLY OF JV TRUCKS

9.1 JV Truck Models. JV Truck Models shall include all of Navistar’s models for
Medium Duty Trucks and Heavy Duty Trucks set forth in the Initial Rolling
Business Plan. JV Truck Models may also include (a) any and all of Navistar’s
models for Medium Duty Trucks and Heavy Duty Trucks existing as of the Effective
Date (irrespective of where in the world such models are sold by Navistar or any
of its Affiliates) and, to the extent not included in clause (a), (b) any model
for Medium Duty Trucks or Heavy Duty Trucks developed by Navistar or the Company
after the Effective Date, and (c) any truck model sold by Navistar or any of its
Affiliates to Caterpillar or any of its Affiliates in the U.S., Canada or Mexico
under the North American Severe Service Truck Sales Agreement, in each of
clauses (a), (b) and (c) as approved by the Board by Majority Consent.

 

40



--------------------------------------------------------------------------------

9.2 Manufacture of JV Trucks by Navistar.

 

  9.2.1 Generally. At any time following the Effective Date, subject to the
terms and conditions of this Agreement and the Truck Sales Agreement, Navistar
(or, with the Majority Consent of the Board, any third party) shall manufacture,
assemble and sell to the Company, and the Company shall purchase from Navistar
(or such third-party manufacturer, if applicable), finished Navistar Truck
Models and Caterpillar Truck Models pursuant to the Truck Sales Agreement or a
truck sales agreement with such third-party manufacturer.

 

  9.2.2 Allocation of Production Resources. Navistar’s obligation to supply
Navistar Truck Models and Caterpillar Truck Models to the Company under the
Truck Sales Agreement shall be subject to the terms, conditions and allocation
methodologies agreed to by the Members.

 

  9.2.3 Company Engine Strategy. The Parties agree to pursue the Company’s
engine strategy heretofore agreed to and initialed by the Members.

9.3 Establishment of JV Truck Assembly Facility. At any time following the
Effective Date, upon the determination of the Board by Majority Consent, the
Company may establish a JV Truck Assembly Facility for the manufacture or
assembly of JV Truck Models. The Company, upon the determination of the Board by
Majority Consent, may establish a separate direct or indirect wholly owned
subsidiary in each country in which the Company intends to manufacture or
assemble JV Trucks.

9.4 JV Truck Components.

 

  9.4.1 After any JV Truck Assembly Facility commences the assembly of a JV
Truck model (or any JV Truck Component relating thereto), the Company may
purchase JV Truck Components directly from Navistar or Caterpillar pursuant to
Master Component Supply Agreements or from any third party. Notwithstanding the
foregoing, the Members agree and acknowledge that (a) differences may arise in
the pricing, terms, and availability with respect to direct material purchases
by the Company (on the one hand) and the Members (on the other hand) if and when
the Company chooses suppliers or JV Truck Components that differ from what is
consistent with the Members’ then-current sourcing strategies, and (b) other
factors, including loss of scale, logistics, country duties, and taxes, may
impact the pricing, terms, and availability of direct material purchases by the
Company. Accordingly, in order to facilitate the identification of
market-competitive opportunities for direct material purchases, the Company
shall form a sourcing council (the “Sourcing Council”). The Sourcing Council
shall include, at a minimum, one Company executive member and a representative
from each Member’s global purchasing organization, with such three (3) members
being the sole voting members. All strategic sourcing decisions, including any
decisions to source from a Member’s internal division(s), must be approved
(i) by a unanimous vote of the Sourcing Council, or (ii) in the absence of a
unanimous vote of the Sourcing Council on any strategic sourcing decision, by
Majority Consent of the Board.

 

41



--------------------------------------------------------------------------------

  9.4.2 The Company, upon Majority Consent by the Board, may contract with the
Members to provide JV Truck Component purchasing services, which allocation of
services between the Members shall be determined by the Board by Majority
Consent.

 

  9.4.3 Notwithstanding Sections 9.4.1 and 9.4.2, unless the Board agrees
otherwise by Majority Consent, any JV Truck manufactured or assembled by
Navistar or the Company on or prior to December 31, 2010 and containing an
automatic transmission shall be manufactured or assembled to include exclusively
automatic transmissions manufactured or assembled by Allison Transmission, Inc.
Navistar shall not, without the Majority Consent of the Board, amend or renew
its purchase agreement with Allison Transmission, Inc. in any manner that would
restrict any activities of the Company.

 

  9.4.4 Furthermore, as part of the ongoing efforts by Navistar or any of its
Affiliates to develop its transmission strategy for vehicles that are not JV
Truck Models, Caterpillar will be given the opportunity and a reasonable period
of time to be included among the consideration set of potential suppliers for
new transmission business prior to Navistar materially amending or renewing its
purchase agreement with Allison Transmission, Inc., or prior to executing any
new transmission purchase agreement between Navistar or any of its Affiliates
(on the one hand) and any other Person (on the other hand), in any case, with
respect to any trucks or other vehicles to be sold by Navistar or its Affiliates
anywhere in the world. If Caterpillar makes a bona fide offer for such new
transmission business, Navistar shall consider, and shall cause its Affiliates
to consider and discuss, such offer in good faith, but is not required to accept
or negotiate such offer and is free to amend or renew such purchase agreement
with Allison Transmission, Inc. or execute a new transmission purchase agreement
with any third party.

9.5 Sales of Certain Medium Duty Trucks and Heavy Duty Trucks in North America.
Subject to the terms and conditions of this Agreement and the Related Agreements
and except as otherwise provided herein, including Section 15.3, during the
period commencing on the Effective Date and ending upon the occurrence of the
Triggering Event, neither Member nor its respective 5% Affiliates shall,
directly or indirectly, sell in North America any Medium Duty Trucks or Heavy
Duty Trucks, or truck kits (including SKD’s and CKD’s) therefor, to any Person
(whether to a dealer, distributor, OEM, end user or other Person) if such Member
or its 5% Affiliate reasonably expects any such truck or kit will be used in the
ROW. For purposes of the immediately preceding sentence, the Members agree that
any such truck having non-North American specifications shall be presumed to be
sold for use in the ROW.

10. JV TRUCK REPLACEMENT PARTS

10.1 Generally. The Company shall be accountable for all JV Truck Replacement
Parts and shall manage the JV Truck Replacement Parts business according to the
following general principles:

 

  10.1.1 Profits from the sales of JV Truck Replacement Parts shall be for the
account of the Company;

 

42



--------------------------------------------------------------------------------

  10.1.2 The overall goal of the Company shall be to focus and grow the JV Truck
Replacement Parts revenue, profitability, and market share;

 

  10.1.3 Pricing for all JV Truck Replacement Parts shall be established by the
Company. In determining such pricing, the Company shall (a) consider pricing
between similar Caterpillar Brand parts, Navistar Brand parts, and Common Parts,
and (b) seek to encourage JV Dealers to source parts solely from the Company’s
intended distribution channels for such parts. Navistar may provide pricing
research and recommendations to the Company as a service pursuant to the Master
Terms for Purchased Services. Caterpillar and Navistar may provide engine
pricing research and recommendations to the Company as a service pursuant to the
Master Terms for Purchased Services;

 

  10.1.4 The Caterpillar Brand and Navistar Brand JV Truck Replacement Parts
business shall be managed by the Company in a manner consistent with the brand
management strategy of Caterpillar and Navistar, respectively, including new
product introduction and support activities;

 

  10.1.5 Caterpillar Brand parts (e.g., Caterpillar filters, belts, batteries,
oil, coolant, etc.) shall be used on Caterpillar Truck Models and engines where
possible;

 

  10.1.6 Navistar Brand parts (e.g., Navistar filters, belts, batteries, oil,
coolant, etc.) shall be used on Navistar Truck Models and engines where
possible;

 

  10.1.7 Caterpillar, in its sole discretion, shall determine whether All-Makes
Parts shall be distributed to JV Dealers that sell Caterpillar Truck Models or
Caterpillar Brand JV Truck Replacement Parts unless such JV Dealer also sells
Navistar Truck Models, in which event such determination shall be made by the
Board upon Majority Consent;

 

  10.1.8 Navistar, in its sole discretion, shall determine whether All-Makes
Parts shall be distributed to JV Dealers that sell only Navistar Truck Models or
only Navistar Brand JV Truck Replacement Parts unless such JV Dealer also sells
Caterpillar Truck Models, in which event such determination shall be made by the
Board upon Majority Consent;

 

  10.1.9 Except for sales to military customers and certain Governmental
Conventional Customers by Navistar and its Affiliates pursuant to the provisions
of Section 11.1.3.2 or otherwise pursuant to the provisions of Section 15.3.4,
none of the Company, Caterpillar, Navistar or their respective 5% Affiliates
(excluding the Mahindra JV) shall sell Will-Fit Parts for JV Trucks in the ROW
(it being understood and agreed that Navistar will use its commercially
reasonable efforts to prevent the Mahindra JV from selling Will-Fit Parts for JV
Trucks in the ROW);

 

43



--------------------------------------------------------------------------------

  10.1.10 Caterpillar or Navistar, as applicable, shall seek to obtain for the
Company or seek to pass on to the Company any supplier incentives or rebates in
connection with the Company’s purchase of JV Truck Components and JV Truck
Replacement Parts;

 

  10.1.11 The Company and each Member shall seek to avoid public disclosure of
JV Truck Replacement Parts revenues and profits, except as may be required by
applicable law or securities regulatory authorities; and

 

  10.1.12 Replacement Parts and Components Sold by the Company to the Members.

10.1.12.1 Pursuant to Master Component Supply Agreement No. 6, Caterpillar shall
have the right to purchase all replacement parts from the Company for re-sale by
Caterpillar in North America solely for use in connection with Caterpillar
Trucks and Caterpillar-branded Vocational Heavy Duty COE Trucks sold in North
America. Navistar shall sell such replacement parts that are produced by
Navistar or its direct or indirect wholly owned subsidiaries or that are sourced
by Navistar or its direct or indirect wholly owned subsidiaries from a third
party supplier to the Company (for re-sale to Caterpillar) pursuant to the terms
(including price) and subject to the conditions set forth in Master Component
Supply Agreement No. 2. Pursuant to Master Component Supply Agreement No. 7,
Navistar shall have the right to purchase (i) all JV Truck Replacement Parts
(but only to the extent that the Company has used or is using that replacement
part on JV Trucks) and (ii) all replacement parts for North American Medium Duty
COE Trucks and Heavy Duty COE Trucks that are manufactured or assembled by the
Company for Navistar, in the case of each of clauses (i) and (ii), from the
Company for re-sale by Navistar in North America solely for use in connection
with any Navistar Vehicles sold in North America. Caterpillar shall sell such
replacement parts that are produced by Caterpillar or its direct or indirect
wholly owned subsidiaries or that are sourced by Caterpillar or its direct or
indirect wholly owned subsidiaries from a third party supplier to the Company
(for re-sale to Navistar) pursuant to the terms (including price) and subject to
the conditions set forth in Master Component Supply Agreement No. 1. The selling
Member under each applicable Master Component Supply Agreement will not
unreasonably withhold its agreement to, or attach unreasonable conditions in,
the negotiation or execution of any purchase schedule under any Master Component
Supply Agreement. The Members will use good faith efforts to act reasonably in
negotiating to enter into each purchase schedule under any Master Component
Supply Agreement.

10.1.12.2 Pursuant to Master Component Supply Agreement No. 9, Caterpillar shall
have the right to purchase from the Company all replacement parts and components
produced by the Company or sourced by the Company from third party suppliers
(other than from Navistar), but only to the extent that the Company is using
that replacement part or component on JV Trucks. Subject to any other provision
in this Agreement, including Section 15, Caterpillar may purchase (i) components
solely for use in connection with Caterpillar components or Caterpillar products
(including heavy equipment) sold anywhere in the world, and (ii) replacement
parts solely for use in connection with (A) Caterpillar Trucks and
Caterpillar-branded Vocational Heavy Duty COE Trucks sold in North America and
(B) Caterpillar products (including heavy equipment) sold anywhere in the world,
in the case of both clauses (A) and (B) above, subject to the applicable
purchase schedule under Master Component

 

44



--------------------------------------------------------------------------------

Supply Agreement No. 9; provided, however, that the components and replacement
parts purchased by Caterpillar under clauses (i) and (ii) above may not be used
in connection with JV Trucks sold in ROW. Pursuant to Master Component Supply
Agreement No. 8, Navistar shall have the right to purchase from the Company all
replacement parts and components produced by the Company or sourced by the
Company from third party suppliers (other than Caterpillar), but only to the
extent that the Company is using that replacement part or component on JV
Trucks. Subject to any other provision in this Agreement, including Section 15,
Navistar may purchase (x) components solely for use in connection with the
manufacture or assembly by Navistar of Navistar Vehicles, Navistar-branded North
American Medium Duty COE Trucks and Heavy Duty COE Trucks, JV Trucks,
Caterpillar Trucks, and Caterpillar-branded Vocational Heavy Duty COE Trucks
sold anywhere in the world subject to the applicable purchase schedule under
Master Component Supply Agreement No. 8, and (y) replacement parts solely for
use in connection with Navistar Vehicles sold anywhere in the world or
Navistar-branded North American Medium Duty COE Trucks or Heavy Duty COE Trucks
sold in North America subject to the applicable purchase schedule under Master
Component Supply Agreement No. 8; provided, however, that the components and
replacement parts purchased by Navistar under clauses (x) and (y) above may not
be used in connection with JV Trucks sold in ROW.

10.1.12.3 The Company shall sell the replacement parts and components described
in Sections 10.1.12.1 and 10.1.12.2 above to Caterpillar and Navistar on the
terms (including price) and subject to the conditions set forth in the
applicable Master Component Supply Agreements. Sales of such replacement parts
by the Company to a Member shall be made only to the extent that the volume of
such replacement parts is reasonable in relation to the volume of trucks or
other products (as applicable) sold by such Member prior to such replacement
parts sales. The Members shall adopt and implement policies, processes, and
systems to (i) monitor, to the extent practicable, the end-user customers to
which such replacement parts are sold, (ii) encourage Caterpillar’s dealers to
sell such replacement parts to end-user customers for use only in
(x) Caterpillar Trucks and Caterpillar-branded Vocational Heavy Duty COE Trucks
sold in North America or (y) Caterpillar components and Caterpillar products
(including heavy equipment but excluding JV Trucks sold by the Company or its
direct or indirect subsidiaries in the ROW) sold anywhere in the world, and
(iii) encourage Navistar’s dealers to sell such replacement parts to end-user
customers for use only in (x) Navistar Vehicles sold anywhere in the world
(excluding JV Trucks sold by the Company or its direct or indirect subsidiaries
in the ROW) or (y) Navistar-branded North American Medium Duty COE Trucks or
Heavy Duty COE Trucks sold in North America. If, at any time during the term of
this Agreement, a Member reasonably believes in good faith that the other
Member’s dealers have, in fact, sold such replacement parts to end-user
customers for use in trucks or other products (as applicable) other than as
permitted above, (A) the Members shall cooperate with each other in furtherance
of investigating such matter and, subject to applicable law, taking appropriate
corrective actions, and (B) in the event that a material amount of such sales
did, in fact, occur, bring such matter to the Board to determine any appropriate
remediation action it deems necessary.

10.2 Organization and Management. The JV Truck Replacement Parts business shall
be managed by the Company’s Parts and Service Manager, who shall report to the
President. The Company’s Parts and Service Manager shall have the following
parts and product support responsibilities, provided, that (a) as applicable,
such responsibilities shall be subject to each

 

45



--------------------------------------------------------------------------------

Member’s brand requirements, and (b) the Company, with the Majority Consent of
the Board, may engage Caterpillar or Navistar to perform any or all of such
responsibilities pursuant to the Master Terms for Purchased Services:
(i) establishing service standards, including time allowed for providing parts
and product support; (ii) pricing of JV Truck Replacement Parts for JV Dealers;
(iii) developing parts business plans (including profit and loss);
(iv) providing forecasted JV Truck Replacement Parts requirements; (v) managing
JV Truck Replacement Parts and product support related needs associated with the
introduction of new JV Trucks models; (vi) providing parts stock, service
tooling, technical information, suggested parts stocking list, training, and
related matters; (vii) acquiring parts distribution and logistics services;
(viii) providing critical technical marketing support (including application and
installation) and field service support (including service engineering)
functions for both Caterpillar Truck Models and Navistar Truck Models; and
(ix) acquiring parts and service publications (parts books, service manuals,
operation and maintenance manuals, SIS Web, and related documents) for both
Caterpillar Truck Models and Navistar Truck Models, per brand requirements.

10.3 Purchase and Distribution of JV Truck Replacement Parts.

 

  10.3.1 Generally. Subject to Sections 10.3.2 and 10.3.3 and unless otherwise
determined by the Board by Majority Consent, the Company shall be responsible
for purchasing, owning, managing the inventory of, and reselling and
distributing to JV Dealers both Caterpillar Brand JV Truck Replacement Parts and
Navistar Brand JV Truck Replacement Parts. The Company shall, and shall cause
any purchasing agent it retains to, use commercially reasonable efforts to
purchase JV Truck Replacement Parts from the Members to the extent commercially
practicable, but may also purchase JV Truck Replacement Parts from suppliers of
Caterpillar and Navistar and other third parties. All such purchases shall be in
accordance with sourcing decisions by the Sourcing Council and certain branding
guidelines agreed to by the Members. Neither the Company nor either Member shall
sell JV Truck Replacement Parts of one Member’s brand to any JV Dealer that is
not selling JV Truck Models of such Member’s brand. No document setting forth a
part number cross-reference between Navistar Brand parts and Caterpillar Brand
parts shall exist for JV Dealers or be published externally. The Parties agree
that the Company should utilize common parts logistics services for Navistar
Brand parts and Caterpillar Brand parts whenever practicable and minimize
duplication of inventory and logistics costs.

 

  10.3.2

Caterpillar Brand. The Company may retain, upon the determination of the Board
by Majority Consent, either Member (pursuant to the terms of the Master Terms
for Purchased Services between the Company and such Member) to serve as the
purchasing agent for the Company for Caterpillar Brand JV Truck Replacement
Parts using such Member’s Purchasing Group in accordance with sourcing decisions
made by the Sourcing Council. The systems utilized by the purchasing agent shall
be configured to handle Caterpillar’s numbering or nomenclature for Caterpillar
Brand JV Truck Replacement Parts. The Company may retain, upon the determination
of the Board by Majority Consent, the appropriate logistics services provider

 

46



--------------------------------------------------------------------------------

 

(including Caterpillar) for the distribution of Caterpillar Brand JV Truck
Replacement Parts. If the Company retains Caterpillar to provide distribution
and other logistics services with respect to Caterpillar Brand JV Truck
Replacement Parts, then, in exchange for a services fee to be paid by the
Company to Caterpillar, Caterpillar or its Affiliates shall use their respective
parts distribution systems and processes to sell and distribute Caterpillar
Brand JV Truck Replacement Parts (including engine parts) to JV Dealers. This
arrangement may, under certain circumstances, require Caterpillar to purchase
certain Caterpillar Brand JV Truck Replacement Parts from the Company or a
third-party supplier and resell such parts to certain JV Dealers or,
alternatively, to sell to certain JV Dealers Caterpillar’s own inventory of
Caterpillar Brand replacement parts for Medium Duty Trucks and Heavy Duty
Trucks. The profits from such sales, less the aforementioned services fee for
Caterpillar’s services, shall be for the account of the Company. Caterpillar
shall determine its JV Truck Replacement Parts brand strategy and numbering
requirements. All Caterpillar Brand JV Truck Replacement Parts shall have
Caterpillar part numbering nomenclature and be packaged in a Caterpillar
container per Caterpillar guidelines, unless otherwise approved by Caterpillar,
and any JV Dealer that distributes Caterpillar Brand parts shall abide by
Caterpillar Brand guidelines as set forth by Caterpillar from time to time.

 

  10.3.3 Navistar Brand. The Company may retain, upon the determination of the
Board by Majority Consent, either Member (pursuant to the terms of the Master
Terms for Purchased Services between the Company and such Member) to serve as
the purchasing agent for the Company for Navistar Brand JV Truck Replacement
Parts using such Member’s Purchasing Group in accordance with sourcing decisions
made by the Sourcing Council. The systems utilized by the purchasing agent shall
be configured to handle Navistar’s numbering or nomenclature for Navistar Brand
JV Truck Replacement Parts. The Company may retain, upon the determination of
the Board by Majority Consent, the appropriate logistics services provider
(including Caterpillar Logistics Services, Inc.) for the distribution of
Navistar Brand JV Truck Replacement Parts. Navistar shall determine its JV Truck
Replacement Parts brand strategy and numbering requirements. The Company shall
use its commercially reasonable efforts to include in its sales and service
agreements with the applicable JV Dealers in the relevant territories a
provision authorizing such JV Dealers to sell Navistar Brand JV Truck
Replacement Parts to any former Navistar dealer solely to enable such former
Navistar dealer to service any products utilizing a Navistar brand sold by such
dealer prior to the Core ROW Country Launch Date.

 

  10.3.4 Exclusivity and Common Parts.

 

  10.3.4.1

Subject to applicable law and except for sales to military customers and certain
Governmental Conventional Customers by Navistar and its Affiliates pursuant to
the provisions of Section 11.1.3.2 or otherwise pursuant to the provisions of
Sections 15.3.4 or 15.3.8,

 

47



--------------------------------------------------------------------------------

 

the Members and the Company shall implement policies, processes and systems to
cause JV Truck Replacement Parts, other than Common Parts, to be sold in the ROW
exclusively through the JV Dealers (except where required for the sale of JV
Truck Replacement Parts to certain Governmental COE Customers or Governmental
Conventional Customers in the ROW as permitted by Section 11.1.3). For example,
a Member may assign separate dealer codes to help track and manage the Business.

 

  10.3.4.2 The Company shall endeavor with each Member to offer competitive
parts pricing for Common Parts to maximize opportunities with JV Dealers to
order such Common Parts from the Company.

 

  10.3.4.3 Notwithstanding anything to the contrary in this Agreement, (a) each
Member and its Affiliates may market and sell at any time in any ROW country
Common Parts except to the extent that such Member or such Affiliate reasonably
believes that such Common Parts will ultimately be used in a JV Truck sold by
the Company, and (b) if any of such sales of Common Parts by a Member or its
Affiliates that such Member or such Affiliate reasonably believes will not
ultimately be used in a JV Truck sold by the Company, as permitted by clause
(a), are made by the Company (rather than by Caterpillar, Navistar, or their
respective Affiliates, as applicable), all profits or losses arising from the
Company’s sale shall be entirely for the account of Caterpillar or Navistar,
respectively, and shall be transferred to Caterpillar or Navistar, respectively.
The Company and each Member shall adopt and implement policies, processes, and
systems to monitor, to the extent reasonably practicable, the end-user customers
to which Common Parts are sold. If, at any time during the term of this
Agreement, either Member reasonably believes in good faith that the other Member
is selling in any ROW country Common Parts that are ultimately being used in a
JV Truck sold by the Company, (A) the Company and the Members shall investigate
such matter and, (B) in the event that a material amount of such sales did
occur, bring such matter to the Board to determine any appropriate remediation
action it deems necessary.

10.4 Remanufacturing Services. The Company shall consider Caterpillar’s
Remanufacturing Division as its lead remanufacturing provider (i.e., preferred
source of remanufactured products and services) and shall invite Caterpillar to
bid on remanufacturing services and product supply on terms to be negotiated by
the Sourcing Council and Caterpillar on an arms’ length basis. Navistar and the
Company shall grant, and shall cause each of their Affiliates to grant, to the
Person retained by the Company to provide remanufacturing services (and any
Affiliates or subcontractors of such entity) a nonexclusive, royalty-free
license under any Intellectual Property owned prior to, on or after the
Effective Date by Navistar or the Company, or any of their

 

48



--------------------------------------------------------------------------------

Affiliates, or to which Navistar or the Company, or any of their Affiliates,
prior to, on or after the Effective Date holds rights to for the purpose of
providing or arranging to be provided remanufactured products or remanufacturing
services to the Company. For the avoidance of doubt, the Master Plan of
Cooperation for Remanufacturing Services, dated August 24, 2006, between
Navistar and Caterpillar (the “MPC”), the Master Reman Supply Agreement and
Reman Product Development Agreement (as defined in the MPC) shall not be deemed
to be superseded or otherwise amended by this Agreement.

10.5 Allocation of JV Truck Replacement Parts Sold by the Company. In the event
of any shortage in the supply of JV Truck Replacement Parts, the Company shall
determine the allocation of the available supply, in accordance with the
following order of priority:

 

  10.5.1 In compliance with applicable law or the requirements of any
governmental authority;

 

  10.5.2 JV Truck Replacement Parts for emergency and truck down situations
(based on the date the order is received) where the JV Truck is under warranty;

 

  10.5.3 JV Truck Replacement Parts for emergency and truck down situations
(based on the date the order is received) where the JV Truck is not under
warranty;

 

  10.5.4 JV Truck Replacement Parts for JV Truck production as set forth in the
Annual Business Plan; and

 

  10.5.5 JV Truck Replacement Parts to JV Truck Replacement Part stock needs.

Whether and when to put particular JV Truck Replacement Parts on allocation or
remove such JV Truck Replacement Parts from allocation shall be decided by the
Company.

10.6 Allocation of JV Truck Components and JV Truck Replacement Parts that are
Sourced by the Company from a Member. The Company shall have access to each
Member’s inventory as a source of JV Truck Components and JV Truck Replacement
Parts. If either Member is on allocation with respect to JV Truck Components or
JV Truck Replacement Parts, the Company shall have priority according to such
Member’s allocation guidelines, as agreed to by the Members. Each Member may
amend, modify or revise such guidelines and such amended, modified or revised
guidelines shall replace any previous version of the applicable guidelines;
provided, however, that Unanimous Consent of the Members shall be required for a
Member to amend, modify or revise such guidelines to the extent such amendment,
modification or revision adversely affects the Company’s priority under such
allocation guidelines.

11. DISTRIBUTION AND SALES; JV DEALERS

11.1 Truck Sales.

 

  11.1.1

To JV Dealers. Unless otherwise approved by the Board by Majority Consent,
except where required for the sale of JV Trucks and JV Truck Replacement Parts
to certain Governmental COE Customers or Governmental Conventional Customers in
the ROW pursuant to Section 11.1.3, the

 

49



--------------------------------------------------------------------------------

 

Company shall distribute and sell JV Trucks and JV Truck Replacement Parts
solely through direct sales to JV Dealers, and the Company shall not sell any JV
Trucks or JV Truck Replacement Parts directly to any Caterpillar dealers,
Navistar dealers, or any retail customers other than major accounts or end-user
customers pursuant to the Fleet Sale Policy heretofore agreed by the Members as
the same may be amended by the Board by Majority Consent from time to time. The
Company shall apply the Fleet Sale Policy in the same manner with respect to all
JV Dealers.

 

  11.1.2 Sales to Military Customers. Notwithstanding anything to the contrary
in this Agreement, Navistar and its Affiliates shall be permitted, in their
discretion, and shall have the exclusive right to develop, design, test,
manufacture, assemble, brand, market, sell (including providing purchase
financing to customers), and distribute and provide product support for
(including providing replacement parts and service for), Medium Duty Trucks and
Heavy Duty Trucks (other than Caterpillar-branded Medium Duty Trucks and Heavy
Duty Trucks) and replacement parts therefor (including military vehicles,
tactical vehicles, COTS vehicles with military features, COTS vehicles and
related parts, and Mine Resistant Ambush Protected vehicles) for and to military
customers (including sales through sales and resale agents, procurement agents,
prime contractors, and subcontractors where such sales are for use exclusively
by military customers), anywhere in the world, including the ROW. Navistar and
its Affiliates are permitted to make such sales through any JV Dealer without
Board approval and without paying the Company any fee therefor. In the event
Navistar and its Affiliates desire to conduct their parts and service business
to the extent related to providing product support for such sales through any
dealer or distributor, Navistar and its Affiliates shall use commercially
reasonable efforts (but shall not be obligated) to conduct such parts and
service business through JV Dealers; provided, however, that in the event
Navistar and its Affiliates source JV Trucks from the Company for such sales,
Navistar and its Affiliates shall (x) be required to source unique JV Truck
Replacement Parts from the Company and (y) use commercially reasonable efforts
(but shall not be obligated) to source other replacement parts from the Company,
in the case of each of clauses (x) and (y), solely to the extent related to
providing product support for such sales. Navistar and its Affiliates shall
adopt and implement policies, processes, and systems to (i) monitor, to the
extent practicable, the end-user customers to which such replacement parts are
sold, and (ii) encourage such military customers to sell such replacement parts
to end-user customers for use only in the trucks sold by Navistar and its
Affiliates to such military customers. If, at any time during the term of this
Agreement, Caterpillar reasonably believes in good faith that the such military
customers have, in fact, sold such replacement parts to end-user customers for
use in trucks other than the trucks sold by Navistar and its Affiliates to such
military customers, (A) the Members shall cooperate with each other in
furtherance of investigating such matter and, subject to applicable law, taking
appropriate corrective actions, and (B) in the event that a material amount of
such sales did, in fact, occur, bring such matter to the Board to determine any
appropriate remediation action it deems necessary.

 

50



--------------------------------------------------------------------------------

  11.1.3 Sales to Governmental COE Customers and Governmental Conventional
Customers.

11.1.3.1 Governmental COE Customers. The Company and its direct and indirect
subsidiaries shall be permitted, in their discretion, and shall have the
exclusive right to develop, design, test, manufacture, assemble, brand, market,
sell (including providing purchase financing to customers), and distribute and
provide product support for (including providing replacement parts and service
for), cab over engine JV Trucks and cab over engine JV Truck Replacement Parts
for and to Governmental COE Customers (including sales through sales and resale
agents, procurement agents, prime contractors, and subcontractors where such
sales are for use exclusively by Governmental COE Customers), anywhere in the
ROW. Without the express written Majority Consent of the Board, Navistar and its
5% Affiliates (excluding the Mahindra JV) shall not be permitted to market or
sell cab over engine Medium Duty Trucks or cab over engine Heavy Duty Trucks or
cab over engine truck replacement parts therefor to Governmental COE Customers
(including sales through sales and resale agents, procurement agents, prime
contractors, and subcontractors where such sales are for use exclusively by
Governmental COE Customers), anywhere in the ROW.

11.1.3.2 Governmental Conventional Customers.

11.1.3.2.1 Core ROW Countries. The Company and its direct and indirect
subsidiaries shall be permitted, in their discretion, and shall have the
exclusive right to develop, design, test, manufacture, assemble, brand, market,
sell (including providing purchase financing to customers), and distribute and
provide product support for (including providing replacement parts and service
for), conventional (non-cab over engine) JV Trucks and conventional (non-cab
over engine) JV Truck Replacement Parts for and to Governmental Conventional
Customers (including sales through sales and resale agents, procurement agents,
prime contractors, and subcontractors where such sales are for use exclusively
by Governmental Conventional Customers) in the Core ROW Countries.

11.1.3.2.2 Navistar Conventional Countries. Notwithstanding anything to the
contrary in this Agreement, Navistar and its Affiliates shall be permitted, in
their discretion, and shall have the exclusive right to develop, design, test,
manufacture, assemble, brand, market, sell (including providing purchase
financing to customers), and distribute and provide product support for
(including providing replacement parts and service for), conventional (non-cab
over engine) Medium Duty Trucks and Heavy Duty Trucks (other than
Caterpillar-branded Medium Duty Trucks and Heavy Duty Trucks) and conventional
(non-cab over engine) replacement parts therefor for and to Governmental
Conventional Customers (including sales through sales and resale agents,
procurement agents, prime contractors, and subcontractors where such sales are
for use exclusively by Governmental Conventional Customers) in Navistar
Conventional Countries. Navistar and its Affiliates are permitted to make such
sales through any JV Dealer without Board approval and without paying

 

51



--------------------------------------------------------------------------------

the Company any fee therefor. In the event Navistar and its Affiliates desire to
conduct their parts and service business to the extent related to providing
product support for such sales through any dealer or distributor, Navistar and
its Affiliates shall use commercially reasonable efforts (but shall not be
obligated) to conduct such parts and service business through JV Dealers;
provided, however, that in the event Navistar and its Affiliates source JV
Trucks from the Company for such sales, Navistar and its Affiliates shall (x) be
required to source unique JV Truck Replacement Parts from the Company and
(y) use commercially reasonable efforts (but shall not be obligated) to source
other replacement parts from the Company, in the case of each of clauses (x) and
(y), solely to the extent related to providing product support for such sales.
Navistar and its Affiliates shall adopt and implement policies, processes, and
systems to (i) monitor, to the extent practicable, the end-user customers to
which such replacement parts are sold, and (ii) encourage such Governmental
Conventional Customers to sell such replacement parts to end-user customers for
use only in the trucks sold by Navistar and its Affiliates to such Governmental
Conventional Customers. If, at any time during the term of this Agreement,
Caterpillar reasonably believes in good faith that the such Governmental
Conventional Customers have, in fact, sold such replacement parts to end-user
customers for use in trucks other than the trucks sold by Navistar and its
Affiliates to such Governmental Conventional Customers, (A) the Members shall
cooperate with each other in furtherance of investigating such matter and,
subject to applicable law, taking appropriate corrective actions, and (B) in the
event that a material amount of such sales did, in fact, occur, bring such
matter to the Board to determine any appropriate remediation action it deems
necessary.

11.1.3.2.3 Non-Core ROW Conventional Countries.

(a) Notwithstanding anything to the contrary in this Agreement, but subject to
Section 11.1.3.2.3(c), Navistar and its Affiliates shall be permitted, in their
discretion, to develop, design, test, manufacture, assemble, brand, market, sell
(including providing purchase financing to customers), and distribute and
provide product support for (including providing replacement parts and service
for), in each case for all market segments, conventional (non-cab over engine)
Medium Duty Trucks and Heavy Duty Trucks (other than Caterpillar-branded Medium
Duty Trucks and Heavy Duty Trucks) and conventional (non-cab over engine)
replacement parts therefor for and to Governmental Conventional Customers
(including sales through sales and resale agents, procurement agents, prime
contractors, and subcontractors where such sales are for use exclusively by
Governmental Conventional Customers) in the Non-Core ROW Conventional Countries.
Navistar and its Affiliates are not permitted to make such sales through any JV
Dealer or use any JV Dealer to assist with or facilitate any such sales without
the Majority Consent of the Board. In the event Navistar and its Affiliates
source JV Trucks from the Company for such sales, Navistar and its Affiliates
shall be required to source unique JV Truck Replacement Parts from the Company.
Navistar and its Affiliates shall adopt and implement policies, processes, and
systems to (i) monitor, to the extent practicable, the end-user customers to
which such replacement parts are sold, and (ii) encourage such Governmental
Conventional Customers to sell such replacement parts to end-user customers for
use only in the trucks sold by Navistar and its Affiliates to such Governmental
Conventional Customers. If, at any time during the term of this Agreement,
Caterpillar reasonably believes in good faith that the such Governmental
Conventional

 

52



--------------------------------------------------------------------------------

Customers have, in fact, sold such replacement parts to end-user customers for
use in trucks other than the trucks sold by Navistar and its Affiliates to such
Governmental Conventional Customers, (A) the Members shall cooperate with each
other in furtherance of investigating such matter and, subject to applicable
law, taking appropriate corrective actions, and (B) in the event that a material
amount of such sales did, in fact, occur, bring such matter to the Board to
determine any appropriate remediation action it deems necessary.

(b) Notwithstanding anything to the contrary in this Agreement, but subject to
Section 11.1.3.2.3(c), the Company and its direct and indirect subsidiaries
shall be permitted, in their discretion, to develop, design, test, manufacture,
assemble, brand, market, sell (including providing purchase financing to
customers), and distribute and provide product support for (including providing
replacement parts and service for), conventional (non-cab over engine) JV Trucks
and conventional (non-cab over engine) JV Truck Replacement Parts for and to
Governmental Conventional Customers (including sales through sales and resale
agents, procurement agents, prime contractors, and subcontractors where such
sales are for use exclusively by Governmental Conventional Customers) in the
Non-Core ROW Conventional Countries.

(c) At such time as the Company or any of its direct and indirect subsidiaries
resolves to market and sell such JV Trucks and JV Truck Replacement Parts in one
of the Non-Core ROW Conventional Countries, the Members shall develop a
marketing strategy for such Non-Core ROW Conventional Country with respect to
the marketing and sale of such JV Trucks and JV Truck Replacement Parts in such
Non-Core ROW Conventional Country. Such marketing strategy may provide for
(i) the Company and its direct and indirect subsidiaries to exclusively make
such sales in such Non-Core ROW Conventional Country, (ii) Navistar and its
Affiliates to exclusively make such sales in such Non-Core ROW Conventional
Country, or (iii) both the Company and its direct and indirect subsidiaries and
Navistar and its Affiliates to make such sales in such Non-Core ROW Conventional
Country on a non-exclusive basis. Until such time as the Members have mutually
agreed to such marketing strategy for a particular Non-Core ROW Conventional
Country, both the Company and its direct and indirect subsidiaries, on the one
hand, and Navistar and its Affiliates, on the other hand, shall be permitted to
market and sell such JV Trucks and JV Truck Replacement Parts and Medium Duty
Trucks, Heavy Duty Trucks and replacement parts therefor, respectively, for and
to Governmental Conventional Customers in such Non-Core ROW Conventional Country
on a non-exclusive basis in accordance with Sections 11.1.3.2.3(b) and
11.1.3.2.3(a), respectively.

 

  11.1.4 Export Guidelines.

11.1.4.1 Subject to applicable law, Caterpillar and Navistar shall establish and
implement, on October 1, 2009, export guidelines for Caterpillar dealers
anywhere in the world and Navistar dealers anywhere in the world, respectively,
in the forms thereof heretofore agreed to by Caterpillar and Navistar with
respect to trucks and replacement parts competitive with JV Trucks and JV Truck
Replacement Parts in order to discourage export sales of such products by
(i) dealers in countries outside the European Union and the European Free Trade
Association into any country other than the country assigned to such dealer or
(ii) dealers in countries inside the European Union or the European Free Trade
Association into countries outside the European Union and the European Free
Trade Association.

 

53



--------------------------------------------------------------------------------

11.1.4.2 Subject to applicable law, the Company shall establish and implement
(a) exclusive sales territories, or (b) export guidelines for JV Dealers with
respect to JV Trucks and JV Truck Replacement Parts in order to discourage
export sales of such products by (i) JV Dealers in countries outside the
European Union and the European Free Trade Association into any country other
than the country assigned to such dealer, (ii) JV Dealers in countries inside
the European Union or the European Free Trade Association into countries outside
the European Union and the European Free Trade Association, or (iii) JV Dealers
into non-ROW countries. Subject to applicable law, JV Dealers will be required
to respect their sales territories and adhere to the export guidelines as a
condition of their sales and service agreement.

11.1.4.3 The Company and each Member shall adopt and implement policies,
processes, and systems to monitor, to the extent reasonably practicable, a
Member’s dealers’ and JV Dealers’ compliance with the export guidelines. If, at
any time during the term of this Agreement, a Member’s dealer or a JV Dealer
claims that another dealer has made export sales of trucks or replacement parts
competitive with JV Trucks or JV Truck Replacement Parts (i) in the case of such
export sales by such dealer in a country outside the European Union and the
European Free Trade Association, into any country other than the country
assigned to such dealer or (ii) in the case of such export sales by such dealer
inside the European Union or the European Free Trade Association, into any
country outside the European Union and the European Free Trade Association,
(A) the Company and the Members shall investigate such matter and, (B) in the
event that a material amount of such sales did occur, bring such matter to the
Board to determine any appropriate remediation action it deems necessary.

 

  11.1.5 Alternative Branded JV Trucks; Will-Fit Parts. If the Company decides
to sell any JV Trucks that are not Caterpillar Brand or Navistar Brand or any
Will-Fit Parts, the Board shall determine the appropriate distribution channel;
provided, that unless the Board decides otherwise by Majority Consent, such JV
Trucks and Will-Fit Parts shall not be sold through either (a) any JV Dealer
Affiliated with a Caterpillar dealer, or (b) any JV Dealer Affiliated with a
Navistar dealer.

 

  11.1.6

Other Products. Except as otherwise provided in this Agreement and subject to
the immediately following two (2) sentences in this Section 11.1.6, each Member
and its Affiliates are permitted to sell (provided such sales are not in
violation of any provision of this Agreement, including Section 15) any of their
commercial vehicles through any JV Dealer without Board approval and without
paying the Company any fee therefor; provided, however, that subject to clause
(iii) of the last sentence of Section 2.3.7.1, without the Majority Consent of
the Board, Navistar and its 5% Affiliates are not permitted to sell any Medium
Duty Truck or Heavy Duty Truck through any Caterpillar-branded JV Dealer or any
Navistar-branded JV Dealer Affiliated with a Caterpillar dealer. Except as
otherwise provided in this Agreement, if a Member (the “Triggering Member”)
desires to sell its commercial vehicles in the ROW through any JV Dealer that
(x) is Affiliated with one of non-Triggering Member’s dealers or (y) sells the
non-Triggering Member’s brand of JV Trucks, the Triggering Member and its
Affiliates may, following notice

 

54



--------------------------------------------------------------------------------

 

to and discussion by the Board (but without a requirement for Board approval),
in their sole discretion, sell such commercial vehicles through such JV Dealer
subject to the following:

11.1.6.1 such sales are not in violation of any provision of this Agreement,
including Section 15;

11.1.6.2 if such JV Dealer is located in a country in which the Company sells
both Caterpillar Truck Models and Navistar Truck Models, the Triggering Member
and its Affiliates may make such sales through such JV Dealer only if such JV
Dealer sells the Triggering Member’s brand of JV Trucks (it being understood and
agreed that the Triggering Member and its Affiliates may also make such sales
through any other JV Dealer in such country that sells the Triggering Member’s
brand of JV Trucks); and

11.1.6.3 if such JV Dealer is located in a country in which the Company sells
only one Member’s brand of JV Trucks, the Triggering Member and its Affiliates
may make such sales through such JV Dealer, including any other JV Dealer in
such country, regardless of the brand of JV Trucks sold by such JV Dealer.

In the event that the Triggering Member makes any such sales of commercial
vehicles in the ROW through such a JV Dealer, except as otherwise provided in
this Agreement, the non-Triggering Member and its Affiliates may, following
notice to and discussion by the Board (but without a requirement for Board
approval), in their sole discretion, sell such commercial vehicles through any
JV Dealer that (x) is Affiliated with one of Triggering Member’s dealers or
(y) sells the Triggering Member’s brand of JV Trucks subject to the following:

11.1.6.4 such sales are not in violation of any provision of this Agreement,
including Section 15;

11.1.6.5 if such JV Dealer is located in a country in which the Company sells
both Caterpillar Truck Models and Navistar Truck Models, the non-Triggering
Member and its Affiliates may make such sales through such JV Dealer only if
such JV Dealer sells the non-Triggering Member’s brand of JV Trucks (it being
understood and agreed that the non-Triggering Member and its Affiliates may also
make such sales through any other the JV Dealer in such country that sells the
non-Triggering Member’s brand of JV Trucks); and

11.1.6.6 if such JV Dealer is located in a country in which the Company sells
only one Member’s brand of JV Trucks, the non-Triggering Member and its
Affiliates may make such sales through such JV Dealer, including any other JV
Dealer in such country, regardless of the brand of JV Trucks sold by such JV
Dealer.

 

55



--------------------------------------------------------------------------------

11.2 Branding Strategy; Selection of JV Truck Models.

 

  11.2.1 The Company’s branding strategy with respect to each ROW country shall
be subject to the approval of the Board by Majority Consent. Without limiting
the generality of the preceding sentence, for each country in which the Company
determines to sell JV Trucks, the Board shall determine by Majority Consent if
the Company shall sell in such country (a) solely Caterpillar Truck Models,
(b) solely Navistar Truck Models, or (c) both Caterpillar and Navistar Truck
Models.

 

  11.2.2 The Company’s branding strategy with respect to each ROW country shall
be designed to (a) maximize commercial opportunities for the Company in such
country, (b) achieve the maximum potential profit for the Company, and
(c) expand each of the Navistar Brand and the Caterpillar Brand presence
globally, consistent with the worldwide positioning of each of the Navistar
Brand and the Caterpillar Brand.

 

  11.2.3 In preparing a branding strategy for each ROW country, the Company
shall take into account, among other things, (a) market research regarding brand
value, customer preferences and suitability in such country, (b) a reasonable
estimate of the incremental cost for maintaining multiple brands in such
country, (c) a strategic and financial evaluation of alternative branding
strategies, and (d) the potential distribution strategies in such country.

 

  11.2.4 All specifications for each Caterpillar Truck Model, including
upgrades, shall be approved by (a) the Board by Majority Consent and
(b) Caterpillar. All specifications for each Navistar Truck Model, including
upgrades, shall be approved by (i) the Board by Majority Consent and
(ii) Navistar.

 

  11.2.5 All decisions with respect to the use of a Member’s brand in the
conduct of the Company’s Business shall be subject to the consent of such Member
in its sole discretion.

11.3 Selection of JV Dealers; Agreements with JV Dealers.

 

  11.3.1 Subject to the other provisions of this Section 11.3, the Company (not
the Members) shall have the exclusive right to manage its JV Dealer
relationships and, with Majority Consent of the Board, to appoint or terminate
any JV Dealer selling or servicing JV Trucks and JV Truck Replacement Parts
pursuant to sales and service agreements that the Company or any of its
Affiliates enters into with such JV Dealers.

 

  11.3.2

If the Board determines by Majority Consent that the Company shall sell solely
Caterpillar Truck Models in a given country, the JV Dealer in such country shall
be an Affiliate of a Caterpillar dealer in such country; provided, that such
Affiliate submits an application to the Company. If a Caterpillar dealer
declines to form an Affiliate to sell JV Trucks or the Board determines by
Majority Consent not to enter into a sales and service agreement with an

 

56



--------------------------------------------------------------------------------

 

Affiliate of such Caterpillar dealer, the Board may, by Majority Consent,
determine to seek applications to form an Affiliate to serve as the JV Dealer in
such country from another Caterpillar dealer.

 

  11.3.3 If the Board determines by Majority Consent that the Company shall sell
solely Navistar Truck Models in a given country, the JV Dealer in such country
shall be an Affiliate of a Navistar dealer in such country; provided, that such
dealer submits an application to the Company. If a Navistar dealer declines to
form an Affiliate to sell JV Trucks or the Board determines by Majority Consent
not to enter into a sales and service agreement with an Affiliate of such
Navistar dealer, the Board shall seek applications to form an Affiliate to serve
as the JV Dealer in such country from both Navistar dealers and Caterpillar
dealers.

 

  11.3.4 If the Board determines by Majority Consent that the Company shall sell
both Caterpillar Truck Models and Navistar Truck Models in a given country:

 

  11.3.4.1 A current Navistar dealer in such country, if any, shall be given a
first right of refusal to form an Affiliate to serve as the JV Dealer in such
country with respect to Navistar Truck Models; provided, that such dealer
submits an application to the Company. If such Navistar dealer declines to form
an Affiliate to sell JV Trucks or the Board determines by Majority Consent not
to enter into a sales and service agreement with an Affiliate of such Navistar
dealer as the JV Dealer with respect to Navistar Truck Models in such country, a
Caterpillar dealer in such country, as selected by the Board by Majority
Consent, shall be given an opportunity to submit an application to the Company,
as a preferred dealer, to form an Affiliate to serve as the JV Dealer with
respect to Navistar Truck Models in such country. Notwithstanding the foregoing,
in the event the Caterpillar dealer selected by the Board as a preferred dealer
declines to form an Affiliate to sell JV Trucks or the Board determines by
Majority Consent not to enter into a sales and service agreement with an
Affiliate of such Caterpillar dealer as the JV Dealer with respect to Navistar
Truck Models in such country, the Board shall seek applications to form an
Affiliate to serve as the JV Dealer with respect to Navistar Truck Models in
such country from both Navistar dealers and Caterpillar dealers.

 

  11.3.4.2

A current Caterpillar dealer in such country, if any, shall be given a first
right of refusal to form an Affiliate to serve as the JV Dealer in such country
with respect to Caterpillar Truck Models; provided, that such dealer submits an
application to the Company. If such Caterpillar dealer declines to form an
Affiliate to sell JV Trucks or the Board determines by Majority Consent not to
enter into a sales and service agreement with an Affiliate of such Caterpillar
dealer as the JV Dealer with respect to Caterpillar

 

57



--------------------------------------------------------------------------------

 

Truck Models in such country, the Company shall seek applications to form an
Affiliate to serve as the JV Dealer with respect to Caterpillar Truck Models in
such country from another Caterpillar dealer (either in another territory of
such country or in another country).

 

  11.3.5 If the Board determines by Majority Consent that the Company shall sell
both Caterpillar Truck Models and Navistar Truck Models in a given country in
which there are no existing Navistar dealers at such time, no Caterpillar dealer
(or any subsidiary or Affiliate thereof) shall be permitted to sell Caterpillar
Truck Models unless such Caterpillar dealer also forms an Affiliate, which
Affiliate agrees to serve as the JV Dealer in such country for Navistar Truck
Models pursuant to the Company’s standard sales and service agreement. If such
Caterpillar dealer declines to form an Affiliate to serve as the JV Dealer in
such country for Navistar Truck Models, the Company shall seek applications from
a Caterpillar dealer in another country to form an Affiliate to serve as such JV
Dealer with respect to both Caterpillar Truck Models and Navistar Truck Models
in such country.

 

  11.3.6 Subject to applicable law, (a) the Company shall not select as a JV
Dealer any Person in a given territory (other than an existing Navistar or
Caterpillar dealer, as applicable, located in such territory) that serves as, or
whose Affiliate serves as, a dealer of any third-party original equipment
manufacturer (other than the Company) (a “Competitive OEM”) whose products and
services are in competition with the products and services of the Company in
such territory (such dealer, a “Competitive OEM Dealer”) without the Majority
Consent of the Board, (b) in each instance where a Person selected by the Board
as a JV Dealer, at the time of such selection, is not, and none of such Person’s
Affiliates is, a Competitive OEM Dealer, the Board shall endeavor to include in
the Company’s sales and service agreement with such Person a prohibition on such
Person and its Affiliates from ever forming or acquiring a Competitive OEM
Dealer, and (c) if the Board does, in fact, upon Majority Consent or pursuant to
Sections 11.3.2, 11.3.3, 11.3.4, or 11.3.5, select as a JV Dealer a Person that
serves as, or whose Affiliate serves as, a Competitive OEM Dealer, the Board
shall endeavor to include in the Company’s sales and service agreement with such
Person provisions that provide that such Person and its Affiliates sell the
products of the Company (on the one hand) and the products of the Competitive
OEM (on the other hand) in different locations and through different legal
entities.

 

  11.3.7

To the extent requested by the Company, each of Caterpillar and Navistar shall
use its commercially reasonable efforts to encourage those of its existing
dealers that demonstrate compliance with certain standards set by the Company to
establish (a) an Affiliate to serve as a JV Dealer and (b) cause such JV Dealer
to enter into sales and service agreements with the Company or one of its
Affiliates to distribute JV Trucks and JV Truck Replacement Parts. In any
instance in which the Company appoints a single dealer to be a

 

58



--------------------------------------------------------------------------------

 

JV Dealer with respect to both Caterpillar Truck Models and Navistar Truck
Models, the Company shall enter into separate sales and service agreements with
such JV Dealer for the sale and service of Caterpillar Truck Models (on the one
hand) and Navistar Truck Models (on the other hand).

 

  11.3.8

The Company shall use its reasonable best efforts to enter into with each JV
Dealer that sells Navistar Truck Models sales and service agreements in the
forms heretofore agreed to by the Members (it being understood that each such
agreement will permit sales and servicing of either (i) Medium Duty COE Trucks
or (ii) conventional (non-cab over engine) Medium Duty Trucks and all Heavy Duty
Trucks, but not both). The Company will use its reasonable best efforts to enter
into with each JV Dealer that sells Caterpillar Truck Models sales and service
agreements in the forms heretofore agreed to by the Members (it being understood
that each such agreement will permit sales and servicing of either (i) Medium
Duty COE Trucks or (ii) conventional (non-cab over engine) Medium Duty Trucks
and all Heavy Duty Trucks, but not both). Without limiting the generality of the
preceding sentence, each JV Dealer sales and service agreement shall contain
provisions stipulating that (a) such agreement may be assigned by the Company to
the Member whose branded JV Truck models are sold pursuant to such agreement
without the consent of the JV Dealer, (b) such agreement may be terminated
unilaterally by the Company with or without cause to the extent permitted, and
pursuant to the process required, if any, under applicable law, (c) such JV
Dealer shall be prohibited from selling (i) JV Trucks or JV Truck Replacement
Parts to any military customer (without Navistar’s prior written consent) and
(ii) JV Trucks or JV Truck Replacement Parts in contravention of the exclusivity
and non-competition provisions of this Agreement, and (d) subject to applicable
law, with respect to each such agreement with a Navistar-branded JV Dealer
Affiliated with a Caterpillar dealer, such agreement will automatically
terminate upon the seventh (7th) anniversary of the occurrence of the Triggering
Event.

11.4 Marketing, Sales, and Dealer Support and Administrative Services. In each
ROW country in which the Company sells JV Trucks or JV Truck Replacement Parts,
the Company and the JV Dealers in such country may receive (pursuant to the
terms of the Master Terms for Purchased Services) traditional marketing, sales,
pricing, administrative, and traditional dealer relations and support services
in connection with the sale of the JV Trucks and JV Truck Replacement Parts in
such country, in each case, from a Member selected by the Board by Majority
Consent. The Board shall make such selection for each such service based on the
Members’ comparative level of expertise with respect to such service. To enable
the applicable Member to provide such services, the Company shall provide, at no
charge to such Member, technical marketing support (e.g., application and
installation) and application engineering support to such Member for the
applicable JV Trucks and JV Truck Replacement Parts at such levels agreed upon
by the Board by Majority Consent.

11.5 Product Support Responsibilities. The Company shall perform, or shall
retain one or both of the Members or a third party to perform (in each case, at
prices that are negotiated by

 

59



--------------------------------------------------------------------------------

such Person and the Company), the following product support functions
(collectively, the “Product Support Services”) in support of the Company’s
branding strategy, distribution channels, and brand requirements with respect to
each Navistar Truck Model and each Caterpillar Truck Model:

 

  11.5.1 Parts delivery and return policies,

 

  11.5.2 Establishment of parts service performance levels,

 

  11.5.3 Parts pricing publications,

 

  11.5.4 Export parts policy and enforcement,

 

  11.5.5 Dealer management and traditional marketing functions,

 

  11.5.6 Parts marketing and support,

 

  11.5.7 Technical service and support,

 

  11.5.8 Service engineering services, and

 

  11.5.9 Technical training.

11.6 Financing. In evaluating financing options for the Company and its sales,
Caterpillar Financial shall be evaluated as the preferred source of working
capital financing for the Company and all wholesale and retail sales financing
of JV Trucks (both Caterpillar Truck Models and Navistar Truck Models) by the
Company. If the Company and Caterpillar Financial agree to have Caterpillar
Financial provide financing services in one or more ROW countries, or, if
Caterpillar Financial provides financing services to a JV Dealer in an ROW
country, Caterpillar Financial shall make financing services similar to those
offered to such JV Dealer available to all JV Dealers in such ROW country,
including any JV Dealers selling Navistar Truck Models (it being understood that
the particular pricing for such services offered by Caterpillar Financial to any
given JV Dealer may differ from the pricing offered by Caterpillar Financial to
a Caterpillar dealer or to another JV Dealer based on the creditworthiness and
other objective characteristics of such dealers customarily utilized in
evaluating the extension and pricing of credit). Further evaluation of the
Company’s marketing strategy and associated costs and revenues is required
before Caterpillar Financial participation can be evaluated and understood.

12. SERVICE

12.1 Certification as Service Providers. Consistent with applicable law, the
Company shall establish requirements for JV Dealers to become certified service
providers. Caterpillar and Navistar shall assist the Company with the
determination of certification requirements pursuant to the Master Terms for
Purchased Services. To the extent consistent with applicable law, JV Dealers
shall be required to participate in certified service training programs as a
precondition to selling, and being certified as a warranty and service provider
for, JV Trucks.

 

60



--------------------------------------------------------------------------------

12.2 Training of JV Dealers. The Company shall have responsibility for training
JV Dealers and their respective service providers; provided, however, that the
Company may utilize Navistar and Caterpillar to provide JV Dealers with
appropriate training pursuant to the Master Terms for Purchased Services (e.g.,
Navistar may provide truck related sales and service training to JV Dealers and
Caterpillar may provide powertrain sales and service training to JV Dealers).

12.3 Service Campaigns and Guidelines for Repair. Caterpillar and Navistar
shall, pursuant to the Master Terms for Purchased Services, jointly assist the
Company with the determination of all truck service campaigns and guidelines for
repair, subject to appropriate Caterpillar and Navistar policies. The Company
may engage Caterpillar or Navistar, as appropriate, pursuant to the Master Terms
for Purchased Services, to administer such service campaigns or guidelines for
repair (e.g., supplier recovery, distribution logistics, etc.); provided,
however, that the Company shall be responsible for the costs of such service
campaigns or guidelines for repair.

12.4 Service Publications and Technical Information. The Company shall be
responsible for publishing and distributing appropriate service publications and
technical and tooling information. Navistar and Caterpillar shall, for a fee and
pursuant to the Master Terms for Purchased Services, jointly assist the Company
with the preparation of such publications and information. The portion of such
publications and information pertaining to (a) Caterpillar Truck Models shall
conform with the current Caterpillar Brand guidelines, and (b) Navistar Truck
Models shall conform with the current Navistar Brand guidelines, in each case to
the fullest extent possible.

13. WARRANTY

13.1 Generally. The Company shall issue Caterpillar Brand or Navistar Brand
warranties (as applicable) for JV Trucks and JV Truck Replacement Parts sold or
distributed by the Company and shall be liable for truck and service parts
claims made thereunder. Warranties shall be JV Truck-brand specific to allow for
differentiation between claims attributable to Caterpillar Truck Models and
Navistar Truck Models.

13.2 Sales by the Members to the Company.

 

  13.2.1 Navistar shall provide the Company with the product warranties for
those JV Trucks, JV Truck Components, and JV Truck Replacement Parts sold by
Navistar to the Company as set forth in the Truck Sales Agreement, the Master
Component Supply Agreement and any other relevant agreement.

 

  13.2.2 Caterpillar shall provide the Company with the product warranties for
those JV Truck Components and JV Truck Replacement Parts sold by Caterpillar to
the Company as set forth in the Master Component Supply Agreement and any other
relevant agreement.

 

  13.2.3 The Company shall endeavor to provide in its agreements with its other
suppliers (beside the Members) that recalls of any product purchased by the
Company that are or were subject to such supplier’s warranty and generate an
amount of liabilities in excess of the amount attributable to the regular
warranty for such product shall be the responsibility of such supplier.

 

61



--------------------------------------------------------------------------------

13.3 Legacy Warranties.

 

  13.3.1 Core ROW Countries. Subject to Section 13.3.1.1, on the Core ROW
Country Launch Date the Company shall assume all liabilities arising from the
Standard Warranty with respect to JV Trucks and JV Truck Replacement Parts sold
prior to the Core ROW Country Launch Date by Navistar or any of its direct or
indirect wholly-owned subsidiaries in the Core ROW Countries (other than sales
to IVECO, customers located in Brazil and military customers (including sales
through sales and resale agents, procurement agents, prime contractors, and
subcontractors where such sales are for use exclusively by military customers))
pursuant to an assumption agreement in a customary form; provided, however,
that, for the avoidance of doubt, no liabilities arising from any recall,
extended service contract, or any Goodwill Policy relating to any such truck or
part shall be transferred to or otherwise assumed by the Company.

 

  13.3.1.1 NITSA. Notwithstanding anything to the contrary in this
Section 13.3.1, the Company shall not assume the liabilities arising from the
Standard Warranty with respect to Medium Duty Trucks, Heavy Duty Trucks, and
replacement parts therefor sold by NITSA until the NITSA Business Acquisition
Date, at which time the Company shall assume such liabilities from Navistar
either directly pursuant to an assumption agreement in a customary form or
indirectly through the Company’s acquisition of all of the capital stock of
NITSA.

 

  13.3.2 Non-Core ROW Countries (except Legacy Countries). With respect to each
Non-Core ROW Country (except the Legacy Countries), the Company shall not assume
any legacy warranties with respect to any Medium Duty Trucks, Heavy Duty Trucks
or replacement parts therefor sold in such country by any Person other than the
Company or one of its direct or indirect wholly owned subsidiaries.

 

  13.3.3 Legacy Countries. With respect to each Legacy Country, the Company
shall not assume the legacy warranties with respect to any Medium Duty Trucks,
Heavy Duty Trucks or replacement parts therefor sold in such country by any
Person other than the Company or one of its direct or indirect wholly owned
subsidiaries prior to the Legacy Country Commencement Date with respect to such
country.

13.4 Goodwill Policy. To the extent the costs for Goodwill Policy are reflected
in the Annual Business Plan, the Company shall abide by the Goodwill Policy of
Caterpillar for Caterpillar Truck Models and the Goodwill Policy of Navistar for
Navistar Truck Models, which Goodwill Policies shall compensate customers for
certain non-warranty servicing of JV Trucks. The Goodwill Policy for Caterpillar
Truck Models shall be a differentiating factor compared to the Goodwill Policy
for Navistar Truck Models, and the Company sales prices pertaining to
Caterpillar Truck Models and Navistar Truck Models shall reflect this
differentiating factor.

 

62



--------------------------------------------------------------------------------

Caterpillar and Navistar, when acting on behalf of the Company pursuant to the
Master Terms for Purchased Services, shall cause their respective sales and
service personnel for JV Trucks to abide by the applicable Goodwill Policy. The
Company shall bear the costs and expenses associated with the Goodwill Policies;
provided, however, that each Member shall be responsible for all expenses
arising from the Goodwill Policy of such Member’s JV Truck models incurred by
the Company in excess of the relevant, accrued, budgeted amount set forth in the
Annual Business Plan.

13.5 Warranty Administration.

 

  13.5.1 The Company shall be responsible for warranty administration with
respect to JV Trucks and JV Truck Replacement Parts for which the Company has
assumed the corresponding warranty liability.

 

  13.5.2 JV Dealers that sell Caterpillar Truck Models or Caterpillar Brand JV
Truck Replacement Parts may submit all claims related thereto via the
Caterpillar warranty systems. Caterpillar’s accounting function shall regularly
invoice the Company for reimbursement with respect to such warranty claims and
applicable expenses.

 

  13.5.3 JV Dealers that sell Navistar Truck Models or Navistar Brand JV Truck
Replacement Parts may submit all claims related thereto via the Navistar
warranty systems. Navistar’s accounting function shall regularly invoice the
Company for reimbursement with respect to such claims and applicable expenses.

 

  13.5.4 The Company may engage either Member, pursuant to the Master Terms for
Purchased Services, to provide additional services with respect to warranty
administration related to such Member’s JV Truck Models and such Member’s brand
JV Truck Replacement Parts.

 

  13.5.5 JV Dealers that sell Caterpillar Truck Models (and their respective
service providers) and JV Dealers that sell Navistar Truck Models (and their
respective service providers) shall perform warranty administration, including
administration of extended warranties and extended service coverage, on all
warranty claims tendered by any end-user on Caterpillar Truck Models sold by the
Company or by any end-user on Navistar Truck Models sold by the Company,
respectively, in each case whether or not sold by such JV Dealer. Exceptions to
the rules set forth in the immediately preceding sentence shall be handled on a
case-by-case basis in order to minimize the downtime of JV Trucks sold by the
Company and enhance the Company’s customer service.

 

  13.5.6 The Company shall be responsible for, and shall reimburse JV Dealers
and their service providers for, defined costs and expenses incurred by such
Persons in connection with warranty administration on JV Trucks.

 

  13.5.7 In the case of any third-party suppliers offering warranties directly
to the customer, such suppliers shall be responsible for administering their own
warranty, and financial liability shall be predetermined by the contractual
relationship with such suppliers.

 

63



--------------------------------------------------------------------------------

13.6 Extended Warranty or Service Coverage. All extended warranty or service
coverage (“ESC”) with respect to JV Trucks shall be offered through a designated
ESC service provider (which may be a Member) and sold pursuant to the following
provisions: (a) the Company shall select any ESC provider to be engaged; (b) the
Company shall negotiate and approve all ESC terms and conditions to develop a
market competitive ESC package with input from the Members; and (c) the Members
may, as a service to the Company pursuant to the Master Terms for Purchased
Services, provide for purchasing ESC from the designated ESC provider at
market-based prices.

14. INTELLECTUAL PROPERTY RIGHTS

14.1 Members’ Intellectual Property Licenses.

 

  14.1.1 Each Member shall license (or shall cause its designated Affiliate to
license) to the Company, on a royalty-free basis, certain Intellectual Property
of such Member and its Affiliates pursuant to the applicable Intellectual
Property License Agreement and the applicable Trademark License Agreement. If
necessary, the Company shall, in turn, sublicense such Intellectual Property, on
a royalty-bearing basis, to one or more direct or indirect wholly owned
subsidiaries of the Company established outside of the U.S.; provided, however,
that (a) the Company shall not sublicense any trademarks of either Member to any
direct or indirect wholly owned subsidiary of the Company and (b) each Member
shall license (or shall cause its designated Affiliate to license), on a
royalty-bearing basis, directly to each applicable direct or indirect wholly
owned subsidiary of the Company established outside of the U.S., the applicable
trademarks of such Member.

 

  14.1.2 For the avoidance of doubt, except as otherwise set forth in the
Intellectual Property License Agreements, neither Member shall be required to
license to the Company any Intellectual Property for the purpose of
manufacturing or selling any JV Truck Components.

14.2 Members’ Background Intellectual Property. For the avoidance of doubt,
subject to the terms of the Intellectual Property License Agreements referenced
in Section 14.1, all Background Intellectual Property of a Member shall remain
the property solely of such Member.

14.3 Company Intellectual Property. Except as otherwise agreed by the Members,
the Company (or an Affiliate designated by the Company) shall own any and all
Intellectual Property that is developed by the Company or by a Member retained
for such purpose on the Company’s behalf. The Company shall grant (or shall
cause the applicable Affiliates of the Company to grant) each Member a
royalty-bearing license to utilize the Intellectual Property owned by the
Company or its Affiliates, subject to Section 15, pursuant to the applicable
Royalty-Bearing IP License Agreement.

 

64



--------------------------------------------------------------------------------

14.4 R&D; Development. The Company shall determine the extent to which it
conducts the research and development and Intellectual Property activities set
forth in the Annual Business Plan and the Rolling Business Plan with internal
resources or by retaining one or both Members or a third party to provide
product development services on a contract basis (in the case of the Members,
pursuant to the applicable Master Development Services Agreement), and in such
event, Navistar shall be evaluated as the preferred source of such product
development services.

14.5 Third Party Infringement Claims. If any activity in connection with the
conduct of the Business is alleged by a third party to infringe a third party’s
Intellectual Property rights, the Party becoming aware of such allegation shall
promptly notify the other Parties thereof in writing, reasonably detailing the
claim.

14.6 Post-Termination Ownership of Certain Intellectual Property. The provisions
in this Section 14.6 shall apply to any Intellectual Property of the Company
(a) that is distributed to both Members as joint owners pursuant to
Section 21.5.1, such provisions to take effect from and after the date of such
distribution, or (b) joint ownership of which is distributed to the Seller
Member and retained by the Company pursuant to Section 21.6.5, such provisions
to take effect simultaneously with the closing of the sale and purchase of the
Membership Interest pursuant to the Buy-Out Interest Option or pursuant to the
Buy/Sell Option (as provided in Section 21.6.4). For purposes of this
Section 14.6, such Intellectual Property shall be referred to as the “Jointly
Owned Intellectual Property”, and each of the two joint owners of the Jointly
Owned Intellectual Property shall be referred to as a “Joint Owner”.

 

  14.6.1 Prosecution and Maintenance; Enforcement.

 

  14.6.1.1 Subject to the other provisions of this Section 14.6, the Joint
Owners shall mutually agree on all decisions relating to the procurement,
prosecution, and maintenance of all Jointly Owned Intellectual Property.

 

  14.6.1.2 If either Joint Owner wishes to commence proceedings against a third
party for infringement of any Jointly Owned Intellectual Property, the
non-enforcing Joint Owner shall cooperate in good faith to facilitate the
commencement of those proceedings by voluntarily joining as a plaintiff in such
lawsuit, unless the non-enforcing Joint Owner has a reasonable business
justification for not cooperating (e.g., the alleged infringer is a customer of
such Joint Owner). In that event, the non-enforcing Joint Owner hereby grants to
the enforcing Joint Owner (a) the unilateral right to sue such third party for
infringement of such Jointly Owned Intellectual Property, and (b) the right to
seek joinder of the non-cooperating party as an involuntary plaintiff. The
non-enforcing Joint Owner hereby agrees not to contest any attempted joinder as
an involuntary plaintiff by the enforcing Joint Owner in any proceeding against
a third party for infringement of any Jointly Owned Intellectual Property.

 

65



--------------------------------------------------------------------------------

  14.6.1.3 The enforcing Joint Owner shall indemnify the non-enforcing Joint
Owner with respect to any Liabilities (including liability for costs or
assessment of attorney fees) arising from the proceedings, and the enforcing
Joint Owner may conduct the proceedings as it wishes, for its own benefit. The
non-enforcing Joint Owner may, at the enforcing Joint Owner’s expense and
subject to the enforcing Joint Owner’s consent, not to be unreasonably withheld,
retain counsel to represent it in any proceedings against a third party for
infringement of any Jointly Owned Intellectual Property.

 

  14.6.1.4 If both Joint Owners wish to take part in proceedings against a third
party for infringement of any Jointly Owned Intellectual Property, the Joint
Owners shall cooperate in good faith with respect to the conduct of the
proceedings, including voluntarily joining as plaintiffs in the suit and
agreeing in writing to the manner in which the costs of the proceedings will be
shared. The costs of the proceedings shall be paid first with any amounts
recovered, with the remaining costs being shared equally by the Joint Owners, or
as otherwise agreed by the Joint Owners in writing.

14.6.2 Licensing. Notwithstanding any statutes, rules or regulations of any ROW
country to the contrary, each Joint Owner shall have the right to license any
Jointly Owned Intellectual Property for use anywhere in the ROW to any Person
(including any Affiliate) without the consent of the other Joint Owner;
provided, however, that (a) any such license to a Person that is not an
Affiliate of such Joint Owner shall be in exchange for a commercially reasonable
royalty to be paid by the licensee, and (b) the Joint Owner licensor shall be
required to account to and pay over to, promptly upon receipt, the other Joint
Owner fifty percent (50%) of any such royalty consideration actually received by
such Joint Owner licensor. For the avoidance of doubt, each Joint Owner shall
have the right to license any Jointly Owned Intellectual Property for use
anywhere in the ROW to any Affiliate of such Joint Owner on a royalty-free
basis.

15. NON-COMPETITION COVENANTS

15.1 Business. Subject to the terms and conditions of this Agreement and the
Related Agreements and except as otherwise provided herein, during the period
commencing on the Effective Date and ending upon the occurrence of the
Triggering Event, neither Member nor its respective 5% Affiliates shall,
directly or indirectly, (a) engage in, or own any ownership interest equal to or
greater than five percent (5%) in, any business substantially similar to or in
competition with the Business or any part thereof, in each case, anywhere in the
ROW, or (b) grant any license or sublicense of Intellectual Property of
Caterpillar, Navistar, the Company or their respective 5% Affiliates to any
person for any use within the scope of the Business anywhere in the ROW, except
in each case as otherwise agreed to in writing by both Members. Without limiting
the generality of the foregoing, subject to the terms and conditions of this
Agreement and the Related Agreements and except as otherwise provided herein,
neither Member nor its respective 5% Affiliates shall, independent of the
Company, market or sell in the

 

66



--------------------------------------------------------------------------------

ROW any JV Truck Replacement Parts (including, for the avoidance of doubt,
Will-Fit Parts) in connection with Medium Duty Trucks or Heavy Duty Trucks.
Notwithstanding the foregoing, neither Member nor any of its 5% Affiliates shall
be prohibited from licensing or sublicensing any of the Intellectual Property of
such Member or any of its 5% Affiliates to any Person for purposes of settling a
bona fide Intellectual Property dispute. Notwithstanding the foregoing, in the
event of a Change in Control of either Member after the date hereof by a Person
that is a competitor of any or all of the Business, the non-competition
provisions and the exclusivity provisions of this Agreement, including Sections
9.5 and 11.1 and this Section 15.1, shall cease upon and be of no further force
or effect following such Change in Control.

15.2 Contracts Restricting the Company. Without the Majority Consent of the
Board, and except as otherwise provided in this Agreement, neither Member shall,
and each Member shall cause its respective 5% Affiliates not to, enter into any
contract that would restrict the activities of the Company contemplated by this
Agreement, including (a) any contract for the purchase of JV Truck Components or
JV Truck Replacement Parts that would restrict the activities of the Company
contemplated by this Agreement or (b) any contract pursuant to which such Member
or 5% Affiliate incurs indebtedness for borrowed money or becomes a guarantor or
surety or pledged its credit for or otherwise becomes responsible with respect
to any undertaking of another Person that would restrict the activities of the
Company contemplated by this Agreement, including the Company becoming a
“Restricted Subsidiary” as defined in the Credit Agreement, dated as of
January 19, 2007, as may be amended from time to time, among Navistar
International Corporation, as Borrower, the Subsidiary Guarantors Party thereto,
the lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
Credit Suisse Securities (USA) LLC, as Syndication Agent, and Banc of America
Securities LLC and Citigroup Global Markets Inc., as Co-Documentation Agents
(the “Credit Agreement”) or any similar agreement or arrangement; provided,
however, that no amendment to the Credit Agreement or any similar agreement or
arrangement will restrict the activities of the Company contemplated by this
Agreement; and provided further that nothing shall prohibit the Company from
becoming a Restricted Subsidiary of Navistar in the event Navistar’s Percentage
Interest increases beyond fifty percent (50%) pursuant to Article 3, nor impact
Navistar’s obligations under the Credit Agreement or any similar agreement or
arrangement as a result thereof.

15.3 Certain Exceptions to Non-Competition Covenants.

 

  15.3.1 Development, Manufacture and Assembly. Nothing contained in this
Agreement shall prohibit a Member from developing, manufacturing or assembling
Medium Duty Trucks, Heavy Duty Trucks, JV Truck Components and replacement parts
therefor anywhere in the ROW on its own or from developing JV Truck Replacement
Parts for Legacy Trucks; provided, that, subject to Sections 2.3.5 and 10.3.4.3
and this Section 15.3, such Member shall not market or sell any such Medium Duty
Trucks, Heavy Duty Trucks, JV Truck Components or replacement parts (other than
Common Parts or JV Truck Components utilized by other products in addition to
Medium Duty Trucks or Heavy Duty Trucks; provided, that the volume of such
Common Part or JV Truck Component sales made by such Member must be reasonable
in relation to the volume of such other products sold by such Member prior to
such Common Part or JV Truck Component sales in the relevant geographic area)
anywhere in the ROW.

 

67



--------------------------------------------------------------------------------

  15.3.2 Sales of Loose Engines and Transmissions by Members. Notwithstanding
anything to the contrary in this Agreement, each Member and its 5% Affiliates
shall be permitted to market and sell at any time to any Person engines and
transmissions for use in Medium Duty Trucks, Heavy Duty Trucks or any other
applications anywhere in the world, including the ROW (whether or not in
competition with the Company); provided, however, that neither Member nor its 5%
Affiliates shall be entitled to use any resources of the Company or any JV
Dealers to facilitate any such sales, except with the express written Majority
Consent of the Board. Notwithstanding the foregoing, Navistar and its 5%
Affiliates may sell such engines and replacement parts therefor (to the extent
permitted pursuant to Section 15.3.3) through Navistar dealers and JV Dealers
Affiliated with Navistar dealers without Board approval and without paying the
Company any fee therefor; provided, however, that Navistar and its 5% Affiliates
may not sell such engines or replacement parts therefor through Caterpillar
dealers or JV Dealers Affiliated with Caterpillar dealers.

 

  15.3.3 Sales of Engine and Transmission Parts by Members.

 

  15.3.3.1 Notwithstanding anything to the contrary in this Agreement:

15.3.3.1.1 Caterpillar and its 5% Affiliates may market and sell at any time in
any ROW country Caterpillar Brand engine and transmission parts except to the
extent that (x) Caterpillar reasonably believes that such engine or transmission
parts will ultimately be used in an engine or transmission included in a JV
Truck sold by the Company or (y) the volume of engine or transmission part sales
made by Caterpillar and its 5% Affiliates is not reasonable in relation to the
volume of engines or transmissions sold by Caterpillar and its 5% Affiliates
prior to such engine or transmission part sales in the relevant geographic area;

15.3.3.1.2 Navistar and its 5% Affiliates may market and sell at any time in any
ROW country Navistar Brand engine and transmission parts except to the extent
that (x) Navistar reasonably believes that such engine or transmission parts
will ultimately be used in an engine or transmission included in a JV Truck sold
by the Company or (y) the volume of engine or transmission part sales made by
Navistar and its 5% Affiliates is not reasonable in relation to the volume of
engines or transmissions sold by Navistar and its 5% Affiliates prior to such
engine or transmission part sales in the relevant geographic area; and

15.3.3.1.3 if any of the permitted sales by Caterpillar and Navistar, as
described in Sections 15.3.3.1.1 and 15.3.3.1.2, are made by the Company (rather
than by Caterpillar, Navistar, or their respective 5% Affiliates, as
applicable), and the Company reasonably believes that such engine or
transmission parts will ultimately be used in an engine or transmission not used
in a JV Truck, all profits or losses arising from the Company’s sale shall be
entirely for the account of Caterpillar or Navistar, respectively, and shall be
transferred to Caterpillar or Navistar, respectively.

 

68



--------------------------------------------------------------------------------

  15.3.3.2 Other than existing arrangements set forth on Schedule 15.3.3.2,
Caterpillar, Navistar and their 5% Affiliates shall not market or sell any
engine or transmission parts to any third party at any price that is lower than
the price at which Caterpillar, Navistar or their 5% Affiliates has sold such
engine or transmission parts to the Company within the immediately prior one
hundred and eighty (180) days from such sale.

 

  15.3.3.3 The Company and each Member shall adopt and implement policies,
processes, and systems to (i) monitor, to the extent practicable, the end-user
customers to which Caterpillar Brand engine or transmission parts and Navistar
Brand engine or transmission parts (as applicable) are sold, and (ii) encourage
such Member’s dealers to sell Caterpillar Brand engine or transmission parts or
Navistar Brand engine or transmission parts (as applicable) to end-user
customers for use only in trucks other than JV Trucks sold by the Company. If,
at any time during the term of this Agreement, either Member reasonably believes
in good faith that the other Member’s dealers have, in fact, sold engine or
transmission parts to end-user customers for use in JV Trucks sold by the
Company, (A) the other Member shall cooperate with such Member in furtherance of
investigating such matter and, subject to applicable law, taking appropriate
corrective actions, and (B) in the event that a material amount of such sales
did, in fact, occur, bring such matter to the Board to determine any appropriate
remediation action it deems necessary.

 

  15.3.3.4 Caterpillar and its 5% Affiliates and Navistar and its 5% Affiliates
shall not promote or market actions, programs, or tools specifically designed to
take business away from a JV Dealer.

 

  15.3.4 Legacy Warranty Obligations. Notwithstanding anything to the contrary
in this Agreement, each Member shall be permitted to fulfill its legacy warranty
obligations with respect to any Medium Duty Trucks, Heavy Duty Trucks and
replacement parts therefor sold by such Member in any Non-Core ROW Country prior
to the Legacy Country Commencement Date with respect to such country. Such
Member may engage the Company pursuant to a sales and service agreement to
supply replacement parts to assist such Member in fulfilling its legacy warranty
obligations.

 

  15.3.5

Certain Ancillary Functions. Notwithstanding anything to the contrary in this
Agreement, none of remanufacturing products and services, logistics services or
financing services shall be deemed to be subject to any of the restrictions
contained in this Section 15, and each Member and its 5% Affiliates shall be

 

69



--------------------------------------------------------------------------------

 

permitted to engage in any and all such activities, and provide any and all such
products and services to any third party, for its own account; provided,
however, that during any period while Caterpillar Financial or Navistar
Financial is retained by the Company to provide any financing services in
connection with the Business, such Person shall be permitted to provide
financing in connection with products and services of any third party (other
than the Company) that are in competition with the products and services of the
Company only to the extent that (a) such financing is not systematically offered
as part of a formal, ongoing finance program of such Person but instead is
provided on an ad hoc basis, and (b) such type of financing is also made
available by such Person to JV Dealers and end-user customers of the Company in
connection with products and services of the Company, including both Caterpillar
Truck Models and Navistar Truck Models and JV Truck Replacement Parts therefor.

 

  15.3.6 Notwithstanding anything to the contrary in this Agreement, each of
Caterpillar and Navistar shall be permitted to develop, design, test,
manufacture, assemble, brand, market, sell (including providing purchase
financing to customers for), and distribute and provide product support for
(including providing replacement parts for), vehicles that are not Medium Duty
Trucks or Heavy Duty Trucks.

 

  15.3.7 Notwithstanding anything to the contrary in this Agreement, Blue
Diamond will be permitted to continue to develop and manufacture anywhere in the
world and, as set forth below, market and sell in the ROW Medium Duty Trucks of
the types marketed and sold by Blue Diamond as of January 1, 2009, or
replacement models of such types of Medium Duty Trucks and replacement parts
therefor; provided, that such Medium Duty Trucks and replacement parts therefor
are sold exclusively to (i) Navistar, or its 5% Affiliates, for subsequent
resale in the ROW only to the Company; or (ii) Ford Motor Company, or its 5%
Affiliates, which shall be permitted to sell such trucks and parts anywhere in
the world (provided that such trucks are not Navistar Brand); and provided
further that the volume of replacement parts sales made by Blue Diamond in the
ROW is reasonable in relation to the volume of Medium Duty Trucks sold by Blue
Diamond.

 

  15.3.8 Notwithstanding anything to the contrary in this Agreement, Navistar
and its 5% Affiliates will be permitted to:

 

  15.3.8.1

solely through the Mahindra JV or any of its direct or indirect wholly owned
subsidiaries, develop, design, test, manufacture, assemble, brand, market, sell,
and distribute and provide product support for (including providing replacement
parts and service for), Medium Duty Trucks and Heavy Duty Trucks in the ROW
(including granting a license or sublicense of Intellectual Property of Navistar
or its Affiliates to the Mahindra JV in connection therewith) solely to the
extent expressly permitted pursuant to the

 

70



--------------------------------------------------------------------------------

 

Mahindra JV Agreement as in effect on the date of the Mahindra Waiver; provided,
however, that without the Majority Consent of the Board, no such activities
shall be assisted by or made through a JV Dealer Affiliated with a Caterpillar
dealer or a Caterpillar dealer; provided, further, however, that Navistar and
its Affiliates hereby covenant and agree not to consent to any amendment to the
Mahindra JV Agreement that would adversely effect the Company in any manner,
unless the Board by Majority Consent agrees to such amendment;

 

  15.3.8.2 begin or continue (as applicable) to develop, manufacture, market and
sell a low-cab over engine truck anywhere in the ROW through a joint venture
with American LaFrance, LLC; provided, that the Company will (without a
requirement for Board approval), unless the Board otherwise determines,
distribute such trucks in the ROW and earn and retain all profits in connection
with such distribution, other than such countries in which American LaFrance,
LLC has distribution capabilities as of the date of this Agreement; and provided
further that the Company shall also have the right to develop, manufacture,
market and sell a low-cab over engine truck anywhere in the ROW, which truck may
compete with such American LaFrance, LLC joint venture truck;

 

  15.3.8.3 other than with respect to Navistar components and replacement parts
for sale or assembly in the ROW, continue to perform kitting services through
Newstream Enterprises, LLC to the extent such services are permitted to be
performed under the Operating Agreement for Newstream Enterprises, LLC, dated
January 28, 2003, by and among Remanufacturing Sales Company and International
Truck and Engine Corporation in effect as of January 1, 2009;

 

  15.3.8.4 engage in any of the activities described in the last sentence of
Section 2.3.7.2 in accordance with the terms and conditions thereof;

 

  15.3.8.5 until the Core ROW Country Launch Date, continue to sell Medium Duty
Trucks, Heavy Duty Trucks, and replacement parts therefor in each of the Core
ROW Countries consistent with past practice prior to the Effective Date (but
subject to Navistar’s export parts policy to be implemented on October 1, 2009);

 

  15.3.8.6

until the NITSA Business Acquisition Date, continue to conduct NITSA’s business
(including with respect to the sale of Medium Duty Trucks, Heavy Duty Trucks,
and replacement parts therefor in South Africa, Swaziland, Mozambique, Namibia
and the Democratic Republic of Congo) in accordance with the NITSA

 

71



--------------------------------------------------------------------------------

 

Acquisition Agreement for so long as such agreement remains in effect and
following such time, if any, that the NITSA Acquisition Agreement is terminated
for any reason, in a manner consistent with past practice prior to the Effective
Date (but subject to Navistar’s export parts policy to be implemented on
October 1, 2009);

 

  15.3.8.7

following the Core ROW Country Launch Date, continue to sell to IVECO, solely
for resale in Australia, (A) Navistar 7600, 9200, and 9900 truck models, and
kits and first fit components therefor, solely to the extent such sales are
required to continue under the Supply, Technical Assistance and License
Agreement as in effect on January 1, 2009, and (B) Navistar replacement parts
for such truck models (but such replacement parts shall only be sold in
quantities commensurate with the quantity of such truck models sold by Navistar
to IVECO through October 9, 2010); provided that, in no event shall sales of
(x) Navistar 7600 truck models or kits or first fit components therefor continue
beyond December 31, 2009, (y) Navistar 9200 and 9900 truck models or kits or
first fit components therefor continue beyond October 9, 2010, or
(z) replacement parts for such truck models continue beyond the earlier of the
tenth (10th) anniversary of the Effective Date or such shorter period as
Navistar may negotiate with IVECO. Navistar and the Company shall enter into
either a mutually-acceptable sales and service agreement pursuant to which the
Company shall supply replacement parts to assist Navistar in fulfilling its
warranty and other contractual obligations to IVECO or a mutually-acceptable
arrangement for the Company to sell replacement parts to IVECO;

 

  15.3.8.8

following the Core ROW Country Launch Date, continue to sell replacement parts
for Medium Duty Trucks and Heavy Duty Trucks (but, for the avoidance of doubt,
not Medium Duty Trucks or Heavy Duty Trucks) to each Navistar dealer in Brazil
as of the Effective Date solely to the extent such sales are required to
continue under applicable Brazilian law. Navistar and its 5% Affiliates shall
adopt and implement policies, processes, and systems to (i) monitor, to the
extent practicable, the end-user customers to which such replacement parts are
sold, and (ii) encourage Navistar’s dealers in Brazil to sell such replacement
parts to end-user customers for use only in trucks other than JV Trucks sold by
the Company or its direct or indirect wholly owned subsidiaries. If, at any time
during the term of this Agreement, Caterpillar or the Company reasonably
believes in good faith that Navistar’s dealers in Brazil have, in fact, sold
such replacement parts to end-user customers for use in JV Trucks sold by the
Company or its direct or indirect wholly owned subsidiaries, (A)

 

72



--------------------------------------------------------------------------------

 

the Members shall cooperate with each other in furtherance of investigating such
matter and, subject to applicable law, taking appropriate corrective actions,
and (B) in the event that a material amount of such sales did, in fact, occur,
bring such matter to the Board to determine any appropriate remediation action
it deems necessary; and

 

  15.3.8.9 sell Medium Duty Trucks, Heavy Duty Trucks, and replacement parts
therefor to customers in the Core Countries but only to the extent the order for
any such truck or part (i) was received prior to the Core ROW Country Launch
Date or, with respect to South Africa, the NITSA Business Acquisition Date and
specified delivery following the Core ROW Country Launch Date or the NITSA
Business Acquisition Date, as applicable, and (ii) is consistent with Navistar’s
past practice prior to the Effective Date (but subject to Navistar’s export
parts policy to be implemented on October 1, 2009).

15.4 Acquisition of Publicly-Traded Securities. Notwithstanding anything to the
contrary in this Agreement, the acquisition by a Member or its 5% Affiliates of
the publicly-traded equity securities or debt securities of any Person that
competes with the Business shall be permitted to the extent that (a) such
acquisition does not result, directly or indirectly, in the ownership by such
Member or its 5% Affiliates of five percent (5%) or more of any class of
publicly-traded equity securities or debt securities of such Person, and (b) the
investment in such Person held by such Member is purely passive, and such Member
has no governance or control rights in such Person (including any right to
appoint any member of the board of such Person, the right to appoint any officer
of such Person, or the right to veto any significant decision of such Person)
other than the right to cast votes (on a one share, one vote basis) with respect
to the publicly traded equity securities or debt securities of such Person held
by such Member.

15.5 Member Acquisition. Notwithstanding anything to the contrary in this
Agreement, if a Member or any of its 5% Affiliates desires to acquire a business
or operation of any Person that competes with the Business, whether through the
purchase of stock or other voting securities, merger, consolidation, or other
similar corporate transformation, or through the purchase of assets (a “Member
Acquisition”), and the operation of the business acquired by reason of the
Member Acquisition is not otherwise permitted by the provisions of this
Agreement, such Member may make the Member Acquisition so long as, no later than
the consummation of the Member Acquisition, such Member sends the Company a
written offer to sell to the Company that portion of the business acquired
through the Member Acquisition that competes with the Business (the “Competing
Operations”). For purposes of this Section 15.5, all decisions of the Company
shall be made by the other Member’s Representatives (acting and deciding on
behalf of the Company). If the Company desires to pursue such offer, the Company
must so notify such Member in writing no later than twenty (20) calendar days
after receiving such written offer. If the Company submits such written notice
to such Member in accordance with the immediately preceding sentence, the
Company and such Member shall attempt in good faith to agree upon, no later than
twenty (20) calendar days after the Company submits such written notice to such
Member, (a) those particular assets, liabilities and operations of the business
acquired through

 

73



--------------------------------------------------------------------------------

the Member Acquisition that constitute the Competing Operations, and (b) a
purchase price for the Competing Operations. If the Company and such Member
agree in writing upon the items referenced in the immediately preceding sentence
within such twenty (20) calendar day period, the Company shall be deemed to have
accepted such offer on the date such agreement is reached. If the Company and
such Member fail to so agree upon such items within such twenty (20) calendar
day period, the Company and such Member shall seek to agree upon and retain an
Independent Valuation Firm pursuant to the selection procedures set forth in
Section 23.16 to (i) identify those particular assets, liabilities and
operations of the business acquired through the Member Acquisition that
constitute the Competing Operations, and (ii) determine a purchase price that is
equal to the Fair Market Value of the Competing Operations taking into account,
among other factors that are relevant to the Independent Valuation Firm’s
determination of such Fair Market Value, the purchase price of the Member
Acquisition. The decision of the Independent Valuation Firm shall be final and
binding on, and nonappealable by, the Company and such Member. The Independent
Valuation Firm shall act as an expert and not as an arbitrator. The fees and
expenses of the Independent Valuation Firm shall be paid one half by each Member
(and not, for the avoidance of doubt, one half by the Company and such Member).
No later than thirty (30) calendar days after the Company and such Member
receive written notice from the Independent Valuation Firm setting forth its
determination of the items referenced in clauses (i) and (ii) above, the Company
must send a written notice to such Member indicating if the Company desires to
accept such offer at the purchase price stipulated by the Independent Valuation
Firm. If the Company decides to accept such offer, either at the purchase price
that is agreed upon by the Company and such Member or at the purchase price
determined by the Independent Valuation Firm, the sale of the Competing
Operations by such Member to the Company shall be consummated no later than
forty-five (45) calendar days after the date on which the Company is deemed to
have accepted such offer; provided, that the closing shall in no event occur
earlier than three (3) Business Days after receipt of all approvals required
from, and expiration of all waiting periods (including waiting periods under the
Hart-Scott-Rodino Act) imposed by, any governmental authorities in connection
with the purchase and sale. If the Company decides not to accept such offer,
then (A) if the Competing Operations did not generate greater than $300,000,000
in revenues during the calendar year preceding the year in which the Member
Acquisition was consummated, then such Member shall be permitted to retain, own,
and operate the Competing Operations (provided, that the Competing Operations
shall not be permitted to use, and shall not be provided access to, any
Intellectual Property of the Company), and (B) if the Competing Operations
generated greater than $300,000,000 in revenues during the calendar year
preceding the year in which the Member Acquisition was consummated, then such
Member shall divest the Competing Operations no later than six (6) months after
the date on which such Member receives notice that the Company decided to not
accept such offer. If such Member retains the Competing Operations in accordance
with clause (A) of the immediately preceding sentence and continues to own and
operate such Competing Operations on the third (3rd) anniversary of the
consummation of the Member Acquisition, the Company shall have the option (but
not the obligation) to purchase the Competing Operations from such Member. If
the Company desires to pursue such option, the Company must so notify such
Member in writing no later than twenty (20) calendar days after the third
(3rd) anniversary of the consummation of the Member Acquisition. The terms of
such option shall be the same as the terms of the first option set forth above
in this Section 15.5.

 

74



--------------------------------------------------------------------------------

15.6 Additional Agreements. The Members agree and acknowledge that the
restrictions contained in this Section 15 are reasonable in scope and duration
in light of the nature, size and location of the Business. The Members further
agree and acknowledge that the restrictions contained in this Section 15 are
necessary to protect each Member’s significant investment in the Business,
including its goodwill. The Members are of equal bargaining power. It is the
desire and intent of the Members that the provisions of this Section 15 be
enforced to the fullest extent permissible under applicable law. If all or part
of this Section 15 is held invalid, illegal, or incapable of being enforced by
any law or public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect. If any part of this Section 15 is
held to be excessively broad as to duration, scope, activity, or subject, such
part shall be construed by limiting and reducing it so as to be enforceable to
the maximum extent permissible under applicable law.

16. INDEMNIFICATION FOR DEALER LIABILITY

16.1 Dealer Liability Indemnities. Navistar shall defend, indemnify, and hold
harmless each Company Indemnified Person and each Caterpillar Indemnified Person
against any and all claims made by any dealer or distributor of Navistar or its
Affiliates, in such Person’s capacity as a dealer or distributor of Navistar or
its Affiliates, against any Company Indemnified Person or Caterpillar
Indemnified Person for lost revenues, lost profits, injunctive relief, or any
other damages arising from business activities related to this Agreement (and
the Related Agreements); except for claims for product liability related to the
safety or performance of a particular product, the defense and indemnity of
which, if any, shall be handled pursuant to the terms of the applicable Related
Agreements or otherwise shall be negotiated by the relevant parties on a
case-by-case basis. Caterpillar shall defend, indemnify and hold harmless each
Company Indemnified Person and each Navistar Indemnified Person against any and
all claims made by any dealer or distributor of Caterpillar or its Affiliates,
in such Person’s capacity as a dealer or distributor of Caterpillar or its
Affiliates, against any Company Indemnified Person or Navistar Indemnified
Person for lost revenues, lost profits, injunctive relief, or any other damages
arising from business activities related to this Agreement (and the Related
Agreements); except for claims for product liability related to the safety or
performance of a particular product, the defense and indemnity of which, if any,
shall be handled pursuant to the terms of the applicable Related Agreements or
otherwise shall be negotiated by the relevant parties on a case-by-case basis.

16.2 Indemnification Procedures.

 

  16.2.1

Notice of Dealer Claims; Assumption of Defense. The Indemnified Person shall
give notice as promptly as is reasonably practicable, but in any event no later
than ten (10) Business Days after receiving notice thereof, to the Indemnifying
Person of the assertion of any claim, or the commencement of any suit, action,
or proceeding, by any Person not a party hereto in respect of which indemnity
may be sought under the terms of Section 16.1 (which notice shall specify in
reasonable detail the nature and amount of such claim); provided, that the
failure of the Indemnified Person to give such notice shall not relieve the
Indemnifying Person of its obligations under this Section 16 except to the
extent (if any) that the Indemnifying Person shall have been

 

75



--------------------------------------------------------------------------------

 

prejudiced thereby. The Indemnifying Person may, at its own expense,
(a) participate in the defense of any such claim, suit, action, or proceeding,
and (b) upon notice to the Indemnified Person, at any time during the course of
any such claim, suit, action, or proceeding, assume the defense thereof with
counsel of its own choice and in the event of such assumption, shall have the
exclusive right, subject to clause (a) in the proviso in Section 16.2.2, to
settle or compromise such claim, suit, action, or proceeding. If the
Indemnifying Person assumes such defense, the Indemnified Person shall have the
right (but not the duty) to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Person. Whether or not the Indemnifying Person chooses to defend or
prosecute any such claim, suit, action, or proceeding, all of the Parties shall
cooperate, at the Indemnifying Person’s cost and expense, in the defense or
prosecution thereof.

 

  16.2.2 Settlement or Compromise. Any settlement or compromise made or caused
to be made by the Indemnified Person (unless the Indemnifying Person has the
exclusive right to settle or compromise under clause (b) of Section 16.2.1) or
the Indemnifying Person, as the case may be, of any such claim, suit, action, or
proceeding of the kind referred to in Section 16.2.1 shall also be binding upon
the Indemnifying Person or the Indemnified Person, as the case may be, in the
same manner as if a final judgment or decree had been entered by a court of
competent jurisdiction in the amount of such settlement or compromise; provided,
that (a) no obligation, restriction, or Liability shall be imposed on the
Indemnified Person as a result of such settlement or compromise without its
prior written consent, which consent shall not be unreasonably withheld,
conditioned, or delayed, and (b) the Indemnified Person shall not compromise or
settle any claim, suit, action, or proceeding without the prior written consent
of the Indemnifying Person, which consent shall not be unreasonably withheld,
conditioned, or delayed.

16.3 Liability Insurance. The Company shall maintain in effect during the term
of this Agreement and for a period of no less than five (5) years after the
occurrence of the Triggering Event, appropriate liability (including product
liability) insurance policies with products and completed operations coverage
with an internationally recognized carrier. The Company’s purchase of any such
liability insurance policy shall be subject to the approval of the Board by
Majority Consent. Such policies shall require the Company to receive not less
than thirty (30) calendar days’ prior written notice of any modification or
cancellation of such policies.

17. REPRESENTATIONS AND WARRANTIES

17.1 Representations and Warranties of Members. As of the Effective Date, each
Member hereby represents and warrants to the Company and to the other Member
that:

 

  17.1.1 Such Member understands and acknowledges that its Membership Interest
has not been, and shall not be, registered under the Securities Act or any state
securities laws;

 

76



--------------------------------------------------------------------------------

  17.1.2 Such Member understands and acknowledges that its Membership Interest
may not be sold or otherwise assigned unless it is registered under the
Securities Act and applicable state securities laws, or unless such sale or
assignment is offered pursuant to an exemption from such registration
requirements;

 

  17.1.3 The obligations and restrictions contained in this Agreement regarding
the purchase, sale, transfer, or assignment of Membership Interests create an
economic risk that such Member is capable of bearing;

 

  17.1.4 Such Member is acquiring its Membership Interest for investment and not
with a view to the resale or distribution thereof;

 

  17.1.5 Such Member has the full power and authority to enter into this
Agreement, to subscribe for and purchase or otherwise hold the Membership
Interest to be issued to or held by it, to perform its obligations hereunder,
and to consummate the transactions contemplated hereby;

 

  17.1.6 Such Member’s purchase of its Membership Interest and its execution and
delivery of this Agreement have been duly authorized by all necessary corporate
action on its behalf, and this Agreement shall be, upon execution and delivery
on behalf of such Member, its legal, valid, and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be affected by
(a) applicable bankruptcy, reorganization, insolvency, moratorium, and other
similar laws and court decisions of general application, including statutory and
other laws regarding fraudulent or preferential transfers relating to, limiting,
or affecting the enforcement of creditors’ rights generally, and (b) general
principles of equity, including the effect of such general principles of equity
upon the specific enforceability of any of the remedies, covenants, or other
provisions contained herein and therein, and their application (regardless of
whether enforcement is considered in a proceeding at law or in equity) as such
principles relate to, limit, or affect the enforcement of creditors’ rights
generally;

 

  17.1.7 The execution and delivery by such Member of this Agreement, the
consummation of the transactions contemplated in accordance with the terms of
this Agreement, and the performance of such Member’s obligations hereunder shall
not conflict with, or result in any violation of or default under, any provision
of any governing instrument applicable to such Member, or any agreement or other
instrument to which such Member is a party or by which such Member or any of its
properties are bound, or any permit, franchise, judgment, decree, statute, rule,
or regulation applicable to such Member or its properties;

 

  17.1.8

Such Member has such knowledge and experience in financial affairs that it is
capable of evaluating the merits and risks of purchasing and holding its
Membership Interest, and it has not relied in connection with this investment

 

77



--------------------------------------------------------------------------------

 

upon the identity of or advice from the other Member or upon any
representations, warranties or agreements other than those set forth in this
Agreement and the Related Agreements;

 

  17.1.9 Such Member’s financial situation is such that it can afford to bear
the economic risk of holding its Membership Interest for an indefinite period of
time, and it can afford to suffer the complete loss of its investment in the
Company; and

 

  17.1.10 Such Member is not relying on the Company, the other Member, any
Representative, or any director, officer, employee, manager, agent, or Affiliate
of any of such Person, with respect to the United States and foreign income tax
considerations involved in purchasing, holding, and disposing of Membership
Interests.

17.2 Survival of Warranties. All representations and warranties contained in
Section 17.1 shall survive the execution and delivery of this Agreement.

18. CAPITAL ACCOUNTS; DISTRIBUTIONS; TAX MATTERS; RECORDS

18.1 Capital Account Maintenance. A separate “Capital Account” shall be
maintained for each Member under Section 18.2 for the full term of this
Agreement in accordance with the requirements of Section 704(b) of the Code and
the Treasury Regulations thereunder. A Member’s Capital Account shall be
determined as provided in Section 18.2.

18.2 Capital Account Balances. Pursuant to the basic rules of
Section 1.704-1(b)(2)(iv) of the Treasury Regulations, the balance of the
Capital Account of each Member shall be:

 

  18.2.1 initially, the amount of such Member’s initial Capital Contribution
described in Section 3.1.1;

 

  18.2.2 increased by the amount of any additional money contributed by such
Member to the capital of the Company;

 

  18.2.3 increased by the Gross Asset Value (determined without regard to
Section 7701(g) of the Code) of each property contributed by such Member to the
capital of the Company and decreased by the Gross Asset Value (determined
without regard to Section 7701(g) of the Code) of each property distributed to
such Member by the Company;

 

  18.2.4 increased by the amount of any Company liabilities assumed by such
Member or that are secured by any property distributed to such Member;

 

  18.2.5 increased by the amount of each item of Profit allocated to such Member
pursuant to this Agreement;

 

  18.2.6 decreased by the amount of each item of Loss allocated to such Member
pursuant to this Agreement;

 

78



--------------------------------------------------------------------------------

  18.2.7 decreased by the amount of any liabilities of such Member assumed by
the Company or that are secured by any property contributed by such Member to
the Company; and

 

  18.2.8 otherwise adjusted in accordance with the other capital account
maintenance rules of Section 1.704-1(b)(2)(iv) of the Treasury Regulations.

 

  18.2.9 If any interest in the Company is transferred in accordance with the
terms of this Agreement, the transferee will succeed to the Capital Account of
the transferor to the extent it relates to the transferred interest.

18.3 Allocation of Profits and Losses.

 

  18.3.1 A special allocation of gross income (e.g., gross sales revenues) shall
be allocated to Navistar in an amount equal to the cumulative cash distributions
to which Navistar is entitled pursuant to Section 18.4.1, less any amount of
gross income previously allocated to Navistar pursuant to this Section 18.3.1.
Any prior allocation of gross income allocated pursuant to this Section 18.3.1
that is later offset by Losses, deductions or other specially allocated losses
pursuant to Section 18.5 shall be replenished dollar-for-dollar with subsequent
allocations of gross income.

 

  18.3.2 A special allocation of Losses shall be made to Navistar in an amount
equal to the cumulative cash contributions which Navistar paid pursuant to
Section 2.3.5.3.

 

  18.3.3 After taking into account Sections 18.3.1 and 18.3.2 in calculating
Profits and Losses, Profits and Losses shall be allocated to the Members in
proportion to their respective Percentage Interests.

18.4 Distributions. The Company shall, no later than thirty (30) calendar days
following the end of each fiscal half year (unless the Board determines by
Majority Consent that a distribution shall be at another time), distribute to
the Members any cash of the Company not necessary for its financial obligations
or working capital needs or for funding its then current Annual Business Plan
and its then current Rolling Business Plan, unless the Board determines
otherwise by Majority Consent. Except as otherwise provided elsewhere in this
Agreement or as otherwise determined by the Board by Majority Consent, each
distribution of cash by the Company shall be made to the Members in accordance
with the provisions of this Section 18.4.

 

  18.4.1 Distributions of cash by the Company to Navistar in accordance with
Section 2.3.5 shall be allocated to Navistar (and not to Caterpillar). Any U.S.
or non-U.S. withholding tax liability resulting from such distributions will be
considered withholding on behalf of Navistar and will reduce such distributions
by the amount of the associated withholding tax liability; provided, however,
that to the extent the Company or any of its subsidiaries receives a refund of
any such withholding taxes paid, such refund shall be promptly remitted to
Navistar.

 

79



--------------------------------------------------------------------------------

  18.4.2 All other distributions shall be made to the Members in proportion to
their respective Percentage Interests at the time of such distribution (without
preference to any Member).

18.5 Regulatory Allocations.

 

  18.5.1 Limit on Allocation of Losses. Notwithstanding anything to the contrary
in Section 18.3, Losses allocated pursuant to Section 18.3 shall not exceed the
maximum amount that can be so allocated without causing any Member to have an
Adjusted Capital Account Deficit at the end of any allocation period. In the
event that some but not all of the Members would have Adjusted Capital Account
Deficits as a consequence of an allocation pursuant to Section 18.3, the
limitation set forth in this Section 18.5.1 shall be applied on a
Member-by-Member basis so as to allocate the maximum permissible Losses to each
Member under Treasury Regulations Section 1.704-1(b)(2)(ii)(d).

 

  18.5.2 Partnership Minimum Gain Chargeback. If there is a net decrease in
Partnership Minimum Gain during any taxable year or other period for which
allocations are made, before any other allocation under this Agreement, each
Member will be specially allocated items of Company income and gain for that
period (and, if necessary, subsequent periods) in proportion to, and to the
extent of, an amount equal to such Member’s share of the net decrease in
Partnership Minimum Gain during such year determined in accordance with Treasury
Regulations Section 1.704-2(g)(2). The items to be allocated will be determined
in accordance with Treasury Regulations Section 1.704-2(g). This Section 18.5.2
is intended to comply with the Minimum Gain chargeback requirements of the
Treasury Regulations, shall be interpreted consistently therewith.

 

  18.5.3 Member Minimum Gain Chargeback. Notwithstanding any other provision of
this Section 18.5, if during a Fiscal Year there is a net decrease in any Member
Minimum Gain, each Member with a share of such Member Minimum Gain, determined
in accordance with Treasury Regulation Section 1.704-2(i)(5) as of the beginning
of such Fiscal Year, shall be allocated items of income and gain for the Fiscal
Year (and, if necessary, succeeding Fiscal Years) in the manner and to the
extent provided in Treasury Regulation Section 1.704-2(i)(4). This
Section 18.5.3 is intended to comply with the partner nonrecourse debt minimum
gain chargeback requirement of Treasury Regulation Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

 

  18.5.4

Qualified Income Offset. After applying Sections 18.5.2 and 18.5.3, if a Member
unexpectedly receives any adjustment, allocation or distribution described in
Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4) through
1.704-1(b)(2)(ii)(d)(6), items of income and gain of the Company shall be
specially allocated to the Member in an amount sufficient to eliminate, to the

 

80



--------------------------------------------------------------------------------

 

extent required by Treasury Regulations, the Adjusted Capital Account Deficit of
such Member as quickly as possible. This Section 18.5.4 is intended to
constitute a “qualified income offset” provision within the meaning of Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith. If a Member otherwise has an Adjusted Capital Account Deficit, the
Member shall be allocated items of income and gain of the Company in an amount
sufficient to eliminate such deficit as quickly as possible.

 

  18.5.5 Nonrecourse Deductions. Nonrecourse Deductions for any taxable year or
other period for which allocations are made will be allocated among the Members
in proportion to their relative Capital Contributions.

 

  18.5.6 Partner Nonrecourse Deductions. Notwithstanding anything to the
contrary in this Agreement, any Partner Nonrecourse Deductions for any taxable
year or other period for which allocations are made will be allocated to the
Member who bears the economic risk of loss with respect to the Partner
Nonrecourse Debt to which the Partner Nonrecourse Deductions are attributable in
accordance with Regulations Section 1.704-2(i).

 

  18.5.7 Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset under Code Sections 734(b) or 743(b) is
required to be taken into account in determining Capital Accounts under Treasury
Regulations Section 1.704-1(b)(2)(iv)(m), the amount of the adjustment to the
Capital Accounts will be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis), and the
gain or loss will be specially allocated to the Members in a manner consistent
with the manner in which their Capital Accounts are required to be adjusted
under Treasury Regulations Section 1.704-1(b)(2(iv)(m).

 

  18.5.8 Interpretation. The foregoing provisions of this Section 18.5 are
intended to comply with Treasury Regulations Section 1.704-1(b) and 1.704-2 and
any successor Treasury Regulations, and shall be interpreted consistently with
this intention. Any terms used in such provisions that are not specifically
defined in this Agreement shall have the meaning, if any, given such terms in
the Treasury Regulations cited above.

 

  18.5.9 Curative Allocations. If any allocation of income, gain, loss,
deduction, or any other item is made pursuant to this Section 18.5 (the
“Regulatory Allocations”), then, to the extent consistent with Section 704 of
the Code and the Treasury Regulations thereunder, the Regulatory Allocations
shall be taken into account in allocating other items of income, gain, loss, and
deduction among the Members, if any (in the current and all subsequent Fiscal
Years), so that, to the extent possible, the net effect of such allocations of
other items and the Regulatory Allocations to each Member shall be to implement
the allocation scheme described in Section 18.3.

 

81



--------------------------------------------------------------------------------

18.6 Section 704(c) of the Code; Other Tax Allocation Rules.

 

  18.6.1 In accordance with Section 704(c) of the Code and the Treasury
Regulations thereunder, items of taxable income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company shall, solely
for income tax purposes, be allocated among the Members so as to take account of
any variation between the adjusted basis of such property to the Company for
federal income tax purposes and the property’s Gross Asset Value on the date of
its contribution to the Company, using any method selected by the Members under
Treasury Regulations Section 1.704-3.

 

  18.6.2 In the event the book value of any Company asset is adjusted pursuant
to clauses (b) or (d) of the definition of Gross Asset Value in Section 24,
subsequent allocations of items of taxable income, gain, loss, and deduction
with respect to such asset shall, solely for income tax purposes, take account
of any variation between the adjusted basis of such asset for federal income tax
purposes and its book value in the same manner as under Section 704(c) of the
Code and the Treasury Regulations thereunder.

 

  18.6.3 The Profits, Losses and other items of the Company shall be allocated
according to the Members’ varying Percentage Interests during the Fiscal Year,
using the daily proration method except that such items arising from
transactions outside the ordinary course of business shall be allocated to the
date on which such transactions occur.

 

  18.6.4 Except as otherwise provided in this Agreement, each item of Company
income, gain, loss, deduction, or credit shall be allocated among the Members
for tax purposes in the same manner that the corresponding items of Profits and
Losses have been allocated among the Members’ respective Capital Accounts for
the Fiscal Year in question.

 

  18.6.5 The Parties intend that all transactions between the Company and
another Party shall be conducted on an arm’s-length basis.

 

  18.6.6 Upon the distribution to the Members of property other than cash, the
difference between the Gross Asset Value of such property and its book value
shall be treated as an item of gain or loss, as the case may be, and shall be
allocated pursuant to the provisions of Section 18.3 and 18.5 in the same manner
that gain or loss on a sale of such property would have been allocated.

 

  18.6.7 The Members may vary the allocations set forth in this Section 18 as
determined to be necessary or appropriate to cause the allocations set forth
herein to be consistent with applicable provisions of the Code and the Treasury
Regulations; provided, that such variance does not affect distributions.

18.7 Allocation of Nonrecourse Liabilities. Solely for the purpose of allocating
excess Nonrecourse Liabilities of the Company among the Members in connection
with the

 

82



--------------------------------------------------------------------------------

determination of the Members’ adjusted tax bases in their respective Membership
Interests in accordance with Section 752 of the Code and the Treasury
Regulations from time to time promulgated thereunder, the Members shall allocate
excess Nonrecourse Liabilities in the manner determined by the Members.

18.8 Partnership Treatment. No election shall be made by the Company to be
excluded from the application of the provisions of Subchapter K of the Code, or
to be treated as an association taxable as a corporation, and all Members agree
to treat the Company as a partnership for all federal, state, and local income
tax purposes unless otherwise specifically required by law.

18.9 Tax Return. The Company shall prepare at the expense of the Company and
shall, no later than April 30 of each Fiscal Year, provide to each Member a
draft of the Company’s federal and state income tax returns for the Company’s
prior Fiscal Year for (a) review and comment by each Member, and (b) approval by
each Member. The Members (i) agree to prepare their federal and state income tax
returns in a manner consistent with the Company’s federal and state income tax
returns approved by both Members, and (ii) shall agree on the establishment or
material modification of tax reporting positions, including making, revoking or
declining to make tax elections in connection with the preparation and filing of
the Company’s or any subsidiary’s federal, state, local or applicable foreign
tax returns.

18.10 Tax Matters Partner; Tax Elections.

 

  18.10.1

Navistar is hereby appointed the “Tax Matters Partner” of the Company for all
purposes pursuant to Sections 6221 through 6231 of the Code. Subject to the
immediately following sentence, the Tax Matters Partner shall (a) furnish to
each Member affected by an audit of the Company income tax returns a complete
copy of each notice or other communication received from the Internal Revenue
Service or applicable state authority within five (5) calendar days of receipt
(except such notices or communications as are sent directly to such Member),
(b) keep such Member reasonably informed of any administrative or judicial
proceedings, as required by Section 6623(g) of the Code, (c) allow each Member
an opportunity to participate in all such administrative and judicial
proceedings, and (d) advise and consult with each Member (and assignee) as to
proposed adjustments to the federal or state income tax returns of the Company.
The Tax Matters Partner shall act at the direction of the Members and in any
event shall not have the authority, unless such action has been approved by the
Members, to take any material action or make any material decision, including
(i) entering into a settlement agreement with the Internal Revenue Service which
purports to bind Members other than the Tax Matters Partner, (ii) filing a
petition as contemplated in Section 6226(a) or 6228 of the Code,
(iii) intervening in any action as contemplated in Section 6226(b) of the Code,
(iv) filing any request contemplated in Section 6227(b) of the Code, or
(v) entering into an agreement extending the period of limitations as
contemplated in Section 6229(b)(1)(B) of the Code. The Company shall not be
obligated to pay any fees or other compensation to the Tax Matters Partner in
its capacity as such, but the Company shall reimburse the Tax Matters Partner
for all reasonable out-of-pocket costs and expenses

 

83



--------------------------------------------------------------------------------

 

(including attorneys’ and other professional fees) incurred by it in its
capacity as Tax Matters Partner. The Company shall defend, indemnify, and hold
harmless the Tax Matters Partner against any and all Liabilities sustained or
incurred as a result of any act or decision concerning Company tax matters and
within the scope of such Member’s responsibilities as Tax Matters Partner, so
long as such act or decision was done or made in good faith and does not
constitute gross negligence or willful misconduct.

 

  18.10.2 If there is a distribution of Company property as described in Code
Section 734 or if there is a transfer of a Company interest as described in Code
Section 743 then, upon the written request of any Member, the Company shall file
an election pursuant to Code Section 754, in accordance with the procedures set
forth in the applicable Treasury Regulations to adjust the basis of Company
properties. Upon the request of the Company, each Member shall provide the
Company with all the information not then possessed by the Company necessary to
give effect to any election under Code Section 754.

18.11 Accounting Records. The Company shall maintain true and accurate business
and accounting records of all of its operations in accordance with GAAP, and, to
the extent applicable, the specific, reasonable requirements of the Members.
Each Member, and its duly authorized representatives, shall have the right, at
any time, to inspect, copy, and audit all of the business records and accounts
of the Company.

18.12 Reports. The Company shall have monthly unaudited financial statements
prepared in accordance with GAAP no later than fifteen (15) Business Days after
the end of each month. Unless otherwise determined by the Board by Majority
Consent, the Company shall arrange for its annual financial statements to be
audited by an independent auditor no later than sixty (60) calendar days after
the end of each Fiscal Year. Furthermore, upon Caterpillar’s request prior to
October 1 of each year, the Company shall arrange for its financial statements
relating to the twelve (12) month period ended each December 31 to be audited by
an independent auditor no later than sixty (60) calendar days following such
December 31. All of the financial statements described in the two immediately
preceding sentences shall include all year-end accruals required by GAAP. All of
the financial statements of the Company shall be prepared so as to enable each
Member to satisfy all of the financial reporting requirements to which such
Member is subject. From and after the Effective Date until such time as the
Board changes the independent auditor of the Company pursuant to the next
sentence, the initial independent auditor of the Company shall be KPMG LLP. The
Company and Navistar will instruct KPMG LLP to permit Caterpillar’s independent
auditor, at Caterpillar’s sole cost and expense, to review KPMG LLP’s audit
records for the Company. The selection, change, or termination of the Company’s
independent auditor shall require the Majority Consent of the Board.
Furthermore, the selection or change of the accounting methods, methodologies,
practices, procedures, or policies utilized by the Company (except for those
changes that are required by any new accounting standards or any regulatory
requirements), and the approval of the annual financial statements for the
twelve (12) month period ended at the end of each Fiscal Year and the financial
statements for the twelve (12) month period ended each December 31, in each
case, shall require the Majority Consent of the Board.

 

84



--------------------------------------------------------------------------------

18.13 Other Tax Information. The Company shall provide to each Member such other
information as is reasonably necessary or reasonably requested by such Member to
enable such Member to comply with such Member’s tax obligations. In addition,
each Member shall provide to the Company such information as is reasonably
necessary by the Company to enable the Company to comply with its tax
obligations.

18.14 Sarbanes-Oxley Act; Internal Controls. The Company shall employ internal
controls and related processes that are no less rigorous than the internal
controls and related processes that are required in order for each Member to be
in full compliance with the requirements of Section 404 of the Sarbanes-Oxley
Act of 2002.

18.15 Tax Decisions by the Members. Representatives selected by Navistar and
Caterpillar from their respective tax departments shall act on behalf of the
Members with respect to tax decisions that are expressly to be made by the
Members under this Agreement. Pursuant to Section 5.13.37, the Board is
authorized to resolve any disputes regarding such tax decisions.

19. TRANSFER OF MEMBERSHIP INTERESTS

19.1 Restriction on Transfers.

 

  19.1.1 Generally.

19.1.1.1 Except as set forth in Section 3.2.5 and Section 19.2, neither Member
shall, without the prior written consent of the other Member, which consent may
be withheld in the sole discretion of the other Member, Transfer, pledge, or in
any manner encumber its Membership Interest, and any Transfer, pledge, or
encumbrance of a Membership Interest by a Member made without such consent shall
be null and void and of no effect whatsoever and shall not be recorded upon the
books of the Company.

19.1.1.2 If a Transfer of all or part of a Member’s Membership Interest results
in the termination of the Company under Code Section 708, then such new or
resulting Member shall have indemnified each remaining Member (or agreed to
indemnify each such remaining Member in writing reasonably acceptable to such
remaining Member), in an amount equal to the Net Present Value of Increased Tax
Liability, if any, applicable to such remaining Member, as determined by the
Board in its reasonable discretion.

 

  19.1.2 Restrictions on Transfers to Certain Competing Persons; Right of First
Refusal. If Section 19.1.1 is determined to be invalid or unenforceable in any
situation, then except as set forth in Section 3.2.5 and Section 19.2, the
Parties instead shall adhere to this Section 19.1.2 with respect to such
situation.

19.1.2.1 Restriction on Transfers to Certain Competing Persons. Caterpillar
shall not, without the prior written consent of Navistar, which consent may be
withheld in the sole discretion of Navistar, Transfer its Membership Interest
to, or pledge or in any manner encumber its Membership Interest in favor of, any
Navistar Competing Person. Navistar shall not, without the prior written consent
of Caterpillar, which consent may be withheld in the sole discretion of
Caterpillar, Transfer its Membership Interest to, or pledge or in any manner
encumber its Membership Interest in favor of, any Caterpillar Competing Person.

 

85



--------------------------------------------------------------------------------

Any Transfer, pledge or encumbrance of a Membership Interest by a Member made
without such consent shall be null and void and of no effect whatsoever and
shall not be recorded upon the books of the Company.

19.1.2.2 Right of First Refusal for all other Transfers. If at any time a Member
(the “Offeror”) desires to Transfer or offer for a bona fide sale any or all of
such Member’s Membership Interest to any third party or receives a bona fide
offer from a prospective purchaser to purchase any or all of such Member’s
Membership Interest and such Member desires to Transfer such portion or all of
such Membership Interest (the “Offered Membership Interest”), and such Transfer
or offer is not otherwise subject to Section 19.1.2.1, the other Member (the
“Beneficiary”) shall have the right of first refusal with respect to the Offered
Membership Interest as provided by this Section 19.1.2.2 (the “Right of First
Refusal”).

 

  A. Offer. The Offeror shall first furnish to the Beneficiary a document
setting forth the proposed price for the applicable Membership Interest and
other material terms and conditions of the proposed Transfer or sale, together
with an irrevocable offer to sell to the Beneficiary all and not less than all
of the Offered Membership Interest on such price, terms and conditions (the
“Offer”). If the Offeror receives a bona fide offer to purchase the Offered
Membership Interest from a proposed purchaser, the Offer shall also include the
name and address of the proposed purchaser of the Offered Membership Interest.
If the Offer specifies consideration other than cash, the Beneficiary shall be
entitled to pay the Fair Market Value of such consideration in cash, which Fair
Market Value shall be determined by the Board by Majority Consent.

 

  B. Exercise of Right of First Refusal. For a period of thirty (30) calendar
days after the receipt by the Beneficiary of the Offer, the Beneficiary shall
have the right, at its option, to purchase all, but not less than all, of the
Offered Membership Interest. To validly exercise the Right of First Refusal, the
Beneficiary shall notify the Offeror in writing of such exercise within such
thirty (30) calendar day period.

 

  C.

Closing. If the Beneficiary validly exercises its Right of First Refusal, the
closing of the sale and purchase of the Offered Membership Interest shall take
place at the offices of the Beneficiary’s counsel forty-five (45) calendar days
after the date of the Beneficiary’s acceptance of the Offer; provided, that the
closing shall in no event occur earlier than three (3) Business Days after
receipt of all approvals required from, and expiration of all waiting periods
(including waiting periods under the Hart-Scott-Rodino

 

86



--------------------------------------------------------------------------------

 

Act) imposed by, any governmental authorities in connection with the purchase
and sale. At closing, (a) the Offeror shall represent and warrant to the
Beneficiary that the Beneficiary is receiving good and marketable legal and
beneficial title to such Offered Membership Interest, free and clear of any
liens, pledges, claims, security interests, encumbrances, and similar interests
of any kind whatsoever (other than restrictions imposed by the Securities Act,
applicable state securities laws, and this Agreement), which representations and
warranties shall be the sole representations and warranties required of the
Offeror, and (b) the Beneficiary shall deliver to the Offeror the purchase price
specified in the Offer in immediately available funds. Notwithstanding anything
to the contrary in this Section 19.1.2.2, if the Beneficiary exercises its Right
of First Refusal and, in connection therewith, a governmental authority whose
approval is required to consummate the purchase of the Offered Membership
Interest fails to approve such transaction or imposes a condition on its
approval that, in the reasonable discretion of the Beneficiary, would make the
purchase by it of the Offered Membership Interest impractical or not otherwise
in the best interests of the Beneficiary, then the Beneficiary may terminate the
purchase of the Offered Membership Interest, and upon such termination, the
Beneficiary shall have no further obligation with respect thereto.

 

  D.

Failure to Exercise Right of First Refusal. If the Beneficiary does not exercise
the Right of First Refusal within the thirty (30) calendar day period described
in Section 19.1.2.2(B), or if the Beneficiary terminates the purchase and sale
of the Offered Membership Interest pursuant to the last sentence of
Section 19.1.2.2(C), the Offeror shall then have a period of sixty (60) calendar
days from the later of (a) the date on which the Right of First Refusal shall
have expired, and (b) if applicable, the date on which the Beneficiary
terminates the purchase and sale of the Offered Membership Interest pursuant to
the last sentence of Section 19.1.2.2(C), to consummate the sale of all, but not
less than all, of the Offered Membership Interest. Such sale shall be at a price
and on other terms that are in the aggregate no more favorable to the proposed
purchaser than as set forth in the Offer. Any third party purchasing such
Offered Membership Interest must agree in writing to be bound by all of the
terms and conditions of this Agreement. If such sale is not consummated within
such sixty (60) calendar day period, the Offeror shall then

 

87



--------------------------------------------------------------------------------

 

be required to offer the Offered Membership Interest to the Beneficiary pursuant
to the Right of First Refusal before making such sale to any Person.

 

  19.1.3 Right of First Refusal for all Transfers. If both Sections 19.1.1 and
19.1.2 are determined to be invalid or unenforceable in any situation, then
except as set forth in Section 3.2.5 and Section 19.2, the Parties shall adhere
to Section 19.1.2.2 with respect to such situation, it being understood that the
Parties shall so adhere to Section 19.1.2.2 irrespective of whether or not the
relevant third party or prospective purchaser is a Caterpillar Competing Person
or a Navistar Competing Person.

 

  19.1.4 Right of First Refusal for Transfers to Certain Competing Persons. If
each of Sections 19.1.1, 19.1.2, and 19.1.3 are determined to be invalid or
unenforceable in any situation, then except as set forth in Section 3.2.5 and
Section 19.2, the Parties shall adhere to Section 19.1.2.2 with respect to such
situation, it being understood that the Parties shall so adhere to
Section 19.1.2.2 only if, (a) where the Offeror is Caterpillar, the relevant
third party or prospective purchaser is a Navistar Competing Person, and
(b) where the Offeror is Navistar, the relevant third party or prospective
purchaser is a Caterpillar Competing Person.

19.2 Permitted Transfers to Subsidiaries. Notwithstanding Section 19.1, any
Member may Transfer all, but not less than all, of its Membership Interest to
any one of its direct or indirect wholly owned subsidiaries without the consent
of the other Member; provided, that (a) such transferred Membership Interest
shall remain subject to all of the terms and conditions of this Agreement,
(b) such direct or indirect wholly owned subsidiary shall become liable for all
of the transferring Member’s obligations under this Agreement and shall agree in
writing to be bound by all of the terms and conditions of this Agreement,
(c) unless the transferee has a net worth equal to or greater than the net worth
of the transferring Member, the transferring Member guarantees all financial
obligations of the transferee, (d) such transferee is obligated to Transfer such
Membership Interest back to the transferring Member if the transferee ceases to
be a direct or indirect wholly owned subsidiary of the transferring Member, and
(e) no further Transfer of such transferred Membership Interest shall be
permitted unless such Transfer complies with all of the terms and conditions of
this Agreement.

19.3 Absolute Prohibitions on Transfers. Notwithstanding anything to the
contrary in this Agreement, a Member may not Transfer, pledge, or in any manner
encumber its Membership Interest during any period while such Member is in
Material Breach.

20. DISPUTES AND DEADLOCKS

In the event (a) of a dispute, controversy, or claim between the Members under
or in any manner related to this Agreement other than a Company Deadlock (a
“Company Dispute”), or (b) that any matter that is submitted to a vote by the
Members or the Board, after good faith discussion and negotiation among the
Members or the Representatives, as applicable, does not receive the required
vote to approve such matter and is not withdrawn from consideration by the
Member or

 

88



--------------------------------------------------------------------------------

the Representative(s) submitting such matter to a vote upon the failure to
receive such approval (a “Company Deadlock”), the Members shall meet and work
together in good faith and use commercially reasonable efforts to expeditiously
resolve the Company Dispute or the Company Deadlock internally by reference to
their respective senior management promptly following written notice given by
either Member to the other Member; provided, however, that the foregoing
requirement to use commercially reasonable efforts shall not apply to any
Company Dispute or Company Deadlock over matters relating to the adoption or
amendment of an Annual Business Plan or a Rolling Business Plan. If the Members
are unable to internally resolve the Company Dispute or the Company Deadlock
within thirty (30) calendar days after such notice, then at anytime thereafter:

In the event of any Company Dispute, each Party shall be entitled to exercise
any and all rights and remedies available to such Party under law, in equity or
otherwise, subject to the terms of Sections 23.12, 23.13, 23.14 and 23.15.

In the event of a Company Deadlock the matter shall be deemed not approved and
withdrawn from consideration (it being understood that with respect to
Section 5.13.18, such in-kind contribution shall not be made) and the Company
shall continue operating in the ordinary course of business.

In the event of a Company Deadlock with respect to an Annual Business Plan
pursuant to Section 5.13.1, the Company shall continue operating under the
Rolling Business Plan most recently approved by the Board. If, after the date
that is sixty (60) months following the Effective Date, upon the expiration of
the then current Rolling Business Plan, the Board shall not have adopted a new
Annual Business Plan for the following Fiscal Year or a new Rolling Business
Plan to commence the following Fiscal Year, this Agreement shall be deemed
terminated (as provided in Section 21.2.5). For the avoidance of doubt, if the
Board shall not have adopted a new Rolling Business Plan covering the Fiscal
Year ending October 31, 2014, the Company shall operate under the final ten
(10) months of the Initial Rolling Business Plan during the period from
November 1, 2013, through the date that is sixty (60) months following the
Effective Date.

21. TERM; TERMINATION; DISTRIBUTIONS ON TERMINATION

21.1 Term. This Agreement shall become effective on the Effective Date and shall
continue in full force and effect, unless earlier terminated in accordance with
this Agreement, for a period of twenty-five (25) years from the Effective Date;
provided, that (a) upon the twenty (20) year anniversary of the Effective Date,
the Members may agree in writing to extend the term of this Agreement by another
five (5) years beyond the initial twenty five (25) year term, and (b) every five
(5) years after such twenty (20) year anniversary, the Members may agree in
writing to further extend the term of this Agreement for another five (5) years
beyond the then extended term.

21.2 Termination. This Agreement shall be terminated:

 

  21.2.1 at any time by the mutual written consent of the Members;

 

89



--------------------------------------------------------------------------------

  21.2.2 at the option of a Member, if the continued membership of the other
Member in the Company is terminated under applicable law;

 

  21.2.3 at the option of a Member, if a final and non-appealable decree of
judicial dissolution is entered against the other Member or against the Company
by a court of competent jurisdiction, in each case, under applicable law;

 

  21.2.4 at the option of a Member, if the other Member is in Material Breach
and has failed to cure such Material Breach within ninety (90) calendar days of
notice thereof from the non-breaching Member, provided, that such notice is
delivered in writing by the non-breaching Member within ninety (90) calendar
days of the date such Member first obtains knowledge that the other Member is in
Material Breach; provided, that such ninety (90) calendar day cure period shall
be extended by an additional ninety (90) calendar days if (a) such Material
Breach does not arise out of clause (a), clause (b) or clause (c) of the
definition of “Material Breach,” (b) such Material Breach by its nature cannot
be cured within ninety (90) calendar days but is capable of being cured within
one hundred eighty (180) calendar days, (c) the breaching Member is using and
continues to use best efforts to effect a cure, and (d) the non-breaching Member
reasonably believes that such Material Breach shall be cured within the ninety
(90) calendar day extension period; and provided further that, notwithstanding
the foregoing, if such Material Breach arises out of clause (c) of the
definition of “Material Breach,” the Member that is in Material Breach shall be
entitled to cure such Material Breach only within ten (10) calendar days of
notice thereof from the non-breaching Member; and provided further that, if the
other Member is in Material Breach and such Material Breach by its nature cannot
be cured, the non-breaching Member may terminate this Agreement at any time
without the lapse of any cure period;

 

  21.2.5 after the date that is sixty (60) months following the Effective Date,
automatically in the event that (a) there is a Company Deadlock with respect to
Section 5.13.1, (b) the three (3) year period of committed funding set forth in
the then current Rolling Business Plan has expired, as applicable, and (c) the
Board has not adopted, by Majority Consent, a new Annual Business Plan for the
following Fiscal Year or a new Rolling Business Plan to commence the following
Fiscal Year;

 

  21.2.6 at the option of either Member, if the Percentage Interest in the
Company held by either Member is less than twenty-five percent (25%); or

 

  21.2.7 at the option of a Member, if the other Member undergoes a Change in
Control.

(the exercise of any of the foregoing, a “Termination Event”). Notwithstanding
anything to the contrary in this Agreement, and for the avoidance of doubt, a
breach of any provision of this Agreement by a Party shall not entitle such
breaching Party to terminate this Agreement.

 

90



--------------------------------------------------------------------------------

21.3 Dissolution and Liquidation.

 

  21.3.1 Subject to Section 21.6, upon the expiration or termination of this
Agreement, the President, as liquidating trustee, shall immediately commence to
wind up the Company’s affairs and liquidate the assets of the Company. In the
event the President is unable to perform in the capacity of liquidating trustee
or in the case of a dissolution of the Company pursuant to Section 21.2.3, the
liquidating trustee shall be a Person approved by the Members

 

  21.3.2 Profits and Losses from an event causing dissolution pursuant to
Section 21.2 shall be allocated among the Members so that after such allocations
and the other allocations under this Agreement, to the maximum extent possible
the final Capital Account balances of the Members are at levels which would
permit liquidating distributions, if made in accordance with such final Capital
Account balances, to be equal to the distributions that will occur under
Section 21.4.3. To the extent that the allocation provisions of this Agreement
would not produce such target Capital Account balances, the Members agree to
take such actions as are reasonably necessary to amend such allocation
provisions to produce such balances so long as such amendments are permissible
under the applicable tax law.

 

  21.3.3 Upon the occurrence of the Triggering Event, the Company shall assign
and transfer to each Member, and each Member shall assume from the Company,
fifty percent (50%) of the Company’s outstanding warranty liability provided
pursuant to the terms and conditions of sale with respect to any JV Truck Model
or any JV Truck Replacement Part (in each case, regardless of brand). For the
avoidance of doubt, in addition to a dissolution of the Company, this
Section 21.3.3 applies to the closing of any sale and purchase of the Membership
Interest pursuant to the Buy/Sell Option or the Buy-Out Interest Option pursuant
to Section 21.6.4.

21.4 Proceeds in Liquidation. Subject to Section 21.5, proceeds in liquidation
shall be applied:

 

  21.4.1 First, to the payment and discharge of all of the Company’s debts and
liabilities to creditors other than the Members and their Affiliates;

 

  21.4.2 Second, to the payment and discharge of any debts owed by the Company
to the Members and their Affiliates; and

 

  21.4.3

Finally, between the Members in accordance with Section 18.4; provided, that if
the Fair Market Value of all assets that are to be distributed to a Member
pursuant to Sections 18.4 and 21.5 (other than Sections 21.5.1 and 21.5.2)
exceeds the Fair Market Value of all assets that would have been distributed to
such Member pursuant to Section 18.4 (other than assets described in Sections
21.5.1 and 21.5.2), such Member shall make a Capital Contribution to the Company
in an amount equal to the Fair Market Value of assets (other

 

91



--------------------------------------------------------------------------------

 

than assets described in Sections 21.5.1 and 21.5.2) to be distributed to such
Member over the Fair Market Value of such assets that would have been received
under Section 18.4 and such Capital Contribution shall be distributed to the
other Member in liquidation of the other Member’s Membership Interest. For
convenience of the Members and the Company, the Member obligated to make a
Capital Contribution shall make the payment directly to the other Member.

21.5 Distribution of Assets on Dissolution of the Company. In the event of a
dissolution of the Company, to the extent permitted by applicable law, the
assets of the Company shall be used to satisfy the Company’s obligations under
Section 21.4 in the following order of precedence: (a) first, money, accounts
receivable, chattel paper, documents, instruments, and investment property shall
be used to satisfy amounts owing under Sections 21.4.1 and 21.4.2, (b) second,
to the extent amounts remain owing under Sections 21.4.1 and 21.4.2, the
remaining assets of the Company (other than Intellectual Property and the
agreements between the Company and JV Dealers) shall be used to satisfy amounts
owing under Sections 21.4.1 and 21.4.2, and (c) third, to the extent amounts
remain owing under Sections 21.4.1 and 21.4.2, the Company owned Intellectual
Property and the agreements between the Company and JV Dealers shall be used to
satisfy amounts owing under Sections 21.4.1 and 21.4.2. To the extent assets of
the Company remain after satisfying all amounts owing under Sections 21.4.1 and
21.4.2, such assets shall be distributed pursuant to Section 21.4.3 as follows:

 

  21.5.1 Intellectual Property. The Company shall distribute (a) the
Company-owned trademarks, service marks and trade dress unique to Caterpillar
Truck Models to Caterpillar, (b) the Company-owned trademarks, service marks and
trade dress unique to Navistar Truck Models to Navistar, and (c) all other
Company-owned Intellectual Property to both Members as joint owners (it being
understood the terms of such joint ownership are set forth in Section 14.6).

 

  21.5.2

JV Dealer Agreements. The Company shall distribute (a) each JV Dealer agreement
pertaining to the sale of Caterpillar Truck Models to Caterpillar and (b) each
JV Dealer agreement pertaining to the sale of Navistar Truck Models to Navistar
(in each case, irrespective of whether the JV Dealer party to such agreement is
Affiliated with a Caterpillar dealer or a Navistar dealer). For the avoidance of
doubt, the Company shall distribute all JV Dealer agreements to the Members in
accordance with the immediately preceding sentence, and the Company shall not be
required to terminate any JV Dealer agreement prior to making such distribution.
Notwithstanding the preceding two (2) sentences in this Section 21.5.2, if a
Termination Event occurs prior to the third (3rd) anniversary of the Effective
Date, then the Company shall not distribute its JV Dealer agreements to the
Members but instead shall cause each of its JV Dealer agreements to be
terminated in connection with the dissolution of the Company; provided, however,
that (i) if the Termination Event occurs pursuant to Section 21.2.4 (in
connection with a Material Breach by a Member), Section 21.2.6 (in connection
with a decrease of the Percentage Interest held by a Member) or Section 21.2.7
(in connection with a

 

92



--------------------------------------------------------------------------------

 

Change in Control of a Member), then each JV Dealer agreement pertaining to the
sale of JV Truck models of the other Member’s brand (irrespective of whether the
JV Dealer party to such agreement is Affiliated with a Caterpillar dealer or a
Navistar dealer) shall not be terminated by the Company but instead shall be
distributed to such other Member (it being understood, for the avoidance of
doubt, that in each of the circumstances described in this clause (i), the JV
Dealer agreements pertaining to the sale of JV Truck models of the brand of the
Member that committed such Material Breach, whose Percentage Interest decreased
or that underwent such a Change in Control (irrespective of whether the JV
Dealer party to such agreement is Affiliated with a Caterpillar dealer or a
Navistar dealer) shall be terminated by the Company in connection with the
dissolution of the Company and shall not be distributed to such Member), and
(ii) in any event, each JV Dealer agreement pertaining to the sale of Navistar
Truck Models with a JV Dealer that is Affiliated with a Navistar dealer that was
serving as a Navistar dealer as of the Effective Date shall not be terminated by
the Company but instead shall be distributed to Navistar.

 

  21.5.3 Assets other than Intellectual Property and JV Dealer Agreements.

 

  21.5.3.1 The Members shall use their commercially reasonable efforts to agree,
as promptly as practicable after the occurrence of a Termination Event, on an
allocation between the Members of the remaining assets of the Company other than
the Intellectual Property of the Company and the agreements between the Company
and JV Dealers (the “Remaining Assets”). If the Members agree on an allocation
between the Members of any of the Remaining Assets within forty (40) calendar
days after the occurrence of a Termination Event, such assets (the “Non-Disputed
Remaining Assets”) shall be so distributed to the Members as so agreed.

 

  21.5.3.2

If the Members cannot agree on an allocation of all of the Remaining Assets
between the Members within forty (40) calendar days after the occurrence of a
Termination Event, the Members shall promptly retain an Independent Valuation
Firm. If the Members cannot agree on an Independent Valuation Firm within forty
five (45) calendar days after the occurrence of a Termination Event, the Members
shall cause an Independent Valuation Firm to be appointed pursuant to the
procedures set forth in Section 23.16. The Independent Valuation Firm shall
determine, in accordance with the procedures set forth in Section 23.16, the
Fair Market Value of each of (a) the Non-Disputed Remaining Assets and (b) those
Remaining Assets for which the Members cannot agree on an allocation between the
Members (the “Disputed Remaining Assets”). No later than ten (10) calendar days
after the Independent Valuation Firm renders its decision as to the Fair

 

93



--------------------------------------------------------------------------------

 

Market Value of the items set forth in the preceding sentence, each Member shall
deliver a written notice to the Company indicating if such Member offers to make
a Capital Contribution in order to receive a distribution of all, but not less
than all, of the Disputed Remaining Assets from the Company based on the Fair
Market Value of such assets (as determined pursuant to the preceding sentence).

 

  21.5.3.3 If one Member (but not the other Member) offers to make a Capital
Contribution in order to receive a distribution of all, but not less than all,
of the Disputed Remaining Assets from the Company based on the Fair Market Value
of such assets, the Company shall distribute such assets to such Member and, if
applicable, the Member shall make a Capital Contribution determined under
Section 21.4.3.

 

  21.5.3.4 If both Members offer to make a Capital Contribution in order to
receive a distribution of all, but not less than all, of the Disputed Remaining
Assets from the Company based on the Fair Market Value set forth in
Section 21.5.3.2, then on the day that is ten (10) calendar days after the end
of the aforementioned ten (10) calendar day period, the Independent Valuation
Firm shall determine the value of the Disputed Remaining Assets to the Members
pursuant to a one (1) bid, sealed first price reserve auction in which each
Member shall submit a bid and the winning, highest-bidding Member shall be
obligated to make a Capital Contribution based on the price of the Disputed
Remaining Assets equal to the winning, highest bid (it being understood that the
reserve price in such auction shall be deemed to be equal to such Fair Market
Value). The Company shall distribute the Disputed Remaining Assets to the
winning, highest- bidding Member and, if applicable, such Member shall make a
Capital Contribution determined under Section 21.4.3.

 

  21.5.3.5 If neither Member offers to acquire all (but not less than all) of
the Disputed Remaining Assets at such Fair Market Value, the Company shall sell
such assets to the highest bidding third party (which such third party may not
be an Affiliate of either Member) and shall thereafter distribute the proceeds
of such sale in accordance with Section 21.4.3 (taking into account (a) the Fair
Market Value of the Non-Disputed Remaining Assets and (b) the distribution of
such assets to the Members in accordance with Section 21.4.3).

21.6 Buy-Out Interest Option and Buy/Sell Option.

 

  21.6.1 Buy-Out Interest Option on Termination Event.

 

94



--------------------------------------------------------------------------------

21.6.1.1 Determination of Fair Value of Company. Notwithstanding anything to the
contrary in this Agreement, if a Termination Event occurs pursuant to
Section 21.2.4 (in connection with a Material Breach by a Member) or
Section 21.2.6 (in connection with a decrease of the Percentage Interest held by
a Member), the other Member (the “Buy-Out Member”) may, by delivering written
notice to such Member (the “Termination Event Member”) within thirty
(30) calendar days of the occurrence of the Termination Event, require that
(a) the process of dissolving and liquidating the Company pursuant to Sections
21.3, 21.4, and 21.5 be suspended pending the implementation of the terms of
this Section 21.6, and (b) the Members attempt in good faith to agree on the
Fair Value of the Company. If the Members have not agreed on the Fair Value of
the Company within thirty (30) calendar days after the date on which the Buy-Out
Member delivers such written notice to the Termination Event Member, the Members
shall promptly retain a nationally recognized investment banking firm. In the
absence of mutual agreement on an investment banking firm within forty
(40) calendar days after the date on which the Buy-Out Member delivers such
written notice to the Termination Event Member, each Member shall designate
within five (5) calendar days thereafter a nationally recognized investment
banking firm for the sole purpose of selecting an investment banking firm to
determine the Fair Value of the Company pursuant to this Section 21.6.1.1. If a
Member fails to designate such an investment banking firm within such five
(5) calendar day period, then the other Member’s designated investment banking
firm shall be deemed the mutually agreed investment banking firm to serve for
all purposes of this Section 21.6.1.1. If each Member designates an investment
banking firm within such five (5) calendar day period, then the two (2) such
designated firms shall promptly select a nationally recognized investment
banking firm to determine the Fair Value of the Company pursuant to this
Section 21.6.1.1, which investment banking firm shall be independent from the
two (2) designated investment banking firms and the Members. The investment
banking firm selected pursuant to this Section 21.6.1.1 is referred to as the
“Investment Banker.” After the selection of the Investment Banker, (a) each
Member shall submit to the Investment Banker in writing, not later than ten
(10) calendar days after the Investment Banker is retained, its position with
respect to the Fair Value of the Company, together with such supporting
documentation as it deems necessary or as the Investment Banker requests,
(b) the Company shall promptly make available to the Investment Banker such
financial and other information and documentation as is requested by the
Investment Banker to make its determination, and (c) the Investment Banker
shall, within fifteen (15) calendar days after receiving the positions of the
Members and the information and documentation requested by the Investment Banker
(or if a Member or the Company fails or refuses to provide such information and
documentation within a reasonable period of time, upon the expiration of a
reasonable period of time), render its decision as to the Fair Value of the
Company, which decision shall be final and binding on, and nonappealable by, the
Members. The Investment Banker shall act as an expert and not as an arbitrator.
The fees and expenses of the Investment Banker shall be paid one half by each
Member.

21.6.1.2 Exercise of Buy-Out Interest Option. The Buy-Out Member shall have the
option, but not the obligation (the “Buy-Out Interest Option”), to purchase from
the Termination Event Member, and to require the Termination Event Member to
sell to the Buy-Out Member, all (but not less than all) of the Termination Event
Member’s Membership Interest in the Company (the “Buy-Out Interest”) for a
purchase price (the “Buy-Out Interest Purchase Price”) equal to the Termination
Event Member’s Percentage Interest multiplied by the Fair Value of the Company
(as finally determined pursuant to Section 21.6.1.1). The Buy-Out

 

95



--------------------------------------------------------------------------------

Interest Option shall be exercisable by the Buy-Out Member, in its sole
discretion and at its sole option, by delivering written notice (which written
notice shall be irrevocable except as provided in Section 21.6.4) to the
Termination Event Member at any time during the period commencing on the date on
which the Fair Value of the Company is finally determined pursuant to
Section 21.6.1.1 and ending thirty (30) calendar days after such date (the
“Buy-Out Interest Option Period”). Such written notice shall obligate the
Termination Event Member to sell and the Buy-Out Member to purchase the Buy-Out
Interest as herein provided. The failure of the Buy-Out Member to deliver the
written notice in accordance with the second previous sentence (or the delivery
of a written notice by the Buy-Out Member declining to exercise the Buy-Out
Interest Option) shall result in the termination of the Buy-Out Interest Option,
and the Termination Event Member shall continue to own the Buy-Out Interest and
the Members shall recommence the process of dissolving and liquidating the
Company pursuant to Sections 21.3, 21.4, and 21.5. If the Buy-Out Member validly
exercises the Buy-Out Interest Option, (a) the Members shall not recommence the
process of dissolving and liquidating the Company pursuant to Sections 21.3,
21.4, and 21.5, and (b) the Termination Event Member shall sell, and the Buy-Out
Member shall purchase, the Buy-Out Interest for the Buy-Out Interest Purchase
Price, and an agreement for the sale and purchase of the Buy-Out Interest shall
automatically be deemed to exist between the Termination Event Member and the
Buy-Out Member as set forth in this Section 21.6.1.2.

 

  21.6.2 Buy/Sell Option on Change in Control.

21.6.2.1 Determination of Value. No later than ten (10) days after a Member
undergoes a Change in Control, the Member undergoing such Change in Control (the
“Change in Control Member”) shall deliver written notice (a “Change in Control
Notice”) to the other Member (the “Buy/Sell Member”). For a period not to exceed
thirty (30) days following the ninety (90) day anniversary of the Change in
Control of the Change in Control Member if the Buy/Sell Member has not yet
triggered a termination of this Agreement pursuant to Section 21.2.7, the
Buy/Sell Member shall have the option, but not the obligation, to deliver to the
Change in Control Member a written notice (the “Valuation Notice”), indicating a
valuation of one hundred percent (100%) of the equity of the Company (the
“Valuation Price”) based on which the Buy/Sell Member is committed to either
(i) purchase all (but not less than all) of the Change in Control Member’s
Membership Interest in the Company, or (ii) sell all (but not less than all) of
the Buy/Sell Member’s Membership Interest in the Company, each transaction to be
effected at the Valuation Price multiplied by the Seller Member’s Percentage
Interest. If the Buy/Sell Member fails to provide a Valuation Notice within the
thirty (30) day period set forth herein, the Buy/Sell Member shall forever waive
its right to deliver a Valuation Notice or to establish a Valuation Price. For
the avoidance of doubt, nothing in this Section 21.6.2 is intended to limit or
restrict the Buy/Sell Member’s right to terminate this Agreement pursuant to
Section 21.2.7; provided, however, that from and after the delivery of the
Valuation Notice until such time of a termination of the Buy/Sell Option, the
Buy/Sell Member shall not be permitted to exercise its termination rights
pursuant to Section 21.2.7.

21.6.2.2 Option of Change in Control Member. No later than ninety (90) days
following the Change in Control Member’s receipt of a Valuation Notice, the
Change in Control Member shall deliver written notice (the “Buy/Sell Notice”) to
the Buy/Sell Member of its decision whether, at its sole option (but it must
select to either purchase or sell), to (i) purchase all (but not less than all)
of the Buy/Sell Member’s Membership Interest in the

 

96



--------------------------------------------------------------------------------

Company, or (ii) sell all (but not less than all) of the Change in Control
Member’s Membership Interest in the Company, each transaction to be effected at
a purchase price (the “Buy/Sell Purchase Price”) equal to the Valuation Price
multiplied by the Seller Member’s Percentage Interest (the “Buy/Sell Option”).

21.6.2.3 Agreement for the Sale and Purchase of Membership Interest. If the
Change in Control Member elects to purchase the Buy/Sell Member’s Membership
Interest, the Buy/Sell Member shall be required to sell, and the Change in
Control Member shall be required to purchase, all of the Buy/Sell Member’s
Membership Interest at the Buy/Sell Purchase Price, pursuant to Section 21.6.4.
If the Change in Control Member (i) elects to sell all of its Membership
Interest to the Buy/Sell Member or (ii) fails to deliver the Buy/Sell Notice to
the Buy/Sell Member within such ninety (90) day period, the Buy/Sell Member
shall be required to purchase, and the Change in Control Member shall be
required to sell, all of the Change in Control Member’s Membership Interest at
the Buy/Sell Purchase Price, pursuant to Section 21.6.4. In either event, an
agreement for the sale and purchase of the Membership Interest shall be deemed
to exist between the Change in Control Member and the Buy/Sell Member as a
result of the Buy/Sell Option.

 

  21.6.3 Actions of the Company. During the period (a) commencing on the date on
which the Buy-Out Member requires the Members to determine the Fair Value of the
Company pursuant to Section 21.6.1.1 and ending on either (i) the date on which
the Buy-Out Interest Option Period lapses (if the Buy-Out Interest Option is not
exercised) or (ii) the date on which the closing of the sale and purchase of the
Buy-Out Interest pursuant to a valid exercise of the Buy-Out Interest Option
occurs (if the Buy-Out Interest Option is exercised) or (b) commencing on the
date of the Change in Control of the Change in Control Member and ending on the
earlier to occur of (i) the date on which the closing of the sale and purchase
of the Membership Interest pursuant to the Buy/Sell Option occurs and (ii) if
the Buy/Sell Member fails to properly deliver the Valuation Notice, the date
that is thirty (30) days after the ninety (90) day anniversary of the Change in
Control of the Change in Control Member, the Members shall cause the Company to
(a) operate in the ordinary course of business, (b) not take any action that
would have the primary purpose of altering the Fair Value of the Company, and
(c) not incur any additional indebtedness for borrowed money (other than trade
payables in the ordinary course of business).

 

  21.6.4

Closing. The closing of the sale and purchase of the Membership Interest
pursuant to the Buy/Sell Option or pursuant to the Buy-Out Interest Option shall
take place at the offices of the Purchaser Member’s counsel forty-five
(45) calendar days after either (i) the date of the exercise of the Buy-Out
Interest Option or (ii) the date of the exercise of the Buy/Sell Option (or the
date the Buy/Sell Option was to be exercised if the Change in Control Member
failed to timely exercise the Buy/Sell Option); provided, that the closing shall
in no event occur earlier than three (3) Business Days after receipt of all
approvals required from, and expiration of all waiting periods (including
waiting periods under the Hart-Scott-Rodino Act) imposed by, any

 

97



--------------------------------------------------------------------------------

 

governmental authorities in connection with the purchase and sale. At closing,
(a) the Member selling its Membership Interest (the “Seller Member”) shall
represent and warrant to the Member purchasing such Membership Interest (the
“Purchaser Member”) that the Purchaser Member is receiving good and marketable
legal and beneficial title to the Seller Member’s Membership Interest, free and
clear of any Liens (other than restrictions imposed by the Securities Act,
applicable state securities laws, and this Agreement), which representations and
warranties shall be the sole representations and warranties required of the
Seller Member, (b) the Seller Member shall deliver to the Purchaser Member
resignations from those Representatives the Seller Member has appointed to the
Board, and (c) the Purchaser Member shall deliver to the Seller Member an amount
equal to either the Buy-Out Interest Purchase Price (in the case of the purchase
of the Membership Interest pursuant to the Buy-Out Interest Option) or the
Buy/Sell Purchase Price (in the case of the purchase of the Membership Interest
pursuant to the Buy/Sell Option) in immediately available funds. Subject to the
provisions of Section 21.6.5, if the closing occurs, the Members shall not be
required to recommence the process of dissolving and liquidating the Company
pursuant to Sections 21.3, 21.4, and 21.5. Notwithstanding anything to the
contrary in this Section 21.6.4, if a governmental authority whose approval is
required to consummate the purchase of the Membership Interest fails to approve
such transaction or imposes a condition on its approval that, in the sole
discretion of the Purchaser Member, would make the purchase by it of the
Membership Interest pursuant to the Buy-Out Interest Option or pursuant to the
Buy/Sell Option impractical or not otherwise in the best interests of the
Purchaser Member, then the Purchaser Member may terminate the purchase of the
Membership Interest by and upon delivery of written notice to the Seller Member
and, solely in the case of the Buy/Sell Option, the Seller Member’s receipt of
payment in an amount equal to the Seller Member’s reasonable expenses (or share
of the Company’s reasonable expenses) incurred in connection with the Purchaser
Member’s exercise of the Buy/Sell Option, and upon such termination, (i) neither
Member shall have any further obligation under this Section 21.6 with respect
thereto, (ii) the Seller Member shall continue to own its Membership Interest,
(iii) in the case of a termination of the Buy-Out Interest Option, the Members
shall recommence the process of dissolving and liquidating the Company pursuant
to Sections 21.3, 21.4, and 21.5 and (iv) in the case of a termination of the
Buy/Sell Option, the Buy/Sell Member shall have the right within thirty
(30) days of such termination to trigger a termination of this Agreement
pursuant to Section 21.2.7.

 

  21.6.5 Certain Transactions in Connection with Closing. The following shall
occur simultaneously with the closing of the sale and purchase of the Membership
Interest pursuant to the Buy-Out Interest Option or pursuant to the Buy/Sell
Option (as provided in Section 21.6.4):

 

  21.6.5.1 The Company shall distribute (a) the Company-owned trademarks,
service marks and trade dress unique to the Seller Member’s branded JV Truck
Models to the Seller Member, and (b) joint ownership of all other Company-owned
Intellectual Property (other than trademarks, service marks and trade dress
unique to the Purchaser Member’s branded JV Truck Models) to the Seller Member
as a joint owner with the Company, all in accordance with the provisions of
Section 21.5.1, as if the Company were being dissolved and liquidated (it being
understood the terms of such joint ownership are set forth in Section 14.6).

 

98



--------------------------------------------------------------------------------

  21.6.5.2 Each JV Dealer agreement pertaining to the sale of Seller Member
branded JV Truck Models (irrespective of whether the JV Dealer party to such
agreement is Affiliated with a Caterpillar dealer or a Navistar dealer) shall be
terminated or distributed to the Seller Member in accordance with the provisions
of Section 21.5.2, as if the Company were being dissolved and liquidated.

 

  21.6.5.3 For the avoidance of doubt, all of the non-competition and
exclusivity provisions contained in this Agreement (including the provisions of
Sections 9.5, 11.1 and 15) shall terminate and be of no further force or effect.

 

  21.6.6 Further Actions by Members. The Members shall take all necessary
actions required to give effect to the provisions of this Section 21.6,
including (a) the passing of such Member and Board resolutions of the Company as
may be reasonably necessary to facilitate the relevant transaction, and (b) the
filing of all necessary notices to and requests for consent of any governmental
authorities, and the Members shall equally share any filing fees required in
connection therewith.

 

  21.6.7 Related Agreements. From and after the closing of any sale and purchase
of the Membership Interest pursuant to the Buy-Out Interest Option or pursuant
to the Buy/Sell Option (as provided in Section 21.6.4), each Related Agreement
between the Seller Member, on the one hand, and the Company or the Purchaser
Member, on the other hand, shall be deemed terminated and the Seller Member and
the other relevant Persons shall enter into the applicable Post-Termination
Agreements pursuant to Section 21.7.

21.7 Post-Termination Commercial Arrangements.

 

  21.7.1

Following the distributions provided in Sections 21.4 and 21.5 or the closing of
any purchase of the Seller Member’s Membership Interest by the Purchaser Member
pursuant to Section 21.6, Caterpillar, Navistar and, in the case of an exercise
of the Buy-Out Interest Option or the Buy/Sell Option, the Company shall execute
and deliver to the appropriate counterparty, in the form thereof heretofore
agreed to by the Parties, each agreement in the applicable

 

99



--------------------------------------------------------------------------------

 

subsection described below, in each case, upon the delivery of a written demand
within ninety (90) days following the occurrence of the Triggering Event by the
relevant Member to the other Member that the relevant Persons enter into such
agreements (such agreements, collectively, together with those certain
post-termination North America COE master development services agreements and
post-termination North America COE truck sales agreements described in Sections
2.3.7.4 and 2.3.8.3 in the forms to be agreed to by both Members, the
“Post-Termination Agreements”):

 

  21.7.1.1 If the Company is liquidated pursuant to Section 21.3 at a time when
the Company is not manufacturing, assembling or sourcing from third party
suppliers JV Trucks, JV Truck Components or JV Truck Replacement Parts, (a) the
Post-Termination License Agreements (subject to the terms of Sections 21.7.2 and
21.7.3), (b) the Post-Termination Master Development Services Agreement, (c) the
Post-Termination Truck Sales Agreement by and between Navistar, as seller, and
Caterpillar, as buyer, (d)(i) Post-Termination Master Component Supply Agreement
No. 1.5 by and between Caterpillar, as seller, and Navistar, as buyer, and
(ii) Post-Termination Master Component Supply Agreement No. 2.5 by and between
Navistar, as seller, and Caterpillar, as buyer, (e)(i) the Post-Termination
Master Terms for Purchased Services by and between Caterpillar, as service
provider, and Navistar, as buyer, and (ii) the Post-Termination Master Terms for
Purchased Services by and between Navistar, as service provider, and
Caterpillar, as buyer, and (f) the Post-Termination Marketing Support Agreement
by and between Navistar and Caterpillar whereby Navistar agrees to pay
Caterpillar a marketing support fee;

 

  21.7.1.2

If the Company is liquidated pursuant to Section 21.3 at a time when the Company
is manufacturing, assembling or sourcing from third party suppliers JV Trucks,
JV Truck Components or JV Truck Replacement Parts and all of the Company’s
assets to manufacture, assemble or source JV Trucks, JV Truck Components or JV
Truck Replacement Parts are distributed to Caterpillar, (a) the Post-Termination
License Agreements (subject to the terms of Sections 21.7.2 and 21.7.3), (b) the
Post-Termination Master Development Services Agreement, (c)(i) the
Post-Termination Truck Sales Agreement by and between Navistar, as seller, and
Caterpillar, as buyer, if Navistar sold JV Trucks to the Company in the twelve
(12) month period immediately prior to the Triggering Event, and (ii) the
Post-Termination Truck Sales Agreement by and between Caterpillar, as seller,
and Navistar, as buyer (provided that Caterpillar has acquired a Company
production facility producing JV Trucks in the twelve (12) month period
immediately prior to the occurrence

 

100



--------------------------------------------------------------------------------

 

of the Triggering Event), (d)(i) Post-Termination Master Component Supply
Agreement No. 1.5 by and between Caterpillar, as seller, and Navistar, as buyer,
(ii) Post-Termination Master Component Supply Agreement No. 2.5 by and between
Navistar, as seller, and Caterpillar, as buyer, and (iii) Post-Termination
Master Component Supply Agreement No. 8.5 by and between Caterpillar, as seller,
and Navistar, as buyer, if the Company was manufacturing, assembling or sourcing
from a third party supplier JV Truck Components or JV Truck Replacement Parts
prior to the occurrence of the Triggering Event, and a purchase schedule for
such JV Truck Components or JV Truck Replacement Parts under Master Component
Supply Agreement No. 8 was in effect on the date of the Triggering Event, (e)(i)
the Post-Termination Master Terms for Purchased Services by and between
Caterpillar, as service provider, and Navistar, as buyer, and (ii) the
Post-Termination Master Terms for Purchased Services by and between Navistar, as
service provider, and Caterpillar, as buyer, and (f) the Post-Termination
Marketing Support Agreement by and between Navistar and Caterpillar whereby
Navistar agrees to pay Caterpillar a marketing support fee;

 

  21.7.1.3

If the Company is liquidated pursuant to Section 21.3 at a time when the Company
is manufacturing, assembling or sourcing from third party suppliers JV Trucks,
JV Truck Components or JV Truck Replacement Parts and all of the Company’s
assets to manufacture, assemble or source JV Trucks, JV Truck Components or JV
Truck Replacement Parts are distributed to Navistar, (a) the Post-Termination
License Agreements (subject to the terms of Sections 21.7.2 and 21.7.3), (b) the
Post-Termination Master Development Services Agreement, (c) the Post-Termination
Truck Sales Agreement by and between Navistar, as seller, and Caterpillar, as
buyer, (d)(i) Post-Termination Master Component Supply Agreement No. 1.5 by and
between Caterpillar, as seller, and Navistar, as buyer, (ii) Post-Termination
Master Component Supply Agreement No. 2.5 by and between Navistar, as seller,
and Caterpillar, as buyer, and (iii) Post-Termination Master Component Supply
Agreement No. 9.5 by and between Navistar, as seller, and Caterpillar, as buyer,
if the Company was manufacturing, assembling or sourcing from a third party
supplier JV Truck Components or JV Truck Replacement Parts prior to the
occurrence of the Triggering Event, and a purchase schedule for such JV Truck
Components or JV Truck Replacement Parts under Master Component Supply Agreement
No. 9 was in effect on the date of the Triggering Event, (e)(i) the
Post-Termination Master Terms for Purchased Services by and between Caterpillar,
as service provider, and Navistar, as buyer, and (ii) the Post-Termination
Master Terms for Purchased Services by and between

 

101



--------------------------------------------------------------------------------

 

Navistar, as service provider, and Caterpillar, as buyer, and (f) the
Post-Termination Marketing Support Agreement by and between Navistar and
Caterpillar whereby Navistar agrees to pay Caterpillar a marketing support fee;

 

  21.7.1.4

If the Company is liquidated pursuant to Section 21.3 at a time when the Company
is manufacturing, assembling or sourcing from third party suppliers JV Trucks,
JV Truck Components or JV Truck Replacement Parts and the Company’s assets to
manufacture, assemble or source JV Trucks, JV Truck Components or JV Truck
Replacement Parts are distributed between both Caterpillar and Navistar, (a) the
Post-Termination License Agreements (subject to the terms of Sections 21.7.2 and
21.7.3), (b) the Post-Termination Master Development Services Agreement, (c)(i)
the Post-Termination Truck Sales Agreement by and between Navistar, as seller,
and Caterpillar, as buyer, if (X) Navistar sold JV Trucks to the Company in the
twelve (12) month period immediately prior to the Triggering Event or
(Y) Navistar has acquired a Company production facility producing JV Trucks in
the twelve (12) month period immediately prior to the occurrence of the
Triggering Event, and (ii) the Post-Termination Truck Sales Agreement by and
between Caterpillar, as seller, and Navistar, as buyer, if Caterpillar has
acquired a Company production facility producing JV Trucks in the twelve
(12) month period immediately prior to the occurrence of the Triggering Event,
(d)(i) Post-Termination Master Component Supply Agreement No. 1.5 by and between
Caterpillar, as seller, and Navistar, as buyer, (ii) Post-Termination Master
Component Supply Agreement No. 2.5 by and between Navistar, as seller, and
Caterpillar, as buyer, and (iii) one of the following: (x) Post-Termination
Master Component Supply Agreement No. 8.5 by and between Caterpillar, as seller,
and Navistar, as buyer, if Caterpillar has acquired from the Company the
applicable assets necessary to assemble, or source from a third party supplier,
JV Truck Components or JV Truck Replacement Parts; (y) Post-Termination Master
Component Supply Agreement No. 9.5 by and between Navistar, as seller, and
Caterpillar, as buyer, if Navistar has acquired from the Company the applicable
assets necessary to assemble, or source from a third party supplier, JV Truck
Components or JV Truck Replacement Parts; or (z) both Post-Termination Master
Component Supply Agreement No. 8.5 and Post-Termination Master Component Supply
Agreement No. 9.5 if Caterpillar and Navistar have each acquired from the
Company the applicable assets necessary to assemble, or source from a third
party supplier, JV Truck Components or JV Truck Replacement Parts (provided,
however, that in the case of each of clauses (x), (y) and (z), a purchase
schedule for such JV Truck Components or

 

102



--------------------------------------------------------------------------------

 

JV Truck Replacement Parts under Master Component Supply Agreement No. 8 or
Master Component Supply Agreement No. 9, as applicable, was in effect on the
date of the Triggering Event), (e)(i) the Post-Termination Master Terms for
Purchased Services by and between Caterpillar, as service provider, and
Navistar, as buyer, and (ii) the Post-Termination Master Terms for Purchased
Services by and between Navistar, as service provider, and Caterpillar, as
buyer, and (f) the Post-Termination Marketing Support Agreement by and between
Navistar and Caterpillar whereby Navistar agrees to pay Caterpillar a marketing
support fee;

 

  21.7.1.5 If Caterpillar is the Purchaser Member pursuant to Section 21.6 at a
time when the Company is not manufacturing or assembling JV Trucks, (a) the
Post-Termination License Agreements (subject to the terms of Sections 21.7.2 and
21.7.3), (b) the Post-Termination Master Development Services Agreement, (c) the
Post-Termination Truck Sales Agreement by and between Navistar, as seller, and
the Company, as buyer, (d)(i) Post-Termination Master Component Supply Agreement
No. 1.5 by and between Caterpillar, as seller, and Navistar, as buyer,
(ii) Post-Termination Master Component Supply Agreement No. 2 by and between
Navistar, as seller, and Company, as buyer, (iii) and Post-Termination Master
Component Supply Agreement No. 8 by and between Company, as seller, and
Navistar, as buyer, if a purchase schedule for such JV Truck Components or JV
Truck Replacement Parts under Master Component Supply Agreement No. 8 was in
effect on the date of the Triggering Event, (e)(i) the Post-Termination Master
Terms for Purchased Services by and between Company, as service provider, and
Navistar, as buyer, and (ii) the Post-Termination Master Terms for Purchased
Services by and between Navistar, as service provider, and Company, as buyer,
and (f) the Post-Termination Marketing Support Agreement by and between Navistar
and the Company whereby Navistar agrees to pay the Company a marketing support
fee;

 

  21.7.1.6

If Caterpillar is the Purchaser Member pursuant to Section 21.6 at a time when
the Company is manufacturing or assembling JV Trucks, (a) the Post-Termination
License Agreements (subject to the terms of Sections 21.7.2 and 21.7.3), (b) the
Post-Termination Master Development Services Agreement, (c)(i) the
Post-Termination Truck Sales Agreement by and between Navistar, as seller, and
the Company, as buyer, if Navistar sold JV Trucks to the Company in the twelve
(12) month period immediately prior to the Triggering Event, and (ii) the
Post-Termination Truck Sales Agreement by and between the Company, as seller,
and Navistar, as buyer, (d)(i) Post-Termination Master Component Supply

 

103



--------------------------------------------------------------------------------

 

Agreement No. 1.5 by and between Caterpillar, as seller, and Navistar, as buyer,
(ii) Post-Termination Master Component Supply Agreement No. 2 by and between
Navistar, as seller, and Company, as buyer, and (iii) and Post-Termination
Master Component Supply Agreement No. 8 by and between Company, as seller, and
Navistar, as buyer, if a purchase schedule for such JV Truck Components or JV
Truck Replacement Parts under Master Component Supply Agreement No. 8 was in
effect on the date of the Triggering Event, (e)(i) the Post-Termination Master
Terms for Purchased Services by and between Company, as service provider, and
Navistar, as buyer, and (ii) the Post-Termination Master Terms for Purchased
Services by and between Navistar, as service provider, and Company, as buyer,
and (f) the Post-Termination Marketing Support Agreement by and between Navistar
and the Company whereby Navistar agrees to pay the Company a marketing support
fee;

 

  21.7.1.7 If Navistar is the Purchaser Member pursuant to Section 21.6 at a
time when the Company is not manufacturing or assembling JV Trucks, (a) the
Post-Termination License Agreements (subject to the terms of Sections 21.7.2 and
21.7.3), (b) the Post-Termination Master Development Services Agreement, (c) the
Post-Termination Truck Sales Agreement by and between Navistar, as seller, and
Caterpillar, as buyer, (d)(i) Post-Termination Master Component Supply Agreement
No. 1 by and between Caterpillar, as seller, and Company, as buyer,
(ii) Post-Termination Master Component Supply Agreement No. 2.5 by and between
Navistar, as seller, and Caterpillar, as buyer, and (iii) Post-Termination
Master Component Supply Agreement No. 9 by and between Company, as seller, and
Caterpillar, as buyer, if a purchase schedule for such JV Truck Components or JV
Truck Replacement Parts under Master Component Supply Agreement No. 9 was in
effect on the date of the Triggering Event, (e)(i) the Post-Termination Master
Terms for Purchased Services by and between Company, as service provider, and
Caterpillar, as buyer, and (ii) the Post-Termination Master Terms for Purchased
Services by and between Caterpillar, as service provider, and Company, as buyer,
and (f) at Navistar’s sole option either (X) the Post-Termination Marketing
Support Agreement by and between the Company and Caterpillar whereby the Company
agrees to pay Caterpillar a marketing support fee or (Y) the Post-Termination
Marketing Support Agreement by and between Navistar and Caterpillar whereby
Navistar agrees to pay Caterpillar a marketing support fee;

 

  21.7.1.8

If Navistar is the Purchaser Member pursuant to Section 21.6 at a time when the
Company is manufacturing or assembling JV

 

104



--------------------------------------------------------------------------------

 

Trucks, (a) the Post-Termination License Agreements (subject to the terms of
Sections 21.7.2 and 21.7.3), (b) the Post-Termination Master Development
Services Agreement, (c)(i) the Post-Termination Truck Sales Agreement by and
between Navistar, as seller, and the Caterpillar, as buyer, if Navistar sold JV
Trucks to the Company in the twelve (12) month period immediately prior to the
Triggering Event, and (ii) the Post-Termination Truck Sales Agreement by and
between the Company, as seller, and Caterpillar, as buyer, (d)(i)
Post-Termination Master Component Supply Agreement No. 1 by and between
Caterpillar, as seller, and Company, as buyer, (ii) Post-Termination Master
Component Supply Agreement No. 2.5 by and between Navistar, as seller, and
Caterpillar, as buyer, and (iii) Post-Termination Master Component Supply
Agreement No. 9 by and between Company, as seller, and Caterpillar, as buyer, if
a purchase schedule for such JV Truck Components or JV Truck Replacement Parts
under Master Component Supply Agreement No. 9 was in effect on the date of the
Triggering Event, (e)(i) the Post-Termination Master Terms for Purchased
Services by and between Company, as service provider, and Caterpillar, as buyer,
and (ii) the Post-Termination Master Terms for Purchased Services by and between
Caterpillar, as service provider, and Company, as buyer, and (f) at Navistar’s
sole option either (X) the Post-Termination Marketing Support Agreement by and
between the Company and Caterpillar whereby the Company agrees to pay
Caterpillar a marketing support fee or (Y) the Post-Termination Marketing
Support Agreement by and between Navistar and Caterpillar whereby Navistar
agrees to pay Caterpillar a marketing support fee; and

 

  21.7.1.9 In all other events the Members will negotiate in good faith to
determine which Post-Termination Agreements the Members and, if applicable, the
Company will enter into so as to effect the original intent of the Members as
closely as possible to the end that the transactions contemplated by the
Post-Termination Agreements, in the forms thereof heretofore agreed to by the
Parties, are fulfilled to the extent possible.

 

  21.7.2

If a Termination Event (other than a Termination Event that occurs pursuant to
Section 21.2.7) occurs prior to the third (3rd) anniversary of the Effective
Date, the licensee Member requesting that the other Member enter into a
Post-Termination License Agreement shall not be entitled to receive such license
unless such Termination Event occurs pursuant to Section 21.2.4 (in connection
with a Material Breach by the licensor Member) or Section 21.2.6 (in connection
with a decrease of the Percentage Interest held by the licensor Member).

 

105



--------------------------------------------------------------------------------

  21.7.3

If (i) a Termination Event occurs pursuant to Section 21.2.7 (in connection with
a Change in Control of the licensor Member) or (ii) an exercise of the Buy/Sell
Option occurs, in either case prior to the second (2nd) anniversary of the
Effective Date, the licensee Member requesting that the other Member enter into
a Post-Termination License Agreement shall not be entitled to receive such
license.

21.8 Additional Rights. Without limiting the generality of Section 23.17, the
right of termination and other rights provided in this Section 21 are in
addition to, and not in lieu of, any other rights or remedies a Party may have
under this Agreement or applicable law, including the right to damages for
breach with or without exercising a right to terminate this Agreement.

22. CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS

22.1 Treatment of Confidential Information. The Receiving Party shall (a) accord
Confidential Information received by it from the Furnishing Party with the same
degree of confidential treatment that it accords its similar proprietary and
confidential business and technical information, which shall not be less than
the care a reasonable business person would exercise under similar
circumstances, (b) use such Confidential Information only in connection with
this Agreement or the Business, and (c) not disclose any of such Confidential
Information to any Person other than its Affiliates and its and their directors,
officers, employees, contractors, subcontractors, agents, advisors and licensees
who have a need to know in connection with this Agreement or the Business.

22.2 Permitted Disclosures. Notwithstanding any other provision of this
Agreement, the Receiving Party may disclose Confidential Information of the
Furnishing Party, without liability for such disclosure, to the extent that such
disclosure is (a) required to be made pursuant to applicable law, stock exchange
rule, government authority, duly authorized subpoena, or court order,
(b) required to be made to a court or other tribunal in connection with the
enforcement of the Receiving Party’s rights under this Agreement, or
(c) approved by the prior written consent of the Furnishing Party.

22.3 Disclosure Pursuant to Applicable Law. In the event that a Party receives a
subpoena or otherwise becomes aware of events which may legally require it to
disclose Confidential Information, it shall promptly notify the Party that owns
the Confidential Information, and cooperate with that Party (at the expense of
that Party) to obtain an order quashing or otherwise modifying the scope of said
subpoena or legal requirement in an effort to prevent or limit the disclosure of
such Confidential Information. In the event that such efforts are unsuccessful,
a Party’s disclosure as required by applicable law shall not constitute a breach
of this Agreement.

22.4 Survival of Confidentiality Obligations. All obligations of confidentiality
and all restrictions on the use of Confidential Information under this Agreement
shall remain in effect during the term of this Agreement and thereafter until
the date that is two (2) years following the occurrence of the Triggering Event.
Upon the request of the Furnishing Party following the occurrence of the
Triggering Event, the Receiving Party shall, at the Furnishing Party’s option
and expense, return all of the Furnishing Party’s Confidential Information or
destroy the same, except that the Receiving Party may retain but must keep
confidential (except as provided in

 

106



--------------------------------------------------------------------------------

Section 22.2) Confidential Information of the Furnishing Party that is necessary
in connection with the enforcement of the Receiving Party’s rights under this
Agreement.

22.5 Non-Disclosure of Agreement; Publicity. Except as may be required by
applicable law, securities regulatory authorities, stock exchange rule,
government authorities, or as provided in Section 22.2, no Party shall make
public the existence or content of this Agreement or the negotiations leading to
or pursuant to this Agreement without the written consent of the other Parties;
provided, that no Party shall be prohibited from disclosing the general nature
of the business relationship established hereby at any time. Caterpillar
acknowledges and agrees that Navistar will file a copy of this Agreement with
the Securities and Exchange Commission and will file a Form 8-K with the
Securities and Exchange Commission which will summarize the materials terms of
this Agreement.

22.6 No License. Other than the express licenses granted in this Agreement, no
license, express or implied, by estoppel or otherwise, is granted to any
Intellectual Property that is now or may hereafter be owned by a Party by virtue
of the disclosure of Confidential Information under this Agreement.

23. MISCELLANEOUS

23.1 Disclaimer. THE WARRANTIES OF EACH PARTY CONTAINED HEREIN ARE IN LIEU OF
ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF
WHICH ARE HEREBY SPECIFICALLY EXCLUDED AND DISCLAIMED.

23.2 Limitation of Damages. IN NO EVENT SHALL A PARTY BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL, INDIRECT OR PUNITIVE DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING ANY LOSS OF FUTURE
REVENUE OR INCOME OR LOSS OF BUSINESS REPUTATION OR OPPORTUNITY ARISING FROM OR
RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH
DAMAGES. NOTHING IN THIS SECTION 23.2 IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF A PARTY PURSUANT TO SECTIONS 5.14 or 16
IN REGARD TO AMOUNTS PAYABLE TO THIRD PARTIES.

23.3 Expenses. Each Party shall bear all of its own costs and expenses incurred
in negotiating this Agreement. No Party may make any offset against amounts due
to another Party or any of such other Party’s Affiliates pursuant to this
Agreement or otherwise.

23.4 Force Majeure. A Party shall be excused for any failure or delay in the
performance of any of its obligations under this Agreement (other than for the
payment of money) if such failure or delay is due to a strike, lockout, work
stoppage, labor dispute, material shortage, utility outage, delay in
transportation, fire, flood, earthquake, severe weather, act of God, accident,
trade sanction, embargo, act of war, terrorism or threats of same, condition
caused by national emergency, new or changed law, or any other act or cause
beyond the reasonable control or without the fault of such Party, whether
similar to or different from the causes above

 

107



--------------------------------------------------------------------------------

enumerated, and whether affecting such Party or its agents, subcontractors, or
suppliers, for as long as such circumstances prevail. The affected Party shall
as soon as practicable notify the other Parties of any actual or anticipated
failure or delay, and such affected Party shall use its commercially reasonable
efforts to mitigate any force majeure event and its consequences on performance
hereunder. The Parties shall remain liable for those obligations under this
Agreement that are not affected by the force majeure event.

23.5 Survival. Irrespective of the expiration or termination of this Agreement,
the rights and obligations set forth in Sections 4.2, 4.10, 5.7, 5.12, 5.14,
5.15, 10.1.12, 13, 14, 15.2, 15.6, 16, 17, 18, 19, 21, 22, 23, and 24 shall
remain in full force and effect to the extent required for their full observance
and performance. The transfer of a Member’s Membership Interest pursuant to
Sections 19 or 21 or the expiration or termination of this Agreement pursuant to
Section 21 shall not affect any right or obligation of a Party which shall have
accrued prior to the effective date of such transfer, expiration, or
termination.

23.6 Further Actions and Assurances. The Parties shall execute and deliver any
and all documents, and shall cause any and all other reasonable action to be
taken, which may be necessary or proper to effect or evidence the provisions of
this Agreement and the transactions contemplated hereby.

23.7 Good Faith Reliance on Terms of Agreement. The Parties hereby agree that
each Party shall be entitled to rely on the provisions of this Agreement, and no
Party shall be liable to any other Party for any action or refusal to act taken
in good faith based on the terms of this Agreement.

23.8 Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

23.9 Entire Agreement. This Agreement (including the Related Agreements and
other documents referred to herein and therein) constitutes the entire agreement
between the Parties and supersedes any prior understandings, agreements, or
representations by the Parties, written or oral, to the extent they relate in
any way to the subject matter hereof.

23.10 Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns. Except as provided in Section 19.2, no Party may assign any of its
rights or obligations hereunder, directly or indirectly, without the prior
written consent of the other Parties.

23.11 Amendments and Waiver. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by each Party. No
waiver by a Party of any provision of this Agreement or any default,
misrepresentation, or breach of warranty hereunder, whether intentional or not,
shall be valid unless the same shall be in writing and signed by the Party
making such waiver nor shall such waiver be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such default,
misrepresentation, or breach of warranty.

 

108



--------------------------------------------------------------------------------

23.12 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the domestic laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether the
State of Delaware or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than the State of Delaware.

23.13 Venue. All suits, actions, or proceedings brought by a Party arising out
of or relating to this Agreement or any matters contemplated hereby shall be
heard and determined in a state or federal court sitting in New Castle County,
Delaware, U.S.A., and the Parties hereby irrevocably submit to the exclusive
jurisdiction of such courts in any such suit, action, or proceeding and
irrevocably waive the defense of an inconvenient forum to the maintenance of any
such suit, action, or proceeding; provided, that the foregoing shall not limit
the rights of the Parties to obtain judgment in any other jurisdiction or to
serve process in any manner permitted by law.

23.14 WAIVER OF JURY TRIAL. EACH PARTY IRREVOCABLY AND ABSOLUTELY WAIVES THE
RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR PROCEEDING BROUGHT BY A PARTY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY MATTERS CONTEMPLATED HEREBY,
AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH
WAIVER.

23.15 Specific Performance. Notwithstanding any other provision of this
Agreement, the Parties agree that irreparable harm will occur if any of the
provisions of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. The Parties further agree in the event of a
breach there will be no adequate remedy at law. Without limiting the foregoing,
the Parties specifically agree such would be the case for a breach of any of the
provisions of Sections 11.1 and 15. It is accordingly agreed that each Party
shall be entitled to a preliminary and/or permanent injunction or injunctions to
remedy breaches of this Agreement and to enforce specifically the terms and
provisions hereof, in addition to any other remedy to which they are entitled at
law or in equity. The Party seeking an injunction shall not be obligated to post
a bond or other security in connection therewith, and the non-seeking Party will
not dispute irreparable harm or request a bond or other security.

23.16 Determination of Fair Market Value. If the Members or the Board (as
applicable) fail to unanimously agree on the Fair Market Value of any property
or assets under any provision of this Agreement, within twenty (20) calendar
days after delivery of a notice from a Member requesting a determination, the
Members or the Board (as applicable) shall promptly retain a nationally
recognized independent valuation firm to determine such Fair Market Value. In
the absence of mutual agreement by the Members or Majority Consent of the Board
(as applicable) on a valuation firm within five (5) calendar days of the
expiration of such twenty (20) calendar day period, each Member shall designate
within five (5) calendar days thereafter a nationally recognized valuation firm
for the sole purpose of selecting a valuation firm to determine such Fair Market
Value. If a Member fails to designate such a valuation firm within such five
(5) calendar day period, then the other Member’s designated valuation firm shall
be deemed the mutually agreed accounting firm to serve for all purposes of this
Section 23.16. If each Member designates a valuation firm within such five
(5) calendar day period, then the two (2) such designated firms shall promptly
select a nationally recognized valuation firm to determine such Fair Market
Value pursuant to this Section 23.16, which valuation firm shall be independent
from the two (2) designated valuation firms, the Members and the Company. The
valuation firm

 

109



--------------------------------------------------------------------------------

selected pursuant to this Section 23.16 is referred to as the “Independent
Valuation Firm.” After the selection of the Independent Valuation Firm, (a) each
Member shall submit to the Independent Valuation Firm in writing, not later than
ten (10) calendar days after the Independent Valuation Firm is retained, its
position with respect to such Fair Market Value, together with such supporting
documentation as it deems necessary or as the Independent Valuation Firm
requests, and (b) the Independent Valuation Firm shall, within fifteen
(15) calendar days after receiving the positions of the Members and all
supplementary supporting documentation requested by the Independent Valuation
Firm (or if a Member fails or refuses to provide such information and
documentation within a reasonable period of time, upon the expiration of a
reasonable period of time), render its decision as to such Fair Market Value,
which decision shall be final and binding on, and nonappealable by, the Members
and the Company. The Independent Valuation Firm shall act as an expert and not
as an arbitrator. The fees and expenses of the Independent Valuation Firm shall
be paid one half by each Member.

23.17 Remedies Cumulative. The remedies provided in this Agreement shall be
cumulative and, except as expressly limited in this Agreement, shall not
preclude the assertion or exercise of any other rights or remedies available
under law, in equity, or otherwise.

23.18 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. The Parties agree to attempt in good faith to replace
any such invalid or unenforceable provision with a valid and enforceable
provision designed to achieve, to the extent possible under applicable law, the
business purpose and intent of such invalid or unenforceable provision.

23.19 No Third Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any Person other than the Parties and, to the extent expressly
set forth herein, their Affiliates, the Indemnitees, the Navistar Indemnified
Persons, the Caterpillar Indemnified Persons, and the Company Indemnified
Persons, and all of their respective successors and permitted assigns.

23.20 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. Any reference to the consent
or approval of the Board shall be deemed to mean the consent or approval of a
simple majority of the Representatives unless such reference expressly refers to
Majority Consent. Unless the context requires otherwise, singular includes
plural and vice versa and any gender includes every gender, and where any word
or phrase is given a defined meaning, any other grammatical form of that word or
phrase shall have a corresponding meaning. The word “including” shall mean
“including without limitation.” Unless the context requires otherwise, the words
“hereof,” “herein,” “hereunder,” “hereby,” or words of similar import refer to
this Agreement as a whole and not to any particular Section, subsection, clause
or other subdivision hereof. The word “or” shall be disjunctive but not

 

110



--------------------------------------------------------------------------------

exclusive. Unless otherwise expressly provided herein, all decisions, elections
and other actions to be made by the Company hereunder shall be made by the
officers of the Company at the direction and control of the President and in
accordance with Section 6.

23.21 Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

23.22 Notices. Any notice, request, instruction, or other document to be given
hereunder by a Party shall be in writing and shall be deemed to have been given
(a) when received, if given in person or by courier or a courier service, (b) on
the date of transmission, if sent by facsimile or other wire transmission
(receipt confirmed), or (c) five (5) Business Days after being deposited in the
mail, certified or registered, postage prepaid:

If to Caterpillar:

Caterpillar Inc.

100 N.E. Adams St.

Peoria, Illinois 61629-9600

Attn: Deputy General Counsel

Facsimile: (309) 675-1795

If to Navistar:

Navistar, Inc.

4201 Winfield Road

Warrenville, Illinois 60555

Attn: General Counsel

Facsimile: (630) 753-2261

With a copy (which shall not constitute notice) to:

Latham & Watkins LLP

233 South Wacker Drive, Suite 5800

Chicago, Illinois 60606

Attn: Cary R. Perlman

Facsimile: (312) 993-9767

If to the Company:

NC2 Global LLC

27501 Bella Vista Parkway

Warrenville, IL 60555

Attn: President

Facsimile: (630) 753-2261

                  (309) 675-1795

 

111



--------------------------------------------------------------------------------

23.23 Partition. Each of the Members hereby irrevocably waives, to the extent it
may lawfully do so, any right that such Member may have to maintain any action
for partition with respect to Company property.

23.24 Incorporation of Exhibits. The Exhibits identified in this Agreement are
incorporated herein by reference and made a part hereof.

24. DEFINITIONS

The following terms when set forth in initial capital letters in this Agreement
shall have the respective meanings:

“5% Affiliates” shall mean, as to any Person, any other Person in which the
specified Person owns, directly or indirectly through one or more
intermediaries, any equity interest equal to or greater than five percent (5%);
provided, however, that, with respect to Navistar, 5% Affiliates shall not
include DealCor Dealers.

“Act” shall mean the Delaware Limited Liability Company Act, Title 6, Sections
18-101, et. seq. of the Delaware Code, and any successor statute, as the same
may be amended from time to time.

“Actual Annual Company Legacy Profit Amount” is defined in Section 2.3.5.3.

“Actual Annual Navistar Legacy Profit Amount” is defined in Section 2.3.5.3.

“Actual Quarterly Company Legacy Profit Amount” is defined in Section 2.3.5.3.

“Adjusted Annual Company Legacy Profit Amount” is defined in Section 2.3.5.5.

“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account, maintained pursuant
to Section 18.1, as of the end of the relevant Fiscal Year, after giving effect
to the following adjustments: (a) credit to such Capital Account any amounts
which such Member is obligated to restore, because of a promissory note to the
Company or otherwise, or is deemed to be obligated to restore pursuant to the
penultimate sentence in each of Treasury Regulations Sections 1.704-2(g)(1)
(ii) and 1.704-2(i)(5), and (b) debit to such Capital Account the items
described in Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6) of the Treasury Regulations.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the specified Person. For purposes of this Agreement,
the term “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract, or otherwise;
and the terms “Affiliated,” “controlling,” and “controlled” have the meanings
correlative to the foregoing. A Person shall be deemed to control another Person
if such first Person owns (a) greater than 50% of the total combined voting
power of all classes of stock or other equity interests of such other Person
entitled to vote or (b) greater than 50% of the total value of all

 

112



--------------------------------------------------------------------------------

stock or other equity interests of such other Person. For purposes of this
Agreement, the term “Affiliate,” as it relates to either Caterpillar or
Navistar, shall be defined so as to not include the Company or any of its direct
or indirect wholly owned subsidiaries, irrespective of the Percentage Interest
held by either Member at any given time.

“Aggregate Actual Quarterly Company Legacy Profit Amount” is defined in
Section 2.3.5.3.

“Agreement” is defined in the preamble.

“All-Makes Parts” shall mean any part for a Medium Duty Truck or a Heavy Duty
Truck, other than Navistar Brand parts and Caterpillar Brand parts, that is
produced by an OEM supplier to meet OEM specifications for such Medium Duty
Truck or Heavy Duty Truck.

“Annual Business Plan” is defined in Section 2.2.1.

“Annual Business Plan Capital Contribution Commitment” is defined in
Section 2.2.1.

“Annual Business Plan Loan Commitment” is defined in Section 2.2.1.

“Auditor” is defined in Section 15.3.8.1.

“Background Intellectual Property” shall mean all Intellectual Property that
(a) was the property of, is jointly owned or is licensed from a third party by,
one Member or its Affiliates prior to the Effective Date, or (b) is
independently developed by a Member or its Affiliates.

“Baseline Legacy Profit Amount” is defined in Section 2.3.5.1.

“Beneficiary” is defined in Section 19.1.2.2.

“Blue Diamond” shall mean, collectively, Blue Diamond Truck S.R.L. de C.V. and
Blue Diamond Parts, LLC.

“Board” shall mean the Board of Representatives of the Company elected in
accordance with Section 5.

“Business” is defined in Section 2.1.

“Business Day” shall mean any day that is not a Saturday, a Sunday, a legal
holiday, or a day on which banking institutions or trust companies in Illinois
are authorized or obligated by law to close.

“Buy-Out Interest” is defined in Section 21.6.1.2.

“Buy-Out Interest Option” is defined in Section 21.6.1.2.

“Buy-Out Interest Option Period” is defined in Section 21.6.1.2.

“Buy-Out Interest Purchase Price” is defined in Section 21.6.1.2.

 

113



--------------------------------------------------------------------------------

“Buy-Out Member” is defined in Section 21.6.1.1.

“Buy/Sell Member” is defined in Section 21.6.2.1.

“Buy/Sell Notice” is defined in Section 21.6.2.2.

“Buy/Sell Option” is defined in Section 21.6.2.2.

“Buy/Sell Purchase Price” is defined in Section 21.6.2.2.

“Capital Account” is defined in Section 18.1.

“Capital Contribution” shall mean, with respect to any Member, the amount of
cash or the Gross Asset Value of any other property (net of the amount of any
liabilities to which such property is subject) contributed to the Company with
respect to such Member’s Membership Interest.

“Capital Contribution Commitment” shall mean (a) an Annual Business Plan Capital
Contribution Commitment, or (b) a Three-Year Business Plan Capital Contribution
Commitment.

“Caterpillar” is defined in the preamble.

“Caterpillar Brand” shall mean any brand maintained or used by Caterpillar or
any of its Affiliates for use or in connection with JV Trucks (including any
engines, parts and components used in JV Trucks).

“Caterpillar Competing Person” shall mean, as to any particular time, (a) a
Person that is a competitor of any or all of the Business and any business of
Caterpillar at such time, or (b) any Affiliate of such Person (provided,
however, that neither Navistar nor any Affiliate of Navistar shall be deemed to
be a Caterpillar Competing Person).

“Caterpillar Financial” shall mean Caterpillar Financial Services Corporation
and its Affiliates.

“Caterpillar Indemnified Person” shall mean Caterpillar and its Affiliates and
their respective successors, assigns, agents, employees, officers, and
directors.

“Caterpillar Truck” shall have the meaning set forth in the Strategic Alliance
Agreement.

“Caterpillar Truck Model” shall mean any JV Truck Model that, upon the
determination of the Board by Majority Consent and the determination of
Caterpillar in its discretion, shall be sold under the Caterpillar Brand by the
Company from time to time.

“CFO” is defined in Section 6.1.

“Change in Control” of a Member shall mean, with respect to such Member’s
ultimate parent company, any of the following: (a) a sale of all or
substantially all of such Person’s assets (whether directly or indirectly
through one or more of such Person’s subsidiaries or Affiliates) to

 

114



--------------------------------------------------------------------------------

one or more Competing Persons, (b) a sale of more than 50% of all of the
outstanding voting equity interests in such Person to one or more Competing
Persons acting individually or as a “group” under Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, and (c) a merger or consolidation
of such Person with one or more Competing Persons in which the stockholders of
such Competing Persons as of immediately prior to the record date pertaining to
such merger or consolidation are in control of the Person surviving such merger
or consolidation, in the case of each of clauses (a), (b), and (c), in a single
transaction or through a series of related transactions. For purposes of clause
(c) of the immediately preceding sentence, the term “control” when used with
respect to any Person means the ownership of more than fifty percent (50%) of
the outstanding equity interests in such Person.

“Change in Control Member” is defined in Section 21.6.2.1.

“Change in Control Notice” is defined in Section 21.6.2.1.

“China” shall mean the People’s Republic of China.

“China Business Plan” is defined in Section 2.3.4.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Common Parts” shall mean replacement parts that are used in both JV Truck
Models and in vehicles and machines that are not JV Truck Models.

“Company” is defined in the preamble.

“Company Deadlock” is defined in Section 20.

“Company Dispute” is defined in Section 20.

“Company Indemnified Person” shall mean the Company and its direct and indirect
wholly owned subsidiaries, and their respective successors, assigns, agents,
employees, officers, and directors.

“Company Legacy Profit Amount” shall mean, with respect to each Fiscal Quarter
or Fiscal Year, as applicable, and with respect to the Legacy Countries, the
amount of profits earned or losses incurred by the Company from sales by the
Company or any of its Affiliates of Medium Duty Trucks, Heavy Duty Trucks and
replacement parts therefor in the Legacy Countries determined in accordance with
Section 2.3.5.

“Competing Operations” is defined in Section 15.5.

“Competing Person” shall mean, as to any particular time, (a) a Person that
manufactures trucks that are in competition with any or all of the Business, any
business of Caterpillar that generated more than $300,000,000 in annual revenue
during the then most recent complete fiscal year of Caterpillar, and any
business of Navistar that generated more than $300,000,000 in annual revenue
during the then most recent complete Fiscal Year of Navistar, and (b) any
subsidiary or Affiliate of such Person.

 

115



--------------------------------------------------------------------------------

“Competitive OEM” is defined in Section 11.3.6.

“Competitive OEM Dealer” is defined in Section 11.3.6.

“Confidential Information” shall mean information disclosed by the Furnishing
Party to the Receiving Party in connection with this Agreement that is
reasonably considered confidential or proprietary by the Furnishing Party,
whether written or oral or in electronic or other form. Notwithstanding the
foregoing, Confidential Information does not include information that is (a) at
the time of its disclosure, or thereafter becomes, part of the public domain
through no act or fault of the Receiving Party, (b) known to the Receiving Party
at the time of its disclosure by the Furnishing Party, (c) independently
developed by the Receiving Party without reference to the information disclosed,
or (d) rightfully disclosed to the Receiving Party by a third party not subject
to an obligation of confidentiality with respect to the information disclosed.

“Contributing Member” is defined in Section 3.2.3.2.2.

“Core ROW Country” or “Core ROW Countries” shall refer to China, Russia, Brazil,
South Africa, Australia, or Turkey.

“Core ROW Country Launch Date” shall mean November 1, 2009.

“Cost” shall have the meaning set forth in (i) the applicable Master Component
Supply Agreements with respect to JV Truck Components and JV Truck Replacement
Parts sold to the Company by a Member, (ii) the applicable Master Component
Supply Agreements with respect to components and replacement parts sold by the
Company to a Member, (iii) the Master Terms for Purchased Services with respect
to services performed for the Company by a Member, (iv) the Truck Sales
Agreement for JV Trucks sold to the Company by Navistar, and (v) the Master
Development Services Agreements for development services performed for the
Company by a Member.

“COE China” shall mean the People’s Republic of China (including Hong Kong,
Macau, and Tibet) and Taiwan.

“COTS” shall mean commercial off-the-shelf vehicles.

“Credit Agreement” is defined in Section 15.2.

“DealCor Dealer” shall mean any existing or future dealer owned by Navistar or
any of its Affiliates that is located in North America and subject to Navistar’s
export guidelines with respect to trucks and replacement parts (it being
understood and agreed that Navistar will strictly enforce such guidelines
against such dealer to prevent such dealer from exporting trucks and replacement
parts into the ROW).

“Disputed Remaining Assets” is defined in Section 21.5.3.2.

“Effective Date” is defined in the preamble.

“Employee Secondment Agreement” is defined in Section 1.6.8.

 

116



--------------------------------------------------------------------------------

“ESC” is defined in Section 13.6.

“Exercise Notice” is defined in Section 3.2.5.

“Fair Market Value” shall mean the price at which a willing seller and a willing
buyer would trade the relevant property or assets. If the Members or the Board
(as applicable) fail to agree on the Fair Market Value of any property or assets
under any provision of this Agreement, the determination shall be made by the
Independent Valuation Firm under the procedure set forth in Section 23.16.

“Fair Value of the Company” shall mean the price at which a willing seller and a
willing buyer would trade and shall take into account all relevant factors,
including the Company’s assets, liabilities, earnings, goodwill, going concern
value, and future prospects (in each case after taking into account those
certain transactions set forth in Sections 21.6.5, 21.6.7 and 21.7), and shall
be determined pursuant to the relevant provisions of this Agreement using
standard valuation methodologies, including discounted cash flows, comparable
companies and precedent transaction analyses as well as any other techniques
deemed applicable by both Members under the market conditions existing at the
time at which such determination is made.

“First-Fit Parts” shall mean parts for a Medium Duty Truck or a Heavy Duty Truck
that are originally installed in such vehicle by the OEM of such vehicle.

“Fiscal Year” shall mean the period commencing on November 1st of each year and
ending as of October 31st of that same year; provided, however, that the first
Fiscal Year of the Company shall commence as of the Effective Date and end on
the following October 31st.

“Fleet Sale Policy” shall mean the policy heretofore agreed to by the Members.

“Furnishing Party” shall mean the Party furnishing Confidential Information
under Article 22.

“GAAP” shall mean United States generally accepted accounting principles and
practices applied on a consistent basis.

“Goodwill Policy” shall mean a policy or practice of servicing out-of-warranty
customers.

“Governmental COE Customers” shall mean non-military, governmental, cab over
engine Medium Duty Truck and Heavy Duty Truck customers.

“Governmental Conventional Customers” shall mean non-military, governmental,
conventional (non-cab over engine) Medium Duty Truck and Heavy Duty Truck
customers.

“Gross Asset Value” shall mean, with respect to any asset, the asset’s adjusted
basis for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset, as determined by the
contributing Member and the Company; provided, that the determination by the
Company of the Fair Market Value of a contributed asset shall be made by
Majority Consent of the Board.

 

117



--------------------------------------------------------------------------------

(b) The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross Fair Market Values as of the following times: (i) the
acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis Capital Contribution, (ii) the
distribution by the Company to a Member of more than a de minimis amount of
property as consideration for an interest in the Company, (iii) the liquidation
of the Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g), and (iv) at such other times as is reasonably
necessary or advisable to comply with Treasury Regulations Sections 1.704-1(b)
and 1.704-2 or to reflect the relative economic interests of the Members;
provided, that adjustments pursuant to clauses (i) and (ii) shall be made except
to the extent that the Board reasonably determines by Majority Consent that such
adjustments are not necessary or appropriate to reflect the relative economic
interests of the Members and the Company.

(c) The Gross Asset Value of any Company asset distributed to any Member shall
be the gross Fair Market Value of such asset, as determined by the Board by
Majority Consent, on the date of distribution.

(d) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and Section 18.1; provided,
that Gross Asset Value shall not be adjusted pursuant to this clause (d) to the
extent the Members determine that an adjustment pursuant to clause (b) is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this clause (d).

(e) If the Gross Asset Value of an asset has been determined or adjusted
pursuant to clauses (a), (b), or (d) hereof, such Gross Asset Value shall
thereafter be adjusted by the depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.

“Heavy Duty COE Truck” shall mean a cab over engine Heavy Duty Truck utilizing
an engine with displacement of nine (9) liters or more.

“Heavy Duty Truck” shall mean any on-highway truck (including any off-highway
derivative of any on-highway truck) with a gross vehicle weight rating equal to
or greater than fifteen (15) metric tons.

“Indemnified Person” shall mean the Person or Persons entitled to, or claiming a
right to, indemnification under Section 16.

 

118



--------------------------------------------------------------------------------

“Indemnifying Person” shall mean the Person or Persons obligated to provide
indemnification under Section 16.

“Indemnitee” is defined in Section 5.14.

“Independent Valuation Firm” is defined in Section 23.16.

“Initial Annual Business Plan” is defined in Section 2.2.1.

“Initial Operating Agreement” is defined in the recitals.

“Initial Rolling Business Plan” is defined in Section 2.2.2.

“Initial Staffing Plan” is defined in Section 7.1.

“Intellectual Property” shall mean trade secrets, ideas, inventions, designs,
utility models, developments, devices, methods or processes (whether patented or
patentable and whether or not reduced to practice) and all patents and patent
applications related thereto; copyrightable works and mask works (whether or not
registered); trademarks, service marks and trade dress; all registrations and
applications for registration related thereto and know-how; and all other
intellectual or industrial property rights in any jurisdiction.

“Intellectual Property License Agreement” is defined in Section 1.6.3.

“Intercompany Promissory Note” is defined in Section 1.6.10.

“Investment Banker” is defined in Section 21.6.1.1.

“IVECO” shall mean IVECO Trucks Australia Limited and its Affiliates.

“Joint Owner” is defined in Section 14.6.

“Jointly Owned Intellectual Property” is defined in Section 14.6.

“JV Dealer” shall mean any Person who signs a sales and service agreement with
the Company or any of its Affiliates for the sale and servicing of JV Trucks and
JV Truck Replacement Parts.

“JV Truck” shall mean Medium Duty Trucks and Heavy Duty Trucks. JV Trucks shall
not include buses or military or tactical vehicles (including Mine Resistant
Ambush Protected vehicles).

“JV Truck Assembly Facility” shall mean any facility and associated land
purchased, leased or otherwise procured by the Company or any of its direct or
indirect wholly owned subsidiaries to assemble or manufacture JV Trucks in a
particular territory in the ROW.

“JV Truck Components” shall mean first fit, production use, direct materials
required for the assembly of Medium Duty Trucks or Heavy Duty Trucks, including
engines and transmissions.

 

119



--------------------------------------------------------------------------------

“JV Truck Models” shall mean those truck models that are sold by the Company.

“JV Truck Replacement Parts” shall mean all new or remanufactured replacement
parts, service parts, and maintenance parts for JV Trucks.

“Legacy Country” shall mean each of the Non-Core ROW Countries set forth on
Schedule 2.3.5

“Legacy Country Commencement Date” is defined in Section 2.3.5.

“Legacy Trucks” shall mean any Medium Duty Truck or Heavy Duty Truck sold by
Navistar or any of its Affiliates to any Person prior to the Effective Date.

“Liabilities” shall mean losses, demands, claims, liabilities, obligations,
causes of action, assessments, damages, fines, penalties and expenses (including
reasonable attorneys’, professional, and expert witness fees and expenses).

“Loan Commitment” shall mean (a) an Annual Business Plan Loan Commitment, or
(b) a Three-Year Business Plan Loan Commitment.

“Losses” is defined in conjunction with “Profits.”

“Mahindra JV” shall mean the joint venture that exists pursuant to the Mahindra
JV Agreement.

“Mahindra JV Agreement” shall mean collectively that certain (i) Joint Venture
Agreement, dated November 17, 2005, by and among Mahindra & Mahindra Limited,
International Truck and Engine Corporation, Mahindra International Private
Limited, International Truck and Engine Mauritius Holding Ltd and International
Truck and Engine Corporation Cayman Islands Holding Company, and (ii) Waiver of
Certain Provisions to Joint Venture Agreement, dated April 27, 2009 (the
“Mahindra Waiver”), signed by all of the foregoing parties, in the case of each
of clauses (i) and (ii), as in effect on the signing date of the Mahindra
Waiver.

“Mahindra JV Royalties” is defined in Section 2.3.9.

“Mahindra Territory” shall mean India, Pakistan, Bangladesh, Sri Lanka, Nepal,
Bhutan, Myanmar and Malaysia.

“Majority Consent” of the Board shall mean the approval, authorization or
ratification of at least four (4) of the Representatives comprising the Board,
which approval, authorization or ratification may be given or withheld for any
or no reason in the sole and absolute discretion of each Representative.

“Marketing Services” shall mean market analysis, competitive analysis, product
support plans, future product plans, marketing plans, assistance with business
plans, sales plans and transition plans to move the Legacy Country sales from
Navistar to the Company.

 

120



--------------------------------------------------------------------------------

“Mark-Up Engineering Services” shall mean those services described under the
Service Category Code SE or the Service Category Code AE, in each case in
Exhibit 3 to the Master Terms for Purchased Services.

“Master Component Supply Agreement” is defined in Section 1.6.1.

“Master Development Services Agreement” is defined in Section 1.6.6.

“Master Terms for Purchased Services” is defined in Section 1.6.2.

“Material Breach” shall mean (a) one or more failures (irrespective of whether
or not such failures pertain to related events) to pay any monies required to be
paid under this Agreement or a Related Agreement exceeding $2,000,000 in the
aggregate (and not disputed in good faith) when such monies become due and
payable (other than (i) any Capital Contribution or loan that is approved by the
Board upon Majority Consent or (ii) any Capital Contribution Commitment or Loan
Commitment set forth in the Initial Annual Business Plan, the Initial Rolling
Business Plan, any subsequent Annual Business Plan, or any subsequent Rolling
Business Plan (with respect to each such subsequent Annual Business Plan and
subsequent Rolling Business Plan, as approved by the Board upon Majority
Consent), the failure of which to pay when due and payable shall be governed by
Section 3.2.3), (b) any fraud or willful misconduct, (c) any failure of a Member
to repay a Member Loan in accordance with its terms under which such Member is
the borrowing Member, (d) any failure of a Non-Contributing Member to exercise
the Purchase Option within the applicable time period set forth in the first
sentence of Section 3.2.5 and then to consummate such Purchase Option in
accordance with Section 3.2.5, or (e) any material breach of Section 11.1.2,
11.1.3, 14, 15 or 19.

“Medium Duty COE Truck” shall mean a cab over engine, on-highway truck
(including any off-highway derivative of any on-highway truck) with a gross
vehicle weight rating equal to or greater than eight (8) metric tons and
utilizing an engine with displacement of less than nine (9) liters.

“Medium Duty Truck” shall mean any on-highway truck (including any off-highway
derivative of any on-highway truck) with a gross vehicle weight rating equal to
or greater than eight (8) metric tons and less than fifteen (15) metric tons.

“Member” or “Members” shall refer to Caterpillar and Navistar and any other
Person that has been admitted as a member of the Company pursuant to the terms
of this Agreement.

“Member Acquisition” is defined in Section 15.5.

“Member Loan” is defined in Section 3.2.3.2.1.

“Member Minimum Gain” shall mean an amount, determined in accordance with
Treasury Regulation Section 1.704-2(i)(3) with respect to each “partner
nonrecourse debt” (within the meaning of Treasury Regulation
Section 1.704-2(b)(4)), which equals the Minimum Gain that would result if such
partner nonrecourse debt were treated as a “nonrecourse liability” (within the
meaning of Treasury Regulation Section 1.752-1(a)(2)).

 

121



--------------------------------------------------------------------------------

“Membership Interest” shall mean a Member’s interest in the Company, including
the right, if any, to participate in the management of the business and affairs
of the Company, including the right, if any, to vote on, consent to or otherwise
participate in any decision or action of or by the Members and the right to
receive information concerning the Business and affairs of the Company, in each
case to the extent expressly provided in this Agreement or otherwise required by
the Act.

“MPC” is defined in Section 10.4.

“Navistar” is defined in the preamble.

“Navistar Brand” shall mean any brand maintained or used by Navistar or any of
its Affiliates for use or in connection with JV Trucks (including any engines,
parts, and components used in JV Trucks).

“Navistar Competing Person” shall mean, as to any particular time, (a) a Person
that is a competitor of any or all of the Business and any business of Navistar
at such time, or (b) any Affiliate of such Person (provided, however, that
neither Caterpillar nor any Affiliate of Caterpillar shall be deemed to be a
Navistar Competing Person).

“Navistar Conventional Countries” shall mean Iraq, Afghanistan, Taiwan, United
Kingdom, Poland, Romania, Italy, Israel, Egypt, Netherlands, Saudi Arabia, UAE,
Oman, Yemen, Thailand, Colombia, Singapore, Greece and Portugal.

“Navistar Financial” shall mean Navistar Financial Corporation and its
Affiliates.

“Navistar Indemnified Person” shall mean Navistar and its Affiliates and their
respective successors, assigns, agents, employees, officers, and directors.

“Navistar Legacy Profit Amount” shall mean, with respect to each Fiscal Quarter
or Fiscal Year, as applicable, and with respect to the Legacy Countries, the
amount of profits earned or losses incurred by Navistar from sales by Navistar
or any of its Affiliates of Medium Duty Trucks, Heavy Duty Trucks and
replacement parts therefor in the Legacy Countries determined in accordance with
Section 2.3.5.

“Navistar Truck Model” shall mean any JV Truck Model that, upon the
determination of the Board by Majority Consent and the determination of Navistar
in its discretion, shall be sold under the Navistar Brand by the Company from
time to time.

“Navistar Vehicle” shall have the meaning set forth in the Strategic Alliance
Agreement.

“Net Present Value of Increased Tax Liability” shall mean the net present value
of the increased income tax liability incurred by the remaining Member or
Members of the Company in the event of a termination of the Company pursuant to
Code Section 708 caused solely by a Transfer by one Member of a 50% interest in
the profits and capital of the Company within the meaning of Code
Section 708(b)(1)(B) within the 12-month period, calculated as to each remaining
Member as the joint product of the following three variables:

 

  (a) the maximum U.S. federal corporate tax rate applicable at that time plus
3.5%;

 

122



--------------------------------------------------------------------------------

  (b) the Percentage Interest in the Company of such remaining Member; and

 

  (c) the net present value of the difference (whether positive or negative)
between:

(i) the projected tax depreciation each year in the absence of a termination of
the Company pursuant to Code Section 708; and

(ii) the maximum tax depreciation available each year under tax law as of the
time of calculation in light of the termination of the Company pursuant to Code
Section 708, in each case determined with reference to the assets of the Company
subject to tax depreciation at the time of termination for each year following
the termination in which such property is expected to be depreciated.

For purposes of the net present value calculation, the differences in tax
depreciation shall be discounted using an annual discount rate equal to 8.0%.
Notwithstanding anything to the contrary contained in this definition, in no
event shall the Net Present Value of Increased Tax Liability be a negative
number, and in the event that the above calculation would otherwise result in a
negative number, the Net Present Value of Increased Tax Liability shall be
deemed to be $0.

“NITSA” is defined in Section 2.3.3.3.

“NITSA Acquisition Agreement” is defined in Section 2.3.3.3.

“NITSA Asset Acquisition Alternative” is defined in Section 2.3.3.3.

“NITSA Business Acquisition Date” is defined in Section 2.3.3.3.

“Non-Contributing Member” is defined in Section 3.2.3.2.2.

“Non-Core ROW Conventional Countries” shall mean all Non-Core ROW Countries
excluding the Navistar Defense Conventional Countries.

“Non-Core ROW Country” or “Non-Core ROW Countries” shall refer to any country in
the ROW that is not a Core ROW Country.

“Non-Disputed Remaining Assets” is defined in Section 21.5.3.1.

“Nonrecourse Deductions” has the meaning assigned to it in Regulations Sections
1.704-2(b)(1) and 1.704-2(c).

“North American Medium Duty COE Trucks” shall mean a cab over engine Medium Duty
Truck without regard to engine displacement.

“North American Severe Service Truck Sales Agreement” shall mean that certain
NASS Truck Sales Agreement by and between Navistar and Caterpillar entered into
as of the date hereof.

 

123



--------------------------------------------------------------------------------

“Obsolete” means, with respect to inventory held for use in connection with
NITSA’s business, (i) any first-fit component, kit, or truck for which no sales
(A) have been made by NITSA in the twelve (12) month period prior to the
proposed purchase pursuant to Section 2.3.3.5 or (B) are projected to be made by
NITSA in the twelve (12) month period following the proposed purchase pursuant
to Section 2.3.3.5, and (ii) any replacement parts for which no sales (A) have
been made by NITSA in the twenty-four (24) month period prior to the proposed
purchase pursuant to Section 2.3.3.5 or (B) are projected to be made by NITSA in
the twenty-four (24) month period following the proposed purchase pursuant to
Section 2.3.3.5.

“OEM” shall mean an original equipment manufacturer.

“Offer” is defined in Section 19.1.2.2(A).

“Offeror” is defined in Section 19.1.2.2.

“Offered Membership Interest” is defined in Section 19.1.2.2.

“Partner Nonrecourse Deductions” has the meaning assigned to it in Regulations
Section 1.704-2(i)(2).

“Partnership Minimum Gain” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(2), and the amount of Minimum Gain, as well as any net
increase or decrease in Minimum Gain, for a Fiscal Year shall be determined in
accordance with the rules of Treasury Regulation Section 1.704-2(d).

“Party” or “Parties” is defined in the preamble.

“Percentage Interest” is defined in Section 3.1.2.

“Person” shall mean an individual, or a corporation, limited liability company,
partnership (whether general or limited), joint venture, trust (including a
business trust or real estate investment trust), unincorporated organization,
joint stock company, association, or other entity, or any government, or any
agency or subdivision thereof.

“Post-Termination Agreements” is defined in Section 21.7.1.

“Post-Termination License Agreements” shall mean, collectively, (i) that certain
Post-Termination Intellectual Property License Agreement by and between
Caterpillar, as licensor, and Navistar, as licensee; and (ii) that certain
Post-Termination Intellectual Property License Agreement by and between
Navistar, as licensor, and Caterpillar, as licensee.

“Post-Termination Master Development Services Agreement” shall mean that certain
Post-Termination Master Development Services Agreement by and between
Caterpillar and Navistar.

“Product Support Services” is defined in Section 11.5.

 

124



--------------------------------------------------------------------------------

“Profits” and “Losses” shall mean, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss, as applicable, for such Fiscal Year,
determined in accordance with Section 703(a) of the Code (but including in
taxable income or loss, for this purpose, all items of income, gain, loss or
deduction required to be stated separately pursuant to Section 703(a)(1) of the
Code), with the following adjustments:

(a) any income or loss of the Company exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or subtracted in computing such
gain or loss;

(b) any expenditures of the Company described in Section 705(a)(2)(B) of the
Code (or treated as expenditures described in Section 705(a)(2)(B) of the Code
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i)), and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition, shall be subtracted from such taxable income or loss;

(c) in the event the Gross Asset Value of any Company asset is adjusted in
accordance with clauses (b) or (d) of the definition of Gross Asset Value, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;

(d) depreciation, amortization and any other cost recovery deductions with
respect to, and any gain or loss resulting from any disposition of, any asset of
the Company whose adjusted tax basis differs from its Gross Asset Value shall be
computed by reference to the Gross Asset Value of such asset;

(e) gain or loss shall be computed on any asset that is distributed by the
Company to any Member (whether pursuant to a liquidation of the Company or
otherwise) by treating such asset as having been sold for its Fair Market Value,
as determined by the Board by Majority Consent, on the date of such
distribution;

(f) items of income, gain, loss and deduction that are specially allocated
pursuant to Section 18.5 shall not be taken into account; and

(g) the deduction described in Section 199 of the Code shall not be taken into
account.

“Purchase Option” is defined in Section 3.2.5.

“Purchaser Member” is defined in Section 21.6.4.

“Quarterly Distribution” is defined in Section 2.3.5.4.

“Receiving Party” shall mean the Party receiving Confidential Information under
Article 22.

“Regulatory Allocations” is defined in Section 18.5.9.

“Related Agreements” is defined in Section 1.6.

 

125



--------------------------------------------------------------------------------

“Remaining Assets” is defined in Section 21.5.3.1.

“Representative” shall mean a member of the Board appointed by a Member in
accordance with the terms of this Agreement.

“Repurchase Price” shall mean, with respect to a Substitute Contribution that
was credited to a Contributing Member’s Capital Account, an amount equal to
(a) the amount of the Substitute Contribution, multiplied by (b) 1.15,
multiplied by (c) the number of days elapsed from the date of the Substitute
Contribution to (but not including) the day on which the Non-Contributing Member
pays to the Contributing Member an amount in cash equal to the Repurchase Price,
divided by (d) three hundred sixty-five (365).

“Required Funding Date” is defined in Section 3.2.3.1.

“Right of First Refusal” is defined in Section 19.1.2.2.

“Rolling Business Plan” is defined in Section 2.2.2.

“ROW” shall mean every country in the world other than the United States (which
shall exclude all territories thereof other than Puerto Rico), Canada, and
Mexico and the Mahindra Territory.

“Royalty-Bearing IP License Agreement” is defined in Section 1.6.5.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations for the Securities and Exchange Commission promulgated
pursuant thereto.

“Seller Member” is defined in Section 21.6.4.

“Sharing Agreement” is defined in Section 1.6.10.

“Sourcing Council” is defined in Section 9.4.1.

“Standard Warranty” shall mean the warranty provided pursuant to the terms and
conditions of sale with respect to any Medium Duty Truck, any Heavy Duty Truck
or any replacement part therefor.

“Strategic Alliance Agreement” shall mean that certain NASS Strategic Alliance
Agreement between the Members dated as of the date hereof.

“Subsequent Staffing Plan” is defined in Section 7.1.

“Substitute Contribution” is defined in Section 3.2.3.2.2.

“Tax Matters Partner” shall mean the Member designated as such pursuant to
Section 18.10.1.

“Termination Event” is defined in Section 21.2.

 

126



--------------------------------------------------------------------------------

“Termination Event Member” is defined in Section 21.6.1.1.

“Three-Year Business Plan Capital Contribution Commitment” is defined in
Section 2.2.2.

“Three-Year Business Plan Loan Commitment” is defined in Section 2.2.2.

“Trademark License Agreement” is defined in Section 1.6.4.

“Transfer” shall mean a sale, assignment, transfer, exchange or other
disposition.

“Treasury Regulation” shall include temporary and final regulations promulgated
under the Code, as such regulations are amended from time to time.

“Triggering Event” shall mean the earlier of (i) the expiration or termination
for any reason of this Agreement and (ii) the closing of any sale and purchase
of the Membership Interest pursuant to the Buy/Sell Option or the Buy-Out
Interest Option pursuant to Section 21.6.4.

“Triggering Member” is defined in Section 11.1.6.

“Truck Business Relationship Agreement” is defined in the recitals.

“Truck Sales Agreement” is defined in Section 1.6.7.

“Unanimous Consent” of the Members shall mean the approval, authorization, or
ratification of all of the Members duly given, which approval may be given or
withheld for any or no reason in the sole and absolute discretion of any Member.

“Valuation Notice” is defined in Section 21.6.2.1.

“Valuation Price” is defined in Section 21.6.2.1.

“Vocational” shall mean designed for use for one or more of the applications
specified on Exhibit F to the Strategic Alliance Agreement and expressly
excludes those applications specified as excluded on Exhibit F to the Strategic
Alliance Agreement.

“Will-Fit Parts” shall mean any part for a Medium Duty Truck or a Heavy Duty
Truck other than Navistar Brand parts, Caterpillar Brand parts, First-Fit Parts
and All-Makes Parts. For the avoidance of doubt, a Will-Fit Part is not
installed by an OEM of such vehicle and is not a proprietary part of an OEM.

[SIGNATURE PAGE FOLLOWS]

 

127



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Caterpillar, Navistar, and the Company have caused this
Amended and Restated Joint Venture Operating Agreement to be signed by their
respective duly authorized representatives as of the day and year first above
written.

 

CATERPILLAR INC.     NAVISTAR, INC. By:  

/s/ James W. Owens

    By:  

/s/ Daniel C. Ustian

Name:   James W. Owens     Name:   Daniel C. Ustian Title:   Chairman and Chief
Executive Officer     Title:   Chairman, President and Chief Executive Officer
NC2 GLOBAL LLC       By:  

/s/ Al Saltiel

      Name:   Al Saltiel       Title:   President      



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF FORMATION

OF

NC2 GLOBAL LLC

The undersigned, an authorized natural person, for the purpose of forming a
limited liability company, under the provisions and subject to the requirements
of the State of Delaware (particularly Chapter 18, Title 6 of the Delaware Code
and the acts amendatory thereof and supplemental thereto, and known, identified,
and referred to as the “Delaware Limited Liability Company Act”), hereby
certifies that:

FIRST: The name of the limited liability company is:

NC2 GLOBAL LLC

SECOND: The address of its registered office in the State of Delaware is 1209
Orange Street, in the City of Wilmington, County of New Castle, Delaware 19801.
The name of the registered agent at such address is The Corporation Trust
Company.

THIRD: This Certificate of Formation shall be effective upon filing.

Executed on July 24, 2009

 

/s/ Shaun D. Hartley

Shaun D. Hartley

Authorized Person



--------------------------------------------------------------------------------

EXHIBIT B

Navistar Legacy Profit Amount Calculation and Indexing Methodology

The following sets forth the methodology by which Baseline Profit Amount and
Navistar Legacy Profit Amount are calculated, with respect to the Legacy
Countries, pursuant to Section 2.3.5 of the JVOA. Part I below sets forth the
methodology by which Baseline Profit Amount is calculated. Part II below
describes the components of, and the methodology used to calculate, the
profitability of sales in Legacy Countries. Part III below describes the
methodology to be used in calculating the Navistar Legacy Profit Amount.

 

I. Baseline Profit Amount indexing methodology

This Part I explains the indexing methodology by which Baseline Profit Amount is
calculated pursuant to Section 2.3.5 of the JVOA. Baseline Profit Amount will be
adjusted by both a GDP Factor and a Working Capital Charge as set forth below.

For any year measured, the Baseline Profit Amount represents the sum of two
components:

 

  A. The respective year’s Truck Baseline EBIT; and

 

  B. The respective year’s Replacement Parts Baseline EBIT.

Each of these components are set out below:

A. Truck Baseline EBIT

Truck Baseline EBIT will be determined by (i) adjusting Baseline Truck Sales
Amount by the GDP Factor, (ii) calculating the Indexed Truck EBIT Margin
utilizing the GDP Indexed Baseline Sales Amount, and (iii) subtracting from the
Indexed Truck EBIT Margin the Truck Working Capital Charge, each as set forth
below.

 

1. Initial Baseline Truck Sales Amount.

The reported fiscal year 2008 (“FY 2008”) Legacy Countries JV Truck Sales are
$448,687,000 (“Initial Baseline Truck Sales Amount”). Appendix I outlines the
Initial Baseline Truck Sales Amount on a per country basis.



--------------------------------------------------------------------------------

2. GDP Factor / Indexing Methodology.

On an annual basis, Navistar shall calculate an equally weighted average annual
GDP index obtained from the Bloomberg Ticker (Contributor Composite)1, or if
such Economic Forecast is no longer available, then a comparable index (the
“Index”) using the GDP economic indicator (the “GDP Factor”) of the following
four countries:

 

  a. Chile;

 

  b. Peru;

 

  c. Columbia; and

 

  d. Costa Rica.

Fiscal Year 2010 beginning November 1, 2009 – Represents Year 1 and will not
need a GDP calculation performed as the baseline profit is already established
in Appendix VII.

Fiscal Year 2011 beginning November 1, 2010 – Represents Year 2 and will equal
the product of (i) the Initial Truck Baseline Sales Amount and (ii) one plus the
December 31, 2009 Bloomberg Ticker GDP Factors.

Fiscal Year 2012 beginning November 1, 2011 – Represents Year 3 and will equal
the product of (i) the Initial Truck Baseline Sales Amount and (ii) one plus the
compounding of the December 31, 2009 and December 31, 2010 Bloomberg Ticker GDP
Factors.

Fiscal Year 2013 beginning November 1, 2012 – Represents Year 4 and will equal
the product of (i) the Initial Truck Baseline Sales Amount and (ii) one plus the
compounding of the December 31, 2009; December 31, 2010; and December 31, 2011
Bloomberg Ticker GDP Factors.

Fiscal Year 2014 beginning November 1, 2013 – Represents Year 5 and will equal
the product of (i) the Initial Truck Baseline Sales Amount and (ii) one plus the
compounding of the December 31, 2009; December 31, 2010; December 31, 2011; and
December 31, 2012 Bloomberg Ticker GDP Factors.

 

3. Indexed Truck EBIT Margin.

“Indexed Truck EBIT Margin” is equal to the product of (i) 5.9% (which
represents JV Truck Profit Margin calculated pursuant to Part II below) and
(ii) the respective year’s GDP Indexed Baseline Truck Sales Amount.

 

4. Truck Working Capital Charge.

“Truck Working Capital Charge”, is equal to the product of (i) 15/365; (ii) the
respective year’s GDP Indexed Baseline Truck Sales Amount; and (iii) 6%.

 

1

Tickers are:

Chile    CLGDYCUR    Columbia    COCUPIBY    Peru    PRGYTOTL    Costa Rica   
CRGDCYOY   

 

2 of 20



--------------------------------------------------------------------------------

5. Years Six through Ten.

Notwithstanding the foregoing, for each of Year Six through Year Ten, the
respective year’s Truck Baseline EBIT is equal to the Year Five Truck Baseline
EBIT.

 

B. Replacement Parts Baseline EBIT

Replacement Parts Baseline EBIT will be determined by (i) adjusting Baseline
Replacement Parts Sales Amount by the GDP Factor, (ii) calculating the Indexed
Replacement Parts EBIT Margin utilizing the GDP Indexed Baseline Replacement
Parts Sales Amount and (iii) subtracting from the Indexed Replacement Parts EBIT
Margin, the Replacement Parts Working Capital Charge, each as set forth below.

 

1. Baseline Replacement Parts Sales Amount.

The reported FY 2008 Legacy Countries Replacement Parts Sales are $45,522,000
(“Initial Baseline Replacement Parts Sales Amount”).

 

2. GDP Indexing Methodology.

Navistar shall calculate the GDP Factor in the same manner as described in
Section A above:

Fiscal Year 2010 beginning November 1, 2009 – Represents Year 1 and will not
need a GDP calculation performed as the baseline profit is already established
in Appendix VII.

Fiscal Year 2011 beginning November 1, 2010 – Represents Year 2 and will equal
the product of (i) the Initial Baseline Replacement Parts Sales Amount and
(ii) one plus the December 31, 2009 Bloomberg Ticker GDP Factors.

Fiscal Year 2012 beginning November 1, 2011 – Represents Year 3 and will equal
the product of (i) the Initial Baseline Replacement Parts Sales Amount and
(ii) one plus the compounding of the December 31, 2009 and December 31, 2010
Bloomberg Ticker GDP Factors.

Fiscal Year 2013 beginning November 1, 2012 – Represents Year 4 and will equal
the product of (i) the Initial Baseline Replacement Parts Sales Amount and
(ii) one plus the compounding of the December 31, 2009; December 31, 2010; and
December 31, 2011 Bloomberg Ticker GDP Factors.

Fiscal Year 2014 beginning November 1, 2013 – Represents Year 5 and will equal
the product of (i) the Initial Baseline Replacement Parts Sales Amount and
(ii) one plus the compounding of the December 31, 2009; December 31,
2010; December 31, 2011; and December 31, 2012 Bloomberg Ticker GDP Factors.

 

3 of 20



--------------------------------------------------------------------------------

3. Indexed Replacement Parts EBIT Margin.

“Indexed Replacement Parts EBIT Margin” is equal to the product of (i) 26.6%
(which represents JV Truck Replacement Parts Profit Margin calculated pursuant
to Part II below) and (ii) the respective year’s GDP Indexed Baseline
Replacement Parts Sales Amount.

 

4. Replacement Parts Working Capital Charge.

“Replacement Parts Working Capital Charge” is equal to the product of
(i) 15/365; (ii) the respective year’s GDP Indexed Baseline Replacement Parts
Sales Amount and (iii) 6%.

 

5. Years Six through Ten.

Notwithstanding the foregoing, for each of Year Six through Year Ten, the
respective year’s Replacement Parts Baseline EBIT is equal to the Year Five
Replacement Parts Baseline EBIT.

 

II.

Profitability Components2

This Part II describes the components of, and the methodology used to calculate,
Legacy Profit Amount, JV Truck Profit Margin and JV Truck Replacement Part
Profit Margin.

Navistar Legacy Profit Amount for sales of JV Trucks and JV Truck Replacement
Parts by Navistar in the Legacy Countries.

“Legacy Profit Amount” is equal to the sum of:

 

  i. Legacy JV Truck Gross Margin; less

 

  ii. Legacy JV Truck Engineering Expense; less

 

  i. Legacy JV Truck selling, general and administrative (“SG&A”) Expense; plus

 

  ii. Legacy JV Truck Replacement Parts Baseline EBIT.

“JV Truck Profit Margin” is calculated using the following components:

 

  i. Legacy JV Truck Gross Margin;

 

  ii. Legacy JV Truck Engineering Expense; and

 

  iii. Legacy JV Truck SG&A Expense.

“JV Truck Replacement Parts Profit Margin” is calculated using the following
component:

 

  i. Legacy JV Truck Replacement Parts Baseline EBIT.

The relevant definitions, source materials and a detailed breakdown of each of
the foregoing components are set forth below.

 

 

2

This calculation assumes a 5% mark-up on engineering costs.

 

4 of 20



--------------------------------------------------------------------------------

Overview of Formula Components and Key Definitions

Legacy JV Truck Gross Margin.

Legacy JV Truck Gross Margin is equal to Revenue minus Cost of Goods Sold.

 

  •  

Calculation of JV Truck Gross Margin.

 

  •  

Step 1. The reported gross margin for each Legacy Country is computed by
combining the gross margin from each reported model gross margin profit and loss
statement described below.

 

  •  

A reported gross margin profit and loss statement is established for each Legacy
Country by model, as follows:

 

  •  

Revenue. Revenue equals the sum of items 1 – 6 below, which may be identified
for each Legacy Country and each model directly from the GPA reports as follows:

 

VC GAAP Item

  

Equivalent GPA Report Item

1. “Total Sales @ dealer net”

   “D-Net”

2. “Direct SPA”

   “SPA Amt” minus “GP”

3. “Goods Purchase Revenue”

   “GoodsPur”

4. “Freight Revenue”

   “Freight/Ins”

5. “Other Revenues”

   Estimated using a methodology based on “D-Net”

6. “Collateral Sales”

   [all relate to Australia]

 

  •  

Cost of Good Sold. All cost of goods sold line items are estimated using a cost
allocation methodology, which is either based on (i) the percentage relationship
between each cost line item and D-Net sales from the VC GAAP consolidating gross
margin statement by model; or (ii) units across the entire model, as outlined in
Appendix II.

 

  •  

Step 2. Pro Forma Adjustments. The reported country gross margin profit and loss
statement has been reviewed by the Global Operations Finance team to identify
certain pro-forma adjustments to calculate a pro-forma gross margin profit and
loss statement.

 

  •  

In order to address certain miscategorized items and historical anomalies in
connection with historical calculation of the Baseline Profit Amount, the
following pro-forma adjustments to the reported gross margin for each country
have been agreed upon by the Members:

 

  1. Exchange gains and losses - Transaction gains/losses (primarily relating to
purchases from the Brazil plant in local currency) are reported below gross
margin. This adjustment reclassifies this line item to gross margin.

 

5 of 20



--------------------------------------------------------------------------------

  2. Unrelated overhead - The adjustment eliminates overhead costs relating to
the Military product group within the Severe Service (“SSVC”) line misallocated
to the JV product lines.

 

  3. Inventory write-down / revaluation - The adjustment excludes the
revaluation adjustment relating to Inventory balances unrelated to the Global
Operations business.

 

  4. Finance charges - Historical finance charges primarily include charges from
Mexico to Global Operations for excess inventory of finished product carried by
Mexico to support Global Operations.

 

  •  

Going forward, these costs are not expected to be incurred as Navistar will only
manufacture to order for the JV and will not carry inventory.

 

  5. Other general operating (“GO”) variances - The adjustment consists of:

 

  •  

Clawback charges - For Mexican tax purposes, Mexico has historically charged
Global Operations for Company employees working for the Blue Diamond JV. Such
transaction has no financial impact on the JV Truck segment’s overall
profitability, as the cost booked at Global Operations level is offset by the
related income recorded at the Mexico Total Truck level. The adjustment excludes
this non-operational cost from the pro-forma gross margin.

 

  6. Other One-Time Items - identification of any other non-recurring items.

 

  •  

Step 3: The Legacy JV Truck Gross Margin is then calculated by aggregating each
of the pro-forma country gross margin profit and loss statements of the Legacy
Countries.

 

  •  

Source Information. Preparation of the Legacy JV Truck Gross Margin Profit and
Loss Statement requires the following source information from internal Navistar
systems:

 

  •  

A consolidating gross margin profit and loss statement by model from VC GAAP for
the Global Operations business.

 

  •  

Sales and units by country and by model from the GPA reports.

Legacy JV Truck Engineering Expenses

Legacy JV Truck Engineering Expenses are equal to the sum of all JV Truck
engineering costs allocated to each of the Legacy Countries, as outlined under
“Calculation of JV Truck Engineering Expenses” below.

 

6 of 20



--------------------------------------------------------------------------------

  •  

Calculation of Legacy JV Truck Engineering Expenses.

 

  •  

JV Truck engineering projects are reviewed by the Engineering group (Fort Wayne)
in order to identify the projects that benefit the JV business.

 

  •  

The costs relating to these JV-related projects are classified in four
categories, depending on which model or vehicle center they relate to:

 

  1. Medium

 

  2. Severe

 

  3. Heavy

 

  4. 9800 model

 

  •  

Such expenses are then allocated to each country based on the number of relevant
units sold in the respective country.

 

  •  

Source Information. JV Truck engineering costs by project and by vehicle center
information are derived as set forth in Appendix III.

Legacy JV Truck SG&A Expenses

Legacy JV Truck SG&A Expenses are equal to the sum of all pro-forma SG&A
expenses allocated to each of the Legacy Countries, as outlined under
“Calculation of SG&A Expense” below.

 

  •  

Calculation of Legacy JV Truck SG&A Expenses.

 

  •  

SG&A information is reviewed by the Global Operations Finance team in order to
identify pro-forma adjustments, if any, that need to be made to the reported
SG&A expenses to reflect a normalized level of SG&A expenses for the JV
business. In order to address certain miscategorized items and historical
anomalies in connection with historical calculation of the Baseline Profit
Amount, the following pro-forma adjustments to SG&A expense have been agreed
upon by the Members:

 

  1. Salary and benefits - The adjustment is an allocation for Global
Operations-related employees classified in cost centers outside of Global
Operations.

 

  2. Military & Bus - The adjustment eliminates the non-recurring allocation
from the South Africa regional office to Military and Dubai for a military
-related contract which expires in December 2008. The amount also includes an
adjustment for the time spent by Global Operations employees on non-JV related
segments (i.e., Military and Bus).

 

  3. General IT allocations - The adjustment excludes the IT costs that are not
related to the Global Operations business.

 

  4. FALD program - The adjustment excludes the costs relating to the Finance
Accounting Leadership Development program which are unrelated to the Global
Operations business.

 

7 of 20



--------------------------------------------------------------------------------

  •  

Pro-forma SG&A expenses are classified in four categories, depending on which
country or group of countries they relate to:

 

  1. Latin America for the costs centers BETM2, BETM4 and BETM5;

 

  2. Middle East for the cost centers DUB and BODUB;

 

  3. South Africa for the cost centers JOH and BOJOH;

 

  4. World Headquarter (“WHQ”) for the cost centers B235, B236, B237 and B247.

 

  •  

Such pro forma expenses are then allocated to each relevant country based on the
number of units sold in the respective country.

 

  •  

Source Information. SG&A expenses by cost center and by type are included in
Appendix IV.

Legacy JV Truck Replacement Parts EBIT

Legacy JV Truck Replacement Parts EBIT is equal to Legacy JV Truck Replacement
Parts Gross Margin minus Legacy JV Truck Replacement Parts SG&A Expenses minus
SOW Legacy Replacement Parts Infrastructure Costs for the period as related to
Legacy JV Truck Replacement Parts sold.

 

  •  

Calculation of Legacy JV Truck Replacement Parts EBIT.

 

  •  

Legacy JV Truck Replacement Parts Gross Margin.

 

  •  

Legacy JV Truck Replacement Parts gross margin is equal to the aggregation of
the Legacy JV Truck gross margin allocated to each of the Legacy Countries.

 

  •  

Sales and cost of sales information for each Legacy Country derive from the
sales and standard gross margin by country information. These numbers are
adjusted for:

 

  1. Warranty - The adjustment excludes the sales and associated cost of sales
which are recorded in the ledger in connection with warranty transactions (i.e.
delivery of replacement parts under warranty). Warranty sales directly derive
from warranty transactions by country information whereas associated cost of
sales are estimated at 50.6% of sales.

 

  2. Core mark-up - Upon a purchase of certain parts, customers pay a deposit
which is recorded as a sale in the ledger (“core mark-up”) and will be
reimbursed when they return the related parts within a certain period of time.
The adjustment excludes the core mark up sales that have not yet been earned.

 

8 of 20



--------------------------------------------------------------------------------

  •  

Legacy JV Truck Replacement Parts SG&A Expenses

 

  •  

Legacy JV Truck Replacement Parts SG&A equals the sum of all JV Truck Parts SG&A
expenses allocated to each of the Legacy Countries.

 

  •  

JV Truck Replacement Parts SG&A expenses are defined as the sum of each of the
following:

 

  1. The direct expenses for the Global Operations JV Truck Replacement Parts
business before any corporate overhead;

 

  2. Export Truck Parts Order Processing and Expediting SG&A (sub-ledger EK 516
SGA);

 

  3. Pension and Other Post-Employment Benefits (“OPEB”) and Healthcare costs
relating to all employees related to the Global Operations truck business and
the Export Truck Parts Order Processing and Expediting business, less the direct
benefit charge for foreign-based Export sales staff; and

 

  4. SOW Infrastructure Legacy Replacement Parts Cost

 

  •  

SOW Infrastructure Legacy Replacement Parts Costs are defined as the portion of
those costs described in the Statement of Work – Parts Group Infrastructure Cost
Recovery that relate to Legacy sales for the period.

 

  •  

Such costs relate to the performance of certain services provided by Navistar as
a result of selling replacement parts to the JV at “pass through cost” level
(Tier 1 pricing) – as described in Section 1.2.1 of Master Component Supply
Agreement No. 2 (“CSA No. 2”).

 

  •  

These costs will be determined annually, during the term of the Legacy JV Truck
Replacement Parts Baseline Profit Calculation, and will be used to adjust both
the Baseline and the actual Legacy Profit Amounts achieved as shown in Appendix
VIII.

 

  •  

All JV Truck Replacement Parts SG&A Expenses are allocated to each country based
on JV Truck Replacement Parts sales dollars.

 

  •  

Source Information. The following source information is required (see
Appendix V):

 

  •  

Non-Core JV Truck Replacement Part sales and standard gross margin by country;

 

9 of 20



--------------------------------------------------------------------------------

  •  

Warranty transactions by country;

 

  •  

Core mark-up transactions by country;

 

  •  

Global Operations SG&A specifically identifiable expenses;

 

  •  

Export Truck Parts Order Processing and Expediting SG&A (sub-ledger EK 516 SGA);
and

 

  •  

Pension, OPEB and Healthcare costs relating to all employees related to the
Global Operations truck business and the Export Truck Parts Order Processing and
Expediting business, less the direct benefit charge for foreign-based Export
sales staff.

Legacy Countries.

 

  •  

See Appendix V and Appendix VI for current lists of Legacy Countries with
respect to the JV Truck and JV Truck Replacement Parts businesses, respectively,
excluding military and government sales and loose engine sales (including those
to Perkins).

 

III. Legacy Profit Amount Calculation

The Navistar Legacy Profit Amount and the Company Legacy Profit Amount shall be
calculated on an annual basis, with the first year commencing on November 1,
2009, consistent with the methodology set forth in Part II hereof, adjusted as
may be required to reflect sales by Navistar, or the Company, as the case may
be.

 

10 of 20



--------------------------------------------------------------------------------

Appendix I

Initial Baseline Truck Sales Amount by Legacy Country

 

$ in 000s

   NAV

Colombia

   146,706

Peru

   116,140

Chile

   51,290

Costa Rica

   24,485

Venezuela

   21,227

Ecuador

   15,089

Guatemala

   12,192

Haiti

   10,476

Saudi Arabia

   7,410

Honduras

   7,170

Dominican Republic

   6,185

U.A.E.

   5,425

Panama

   4,827

New Zealand

   3,867

Nicaragua

   2,887

El Salvador

   2,726

Egypt

   1,414

Bahamas

   1,108

Tanzania

   1,105

Israel

   1,081

Iraq

   1,023

Qatar

   897

Morocco

   686

Uruguay

   643

Trinidad and Tabago

   502

Taiwan

   500

Kuwait

   430

Oman

   311

Curacao

   262

Guam

   197

Slovakia

   141

Granada

   68

Ghana

   61

Jamaica

   61

Algeria

   50

Diff.

   47     

Total Net Sales - All Fish Fry Trucks*

   448,687

 

11 of 20



--------------------------------------------------------------------------------

Appendix II

Methodology Used for Each Income Statement Line Item Allocation to a Specific
Country’s Model

 

P&L line item by model and by country

  

Allocation Methodology

Total Units

   Direct

Total Sales @ Dealer Net

   Direct

Direct SPA

   Direct

Price Guarantee

   Dealer-Net by model

Finance Makeup

   Dealer-Net by model

Misc Vendor Assistance

   Dealer-Net by model

Goods Purchased Revenue

   Direct

Miscellaneous Sales

   Dealer-Net by model

Freight Revenue

   Direct

Retail Profit Used

   Dealer-Net by model

Used Truck Sales

   Dealer-Net by model

Special P&D

   Dealer-Net by model

Standard Material

   Dealer-Net by model

Standard Material Adj

   Dealer-Net by model

BDT Standard Material

   Dealer-Net by model

BDT Variances

   Dealer-Net by model

Used Truck Cost

   Dealer-Net by model

Vendor Assistance

   Dealer-Net by model

Federal Excise Tax

   Dealer-Net by model

Material Price Variance

   Dealer-Net by model

MPV Adj

   Dealer-Net by model

Material Exchange Variance

   Dealer-Net by model

Design-Compass

   Dealer-Net by model

Customs Fee

   Dealer-Net by model

InterCo Collateral Profit Elim

   Dealer-Net by model

InterCo Corp Variable Adj

   Dealer-Net by model

Collateral Cost

   Dealer-Net by model

Standard COS - Variable Overhead incl Direct Labor

   Dealer-Net by model

Performance Variance - Variable OH incl Direct Labor

   Dealer-Net by model

Other Plant Variances - Variable OH

   Dealer-Net by model

Goods Purchased

   Goods purchased margin by model

Truck Operating Lease Costs

   Dealer-Net by model

Total Finance Charges

   Net sales

Warranty

   Dealer-Net by model

Outbound Freight

   Units

Regular P&D Cost

   Units

Special P&D Cost

   Units

Miscellaneous COS

   Dealer-Net by model

Standard COS - Fixed Overhead

   Dealer-Net by model

InterCo Corp OH Adj

   Dealer-Net by model

Performance Variance - Fixed OH

   Dealer-Net by model

Volume Variance - Fixed OH

   Dealer-Net by model

Other Plant Variances - Fixed OH

   Dealer-Net by model

Other Plant Variances - Fixed OH CME

   Dealer-Net by model

Other Plant Variances - Fixed OH CFI

   Dealer-Net by model

Idle Capacity Costs

   Dealer-Net by model

PPC Adjustments

   Dealer-Net by model

Product Cost Takeout

   Dealer-Net by model

Reliability & Quality

   Dealer-Net by model

Other GO Variance

   Dealer-Net by model

Inventory Revaluation

   Dealer-Net by model

Inventory Writedown

   Dealer-Net by model

 

12 of 20



--------------------------------------------------------------------------------

Appendix III

Engineering Source Documents

 

9800 Unrelated Programs

$ in 000s

   FY08    Medium    Severe    Heavy    Total

Overview

           

Maintenance / sustaining

   125    563    438    1,126

Product development

   21    445    247    712

Refresh

   —      —      —      —                      

Total*

   146    1,007    685    1,838                    

Fish Fry allocation

           

South Africa

   —      0    157    157

Australia

   —      19    —      19

Russia

   —      25    67    91

China

   0    3    —      3

Non-core

   146    961    461    1,568                    

Total

   146    1,007    685    1,838                    

Note - TTM08 costs = 1/4*FY07 + YTD08

           

Details

           

Average cost per unit

           

Maintenance / sustaining

   0.1    0.1    0.2    0.2

Product development

   0.0    0.1    0.1    0.1

Refresh

   —      —      —      —  

Fish Fry allocation

           

Maintenance / sustaining

   —      0    101    101

Product development

   —      0    57    57

Refresh

   —      —      —      —                      

South Africa

   —      0    157    157

Maintenance / sustaining

   —      10    —      10

Product development

   —      8    —      8

Refresh

   —      —      —      —                      

Australia

   —      19    —      19

Maintenance / sustaining

   —      14    43    56

Product development

   —      11    24    35

Refresh

   —      —      —      —                      

Russia

   —      25    67    91

Maintenance / sustaining

   0    2    —      2

Product development

   0    1    —      1

Refresh

   —      —      —      —                      

China

   0    3    —      3

Maintenance / sustaining

   125    537    295    956

Product development

   21    424    166    611

Refresh

   —      —      —      —                      

Non-core

   146    961    461    1,568

Maintenance / sustaining

   125    563    438    1,126

Product development

   21    445    247    712

Refresh

   —      —      —      —                      

Total

   146    1,007    685    1,838

Units

           

South Africa

   —      1    479    480

Australia

   —      73    —      73

Russia

   —      97    203    300

China

   2    11    —      13

Non-core

   1,423    3,778    1,404    6,605                    

Total

   1,425    3,960    2,086    7,471                    

 

13 of 20



--------------------------------------------------------------------------------

Appendix III (cont’d)

Engineering Source Documents

 

9800 Unrelated Programs

$ in 000s

   FY08    Medium    Severe    Heavy    Total

Maintenance / sustaining

            —  

Product development

         402    402

Refresh

         1,567    1,567                    

Total*

   —      —      1,969    1,969                    

Fish Fry allocation

           

South Africa

         1,238    1,238

Australia

         —      —  

Russia

         455    455

China

         —      —  

Non-core

         277    277                    

Total

   —      —      1,969    1,969                    

Note - TTM08 costs = 1/4*FY07 + YTD08

           

Units

           

South Africa

         479    479

Australia

         —      —  

Russia

         176    176

China

         —      —  

Non-core

         107    107                

Total

         762    762                

 

14 of 20



--------------------------------------------------------------------------------

Appendix IV

SG&A Source Documents

 

                                      Pro-forma Analysis             Pro-forma
adjustments           Core Countries        

$ in 000s

  Reported
Fish Fry     Salary +
benefits   Military
& Bus     General
IT
allocations     FALD
program     Pro-forma
Fish Fry     South
Africa     Australia     Russia     China     Total Core     Total
Non-
core  

Salary and benefits

  6,085      1,511   (266 )    —        —        7,330      1,763      132     
865      23      2,783      4,547   

Travel

  2,219      —     —        —        —        2,219      492      55      237   
  10      793      1,426   

Telephone

  371      —     —        —        —        371      140      6      76      1
     223      148   

Total Materials and Supplies

  104      —     —        —        —        104      44      2      7      0   
  53      51   

Total Business Services

  834      —     —        —        —        834      397      9      120      2
     528      306   

Total Rentals

  399      —     —        —        —        399      108      3      42      0
     153      246   

Total Advertising/Promotion

  646      —     —        —        —        646      246      24      99      4
     373      273   

Other

  854      —     —        —        —        854      298      4      85      1
     388      466   

Total Services Received

  1,421      —     305      (522 )    (85 )    1,118      194      (2 )    122
     (0 )    314      804                                                       
                 

Direct SG&A expense

  12,933      1,511   39      (522 )    (85 )    13,875      3,681      233     
1,653      42      5,608      8,267                                             
                           

% of net sales

  2.4 %            2.6 %    7.4 %    2.3 %    7.1 %    5.8 %    6.7 %    1.8 % 

Pro-forma adjustment descriptions

Salary + benefits

The adjustment includes an allocation for certain Export-related (and therefore
Fish Fry) employees classified in cost centers outside of the Export business

Military & Bus

The adjustment eliminates the non-recurring allocation from the South Africa
regional office to Military and Dubai for a military-related contract (the
contract expires in Dec-08). The amount also includes an adjustment for
approximately 15% of time spent by Export employees on non-Fish Fry related
segments (i.e. Military & Bus)

General IT allocations

The Company historically allocated general IT costs to the Export business.
During FY07, the allocation included ~$200 related to specific Export IT
employees, while all other costs were unrelated to the Export business. The
adjustment eliminates this general allocation to present the actual specific IT
costs related to the Fish Fry JV in the historical periods.

FALD program

The Company historically allocated costs relating to the Finance Accounting
Leadership Development program to the Export business. The costs related to this
program are unrelated to the Fish Fry JV.

 

15 of 20



--------------------------------------------------------------------------------

Appendix V

JV Truck business - Legacy Countries

Algeria

Bahamas

Chile

Colombia

Costa Rica

Curacao

Dominican Republic

Ecuador

Egypt

El Salvador

Ghana

Granada

Guam

Guatemala

Haiti

Honduras

Iraq

Israel

Jamaica

Kuwait

Morocco

New Zealand

Nicaragua

Oman

Panama

Peru

Qatar

Saudi Arabia

Slovakia

Taiwan

Tanzania

Trinidad and Tobago

Tunisia

United Arab Emirates

Uruguay

US Virgin Islands

Venezuela

 

16 of 20



--------------------------------------------------------------------------------

Appendix VI

JV Truck Replacement Parts Business

A. Source Documents

 

USD in 000’s

   Sales  

ALGERIA

   426   

AMERICAN SAMOA

   2   

BAHAMAS

   85   

BAHRAIN

   46   

BELIZE

   15   

BOLIVIA

   0   

CHILE

   5,102   

COLOMBIA

   15,788   

COSTA RICA

   1,448   

CURACAO

   66   

DOMINICAN REPUBLIC

   802   

ECUADOR

   1,863   

EGYPT

   51   

EL SALVADOR

   627   

ENGLAND

   (168 ) 

GREECE

   0   

GUAM

   67   

GUATEMALA

   2,751   

Guayana

   19   

HAITI

   336   

HONDURAS

   2,125   

Jamaica

   99   

LEBANON

   68   

NEW ZEALAND

   736   

NICARAGUA

   490   

PANAMA

   1,469   

PERU

   2,874   

PHILIPPINES

   (0 ) 

QATAR

   134   

SINGAPORE

   49   

SOUTH KOREA

   78   

SPAIN

   6   

TAIWAN

   668   

TRINIDAD

   97   

TUNISIA

   (4 ) 

U.A.E.

   5,939   

URUGUAY

   558   

VENEZUELA

   628   

ZIMBABWE

   66   

OTHER

   113          

Non-core

   45,522   

 

17 of 20



--------------------------------------------------------------------------------

B. JV Truck Replacement Parts business - Legacy countries

 

Algeria

   Honduras

American Samoa

   Jamaica

Bahamas

   Lebanon

Bahrain

   New Zealand

Belize

   Nicaragua

Bolivia

   Panama

Chile

   Peru

Colombia

   Philippines

Costa Rica

   Qatar

Curacao

   Singapore

Dominican Republic

   South Korea

Ecuador

   Spain

Egypt

   Swagman

El Salvador

   Taiwan

England

   Trinidad and Tobago

Greece

   Tunisia

Guatemala

   United Arab Emirates

Guyana

   Uruguay

Guam

   Venezuela

Haiti

   Zimbabwe

 

18 of 20



--------------------------------------------------------------------------------

Appendix VII

Non-Core Truck Gross Margin Profit and Loss Statement Source Documents

A Truck Baseline EBIT

 

           JV cost definition       

$ in 000s / qtys in actuals

   FY08 As
Reported     Excluded
cost    Cost +2.5%    Cost + 5%    Cost    FY08 with
mark-ups  

Total Units

   6,605                  6,605   

Net Sales - All Fish Fry Trucks

   448,687                  448,687   

Standard Material

   816,250         X          836,656   

Standard Material Adj

   (516,950 )       X          (529,873 ) 

BDT Standard Material

   46,146         X          47,300   

BDT Variances

   2,744         X          2,813   

Vendor Assistance

   51         X          53   

Federal Excise Tax

   (692 )       X          (709 ) 

Material Price Variance

   485         X          497   

MPV Adj

   119         X          122   

Material Exchange Variance

   (6 )       X          (6 ) 

Customs Fee

   —           X          —     

InterCo Collateral Profit Elim

   (172 )       X          (176 ) 

InterCo Corp Variable Adj

   (688 )    X             —     

Collateral Cost

   0         X          0                              

Direct material

   347,288                  356,675   

Standard COS - Variable Overhead incl Direct Labor

   5,485         X          5,622   

Performance Variance - Variable OH incl Direct Labor

   634         X          650   

Other Plant Variances - Variable OH

   369         X          379   

Regular P&D Cost

   1,336         X          1,369   

Miscellaneous COS

   (680 )       X          (697 )                            

Other variable costs

   7,144                  7,322   

Warranty

   3,143         X          3,222   

Goods purchased

   27,594               X    27,594   

Outbound freight

   8,469               X    8,469   

Exchange Gain/Loss

   (272 )             X    (272 )                            

Total variable costs

   393,366                  403,011                            

Variable margin

   55,321                  45,676   

% of net sales

   12.3 %                10.2 % 

Performance Variance - Fixed OH

   1,259         X          1,291   

Volume Variance - Fixed OH

   (7,943 )       X          (8,141 ) 

Other Plant Variances - Fixed OH

   (413 )       X          (424 ) 

Other Plant Variances - Fixed OH CME

   607         X          622   

Other Plant Variances - Fixed OH CFI

   44         X          45   

InterCo Corp OH Adj

   688      X             —     

Idle Capacity Costs

   —        X             —     

PPC Adjustments

   (329 )       X          (337 )                            

Variances - Fixed Overhead

   (6,086 )                (6,943 ) 

Product Cost Takeout

   (0 )    X             —     

Other GO Variance

   810         X          830                              

Other fixed manufacturing costs

   810                  830   

Standard COS - Fixed Overhead

   14,668         X          15,035                              

Total fixed costs

   9,392                  8,922                            

Gross margin - Fish Fry Trucks

   45,929                  36,754   

% of net sales

   10.2 %                8.2 % 

Direct engineering expenses

   1,844            X       1,936   

Direct SG&A expenses

   8,267               X    8,267                              

EBIT - Fish Fry Trucks

   35,818                  26,551                            

% of net sales - Trucks

   8.0 %                5.9 % 

Cost of Working Capital to Fund AR (assumption of 15 days of AR @ 6% annually)

   

              (1,106 )                      

Truck Baseline EBIT

                 25,445                         B Replacement Parts Baseline
EBIT                 

Net sales - Fish Fry Parts

   45,522                  45,522   

Cost of sales

   29,996               X    29,996                              

Gross margin - Fish Fry Replacement Parts

   15,526                  15,526   

Parts SG&A

   1,599               X    1,599   

Global Ops- Order Processing & Expediting

   324               X    324   

Employee benefit charges

   51               X    51   

Infrastructure Costs

   1,447               X    1,447                              

EBIT - Fish Fry Replacement Parts

   12,105                  12,105                            

% net sales

   26.6 %                26.6 % 

Cost of Working Capital to Fund AR (assumption of 15 days of AR @ 6% annually)

   

              (112 )                      

Replacement Parts Baseline EBIT

                 11,993                        

EBIT excluding Working Capital Charge

                 38,656                        

Baseline Profit Amount including Working Capital Charge

  

              37,437                        

 

19 of 20



--------------------------------------------------------------------------------

Appendix VIII

Legacy Country Replacement Parts SOW Infrastructure Calculation

 

                                                          Pro-forma Analysis    
        Excluded Territories/Businesses                             Core
Countries        

$ in 000s

  Total
Export*     Puerto
Rico     Military/
Perkins     Excluded
Business     Reported
ROW
Fish Fry     Warranty
adj     Core
Mark-up     Brazil
sales
adj     Pro-forma
ROW
Fish Fry     South
Africa
    Australia     Russia     Brazil     China     Turkey     Total
Core     Total
Non-
core  

Net sales - Fish Fry Parts

  84,084      (8,136 )    (18,290 )    (26,426 )    57,658      (4,001 )    (231
)    384      53,809      4,660      1,670      984      708      264      1   
  8,285      45,524   

Cost of sales

  51,637      (4,310 )    (10,633 )    (14,943 )    36,694      (1,977 )    (231
)    309      34,796      2,626      893      518      589      175      0     
4,800      29,996                                                               
                                         

Gross margin - Fish Fry Parts

  32,446      (3,825 )    (7,658 )    (11,483 )    20,963      (2,025 )    —  
     75      19,014      2,034      777      466      119      89      1     
3,485      15,529   

% net sales

  38.6 %    47.0 %    41.9 %      36.4 %    50.6 %    0.0 %    19.6 %    35.3 % 
  43.6 %    46.5 %    47.4 %    16.8 %    33.7 %    71.1 %    42.1 %    34.1 % 

Export Parts SG&A

  2,818      (286 )    (642 )    (928 )    1,890      NA      NA      NA     
1,890      164      59      35      25      9      0      291      1,599   

Global Ops- Order Processing & Expediting

  572      (58 )    (130 )    (188 )    383      NA      NA      NA      383   
  33      12      7      5      2      0      59      324   

Employee benefit charges

  89      (9 )    (20 )    (29 )    60      NA      NA      NA      60      5   
  2      1      1      0      0      9      51                                 
                                                           

EBIT

  28,967      (3,539 )    (7,015 )    (10,555 )    19,073            16,680     
1,832      704      424      88      77      1      3,126      13,555           
                                                                               
 

Sales Allocation basis

  100.0 %    -10.1 %    -22.8 %    -32.9 %    67.1 %    NA      NA      NA     
67.1 %    5.8 %    2.1 %    1.2 %    0.9 %    0.3 %    0.0 %    10.3 %    56.7
% 

ROW Parts Sales Reconciliation

                                                      SOW Infrastructure costs
                 (232 )    (1,447 )                                           

Export Sales per subledger

  76,147                                                                       
     

Puerto Rico

  8,136                     

EBIT Baseline after Infrastructure charges

     

  2,894      12,108                                             

Intercompany (Brazil)

  324                                   

Timing differences

  (522 )                                                                       

Sales per ledger detail

  84,084                                   

Brazil adjustment support

                                      External
sales per
ledger     Interco
per
Sales
reports     Adj                                                                
                     

Net sales

  708      (324 )    384                               

COS

  589      (280 )    309                                                       
                     

Gross margin

  119      (44 )    75                               

Parts Sales to Warranty

Represent sales recorded in the ledger for replacement parts under warranty.
Sales are reversed at month-end via journal entry for warranty replacement
parts. Cost of sales are reversed at 50.6% of the sales reversal. The adjustment
is allocated to each country based on actual results.

Core markup

Represents decrease of revenue due to the expiration of the liability for the
core mark up on part sales. Sales are adjusted for the markup on core that has
not yet been earned. The adjustment is allocated to each country based on actual
results.

SOW Infrastructure Costs

Represents costs charged to the JV by Navistar for infrastructure costs (as
defined in the SOW) not otherwise covered in the sales price of parts to the JV.
These costs are to be adjusted annually to actual costs billed to the JV for
such Legacy sales.

 

The current estimates used for the BASELINE

 

{

   - Cost rate = 6.89% of sales to JV

calculations are as follows:

     - Assume 70% of parts sold are covered by the SOW      - For BASELINE
estimate - above rates will be applied to cost

 

* Export sales represents gross sales prior to sales adjustments made within
this analysis

 

20 of 20



--------------------------------------------------------------------------------

SCHEDULE 2.3.5

LEGACY COUNTRIES

Algeria

Bahamas

Chile

Colombia

Costa Rica

Curacao

Dominican Republic

Ecuador

Egypt

El Salvador

Ghana

Granada

Guam

Guatemala

Haiti

Honduras

Iraq

Israel

Jamaica

Kuwait

Morocco

New Zealand

Nicaragua

Oman

Panama

Peru

Qatar

Saudi Arabia

Slovakia

Taiwan

Tanzania

Trinidad and Tobago

Tunisia

United Arab Emirates

Uruguay

U.S. Virgin Islands

Venezuela



--------------------------------------------------------------------------------

SCHEDULE 3.1.2

MEMBERS’ PERCENTAGE INTEREST

 

Member

   Percentage Interest  

Caterpillar

   50 % 

Navistar

   50 % 



--------------------------------------------------------------------------------

SCHEDULE 15.3.3.2

EXISTING ARRANGEMENTS FOR SALES OF ENGINE PARTS

Engine Group (Navistar MaxxForce Only)

 

Engine Model

  

Customer Name

  

Description of Arrangement

   Volume of Engines
Sold Last 180 Days    Notes 4 Liter Engine Platform            

MWM Acteon 4.8 Euro III

   Volkswagen Brazil    Contract for 4.12 TCE Elect.    2,238   

MWM Acteon 4.8 Euro III

   Volvo Do Brazil    Contract for 4.12 TCE Elect.    16    7 Liter Engine
Platform            

MWM Acteon 7.2 Euro III

   Volkswagen Brazil    Contract for 6.12 TCE Elect.    2,101   

MWM Acteon 7.2 Euro III

   Volvo Do Brazil    Contract for 6.12 TCE Elect.    1,169   

MWM DT466

   Navistar Mexico    Contract for 7.6I Elect.    840   

MWM Acteon 7.2 Euro IV

   None    None    0   

MWM Acteon 7.2 Euro V

   None    None    0    9 Liter Engine Platform            

MWM 9.3 Liter Euro III

   Volkswagen Brazil    Contract for 9.3I 360cv Elect.    884   

MWM - MXF 9/10 Liter

   Navistar Mexico    Contract for 9.3I Elect.    53   

MaxxForce 9.3 Liter Euro IV

   None    None    0    Launches in 2012

MaxxForce 9.3 Liter Euro V

   None    None    0    Launches in 2012 13 Liter Engine Platform            

MaxxForce 13 Euro IV

   None    None    0    Launches in 2012

MaxxForce 13 Euro V

   None    None    0    Launches in 2012

MaxxForce 13 EPA 2007

   Navistar Truck   

Class 8 Trucks

Line Haul and Severe Service

   2000    Launched October
of 2008

MaxxForce 13 EPA 2010

   Navistar Truck   

Class 8 Trucks

Line Haul and Severe Service

   0    Launches April of
2010 15 Liter Engine Platform            

MaxxForce 15 Euro V

   None    None    0    Launches in 2012

MaxxForce 15 EPA 2010

   Navistar Truck   

Class 8 Trucks

Line Haul and Severe Service

   0    Launches in 2011

Additional volumes of MWM engines for Agricultural or Off Road Construction
applications are not listed.